 Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 1 of 149




                Report Claims Immediately by Calling*
                           1-800-238-6225
                Speak directly with a claim professional
                   24 hours a day, 365 days a year
            *Unless Your Policy Requires Written Notice or Reporting




              COMMERCIAL INSURANCE




              A Custom Insurance Policy Prepared for:

              CHAN SOON-SHIONG MEDICAL
              CENTER AT WINDBER
              600 SOMERSET AVENUE
              WINDBER PA 15963




Presented by: SEUBERT & ASSOCIATES INC
Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 2 of 149




                                     TRAVELERS CORP. TEL: 1-800-328-2189
                                     INSTITUTIONAL - B
                                     COMMON POLICY DECLARATIONS
                                     ISSUE DATE: 10/19/19
                                     POLICY NUMBER: P-630-4C211340-TIL-19
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
1. NAMED INSURED AND MAILING ADDRESS:
   CHAN SOON-SHIONG MEDICAL
   CENTER AT WINDBER (AS PER IL T8 00)
   600 SOMERSET AVENUE
   WINDBER, PA 15963

2. POLICY PERIOD:   From 10/10/19 to 10/10/20 12:01 A.M. Standard Time at
                                                    your mailing address.
3. LOCATIONS
     Premises   Bldg.
     Loc. No.   No. Occupancy              Address
     SEE IL T0 03


4. COVERAGE PARTS FORMING PART OF THIS POLICY AND INSURING COMPANIES:
   DELUXE PROPERTY COVERAGE PART DECLARATIONS           DX T0 00 11 12 TIL
   COMMERCIAL INLAND MARINE COV PART DECLARATIONS       CM T0 01 07 86 TIL




5. NUMBERS OF FORMS AND ENDORSEMENTS
   FORMING A PART OF THIS POLICY:   SEE IL T8 01 10 93

6. SUPPLEMENTAL POLICIES: Each of the following is a separate policy
                          containing its complete provisions:
   Policy                      Policy No.                Insuring Company


    DIRECT BILL
7. PREMIUM SUMMARY:
    Provisional Premium   $ 66,264
    Due at Inception      $
    Due at Each           $

NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
   SEUBERT & ASSOCIATES INC (G3698)
   225 N SHORE DR STE 300
   PITTSBURGH, PA 15212                          Authorized Representative

                                                 DATE:

IL T0 02 11 89(REV. 09-07)      PAGE 1 OF 1
OFFICE: PITTSBURGH
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 3 of 149




                                            POLICY NUMBER:    P-630-4C211340-TIL-19
                                            EFFECTIVE DATE:   10-10-19
                                                ISSUE DATE:   10-19-19

                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS
     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS.

         IL   T0   02   11   89   COMMON POLICY DECLARATIONS
         IL   T8   01   10   93   FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS
         IL   T3   18   05   11   COMMON POLICY CONDITIONS-DELUXE
         IL   T0   03   04   96   LOCATION SCHEDULE
         IL   T8   00             GENERAL PURPOSE ENDORSEMENT

     DELUXE PROPERTY
         DX   T0   00   11   12   DELUXE PROP COV PART DECLARATIONS
         DX   00   04   11   12   TABLE OF CONTENTS - DELUXE PROP COV PART
         DX   T1   00   11   12   DELUXE PROPERTY COVERAGE FORM
         DX   T1   01   11   12   DELUXE BI (AND EE) COVERAGE FORM
         DX   T4   15   11   12   CRIME ADDITIONAL COVERAGE
         DX   T4   58   11   12   ORD OR LAW-COMMUN DISEASE CONTAM COV
         DX   T4   59   02   11   UNINTENTIONAL E&O - FAILURE TO REPORT
         DX   T4   60   02   11   CONDEMNATION OF MEDICAL PROPERTY
         DX   T3   01   11   12   CAUSES OF LOSS-EARTHQUAKE
         DX   T3   02   11   12   CAUSES OF LOSS - BROAD FORM FLOOD
         DX   T3   19   11   12   CAUSES OF LOSS-EQUIPMENT BREAKDOWN
         DX   T3   62   11   12   ADDITIONAL COVERED PROPERTY
         DX   T3   70   11   12   RADIOACTIVE CONTAMINATION-BROAD FORM
         DX   T3   79   11   12   LOSS PAYABLE PROVISIONS
         DX   T3   85   11   12   UTILITY SERVICES-DIRECT DAMAGE
         DX   T3   86   11   12   UTILITY SERVICES-TIME ELEMENT
         DX   T4   02   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DIS
         DX   T4   49   11   12   EMERGENCY EVACUATION EXPENSE
         DX   T4   50   11   12   PERS PROP OF PATIENTS AND RESIDENTS
         DX   T3   98   04   02   ELECTRONIC VANDALISM LIMITATION ENDT

     INLAND MARINE
         CM   A0   08   08   11   MEDICAL AND SCIENTIFIC EQUIP COVG DEC
         CM   T0   11   08   05   TABLE OF CONTENTS
         CM   00   01   09   04   COMMERCIAL INLAND MARINE CONDITIONS
         CM   T1   23   08   11   MEDICAL AND SCIENTIFIC EQUIP COVG FORM
         CM   T3   98   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DIS

     INTERLINE ENDORSEMENTS
         IL   T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
         IL   T4   14   01   15   CAP ON LOSSES CERTIFIED ACT OF TERRORISM
         IL   T3   82   05   13   EXCL OF LOSS DUE TO VIRUS OR BACTERIA
         IL   F0   31   09   07   PA CHANGES - ACTUAL CASH VALUE



IL T8 01 10 93                                                           PAGE:   1 OF   2
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 4 of 149




                                            POLICY NUMBER:    P-630-4C211340-TIL-19
                                            EFFECTIVE DATE:   10-10-19
                                                ISSUE DATE:   10-19-19

     INTERLINE ENDORSEMENTS (CONTINUED)
         IL   T3   55   05   13   EXCLUSION OF CERTAIN COMPUTER LOSSES
         IL   T9   15   09   07   PA CHANGES-CANCELLATION AND NONRENEWAL
         IL   T9   76   09   07   PENNSYLVANIA CHANGES
         IL   T9   77   07   94   PENNSYLVANIA NOTICE




IL T8 01 10 93                                                           PAGE:   2 OF   2
             Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 5 of 149




                COMMON POLICY CONDITIONS – DELUXE
All Coverage Parts included in this policy are subject to the following conditions.
A. CANCELLATION                                                         C. EXAMINATION OF YOUR BOOKS AND RE-
   1. The first Named Insured shown in the Decla-                          CORDS
        rations may cancel this policy by mailing or                         We may examine and audit your books and re-
        delivering to us advance written notice of                           cords as they relate to this policy at any time dur-
        cancellation.                                                        ing the policy period and up to three years after-
    2. We may cancel this policy by mailing or deliv-                        ward.
        ering to the first Named Insured written notice                 D. INSPECTIONS AND SURVEYS
        of cancellation at least:                                          1. We have the right but not obligated to:
        a. 10 days before the effective date of can-                          a. Make inspections and surveys at any
             cellation if we cancel for nonpayment of                                  time;
             premium; or
                                                                                  b. Give you reports on the conditions we
        b. 60 days before the effective date of can-                                   find; and
             cellation if we cancel for any other rea-
             son.                                                                 c. Recommend changes.
    3. We will mail or deliver our notice to the first                       2. We are not obligated to make any inspec-
        Named Insured's last mailing address known                                tions, surveys, reports or recommendations
        to us.                                                                    and any such actions we do undertake re-
                                                                                  lated only to insurability and the premiums to
    4. Notice of cancellation will state the effective                            be charged. We do not make safety inspec-
        date of cancellation. If the policy is cancelled,                         tions. We do not undertake to perform the
        that date will become the end of the policy pe-                           duty of any person or organization to provide
        riod. If a Coverage Part is cancelled, that date                          for the health or safety of workers or the pub-
        will become the end of the policy period as                               lic. And we do not warrant that conditions:
        respects that Coverage Part only.
                                                                                  a. Are safe or healthful; or
        Cancellation will not affect coverage on any
        shipment in transit on the date of the cancel-                            b. Comply with laws, regulations, codes or
        lation. Coverage will continue in full force until                             standards.
        such property is delivered and accepted.                             3. Paragraphs 1. and 2. of this condition apply
    5. If this policy or any Coverage Part is can-                                not only to us, but also to any rating, advisory,
        celled, we will send the first Named Insured                              rate service or similar organization which
        any premium refund due. If we cancel, the re-                             makes insurance inspections, surveys, re-
        fund will be pro rata. If the first Named In-                             ports or recommendations.
        sured cancels, the refund may be less than                           4. Paragraph 2. of this condition does not apply
        pro rata. The cancellation will be effective                              to any inspections, surveys, reports or rec-
        even if we have not made or offered a refund.                             ommendations we may make relative to certi-
    6. If notice is mailed, proof of mailing will be suf-                         fication, under state or municipal statutes, or-
        ficient proof of notice.                                                  dinances or regulations, of boilers, pressure
                                                                                  vessels or elevators.
B. CHANGES
                                                                        E. PREMIUMS
    This policy contains all the agreements between
    you and us concerning the insurance afforded.                          1. The first Named Insured shown in the Decla-
    The first Named Insured shown in the Declara-                                 rations:
    tions is authorized to make changes in the terms                              a. Is responsible for the payment of all pre-
    of this policy with our consent. This policy's terms                               miums; and
    can be amended or waived only by endorsement                                  b. Will be the payee for any return premiums
    issued by us and made a part of this policy.                                       we pay.
                                                                             2. We compute all premiums for this policy in
                                                                                  accordance with our rules, rates, rating plans,



IL T3 18 05 11 (Rev. 09-18)   Includes copyrighted material of Insurance Services Office, Inc. with its permission.   Page 1 of 2
              Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 6 of 149



       premiums and minimum premiums. The pre-                               1. The Commercial Property Coverage Part;
       mium shown in the Declarations was com-                               2. The Commercial Inland Marine Coverage
       puted based on rates and rules in effect at the                            Part;
       time the policy was issued. On each renewal
       continuation or anniversary of the effective                          3. Commercial Property forms including, but not
       date of this policy, we will compute the pre-                              limited to, the following:
       mium in accordance with our rates and rules                                a. Building and Personal Property Coverage
       then in effect.                                                                 Form;
F. TRANSFER OF YOUR RIGHTS AND DUTIES                                             b.   Business Income Coverage Form;
   UNDER THIS POLICY                                                              c.   Commercial Property Conditions;
   Your rights and duties under this policy may not                               d.   Causes of Loss – Special Form;
   be transferred without our written consent except
   in the case of death of an individual named in-                                e.   Causes of Loss – Earthquake Form.
   sured.                                                                    4. Commercial Inland Marine Forms including
   If you die, your rights and duties will be trans-                              but not limited to the Transportation Coverage
   ferred to your legal representative but only while                             – Special Form
   acting within the scope of duties as your legal                                Endorsements referencing the Commercial
   representative. Until your legal representative is                             Property Coverage Part, Commercial Inland
   appointed, anyone having proper temporary cus-                                 Marine Coverage Part, Commercial Property
   tody of your property will have your rights and du-                            Forms, or Commercial Inland Marine Forms
   ties but only with respect to that property.                                   apply to the Deluxe Property Coverage Forms
G. WHEN WE DO NOT RENEW                                                           in the same manner as they apply to the
                                                                                  Forms they reference.
   If we decide not to renew this policy we will mail
   or deliver to the first Named Insured shown in the                   I.   INSURANCE UNDER TWO OR MORE COVER-
   Declarations written notice of the nonrenewal not                         AGE PARTS
   less than 60 days before the expiration date.                             If two or more of this policy's Coverage Parts ap-
H. DELUXE PROPERTY COVERAGE PART-                                            ply to the same loss or damage, we will not pay
   REFERENCE TO FORMS AND ENDORSE-                                           more than the actual amount of the loss or dam-
   MENTS                                                                     age.
   In some instances, the Deluxe Property Declara-
   tions may list endorsements included in the De-
   luxe Property Coverage Part that reference:


This policy consists of the Common Policy Declarations and the Coverage Parts and endorsements listed in that
declarations form.
In return for payment of the premium, we agree with the Named Insured to provide the insurance afforded by a
Coverage Part forming part of this policy. That insurance will be provided by the company indicated as insuring
company in the Common Policy Declarations by the abbreviation of its name opposite that Coverage Part.
One of the companies listed below (each a stock company) has executed this policy, and this policy is counter-
signed by the officers listed below:
The Travelers Indemnity Company (IND)
The Phoenix Insurance Company (PHX)
The Charter Oak Fire Insurance Company (COF)
Travelers Property Casualty Company of America (TIL)
The Travelers Indemnity Company of Connecticut (TCT)
The Travelers Indemnity Company of America (TIA)
Travelers Casualty Insurance Company of America (ACJ)



              Secretary                                                                          President

Page 2 of 2               Includes copyrighted material of Insurance Services Office, Inc. with its permission.   IL T3 18 05 11 (Rev. 09-18)
                     Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 7 of 149


   LOCATION SCHEDULE                                   POLICY NUMBER: P-630-4C211340-TIL-19

   This Schedule of Locations and Buildings applies to the Common Policy Declarations for the period
   10-10-19 to 10-10-20 .
    Loc.   Bldg.
    No.     No.                   Address                                      Occupancy


      1          1    600 SOMERSET AVENUE                           MAIN
                      WINDBER, PA 15963

      1          2    600 SOMERSET AVENUE                           MEDICAL ARTS BUILDING
                      WINDBER, PA 15963

      1          3    600 SOMERSET AVENUE                           HOSPICE
                      WINDBER, PA 15963

      1          4    600 SOMERSET AVENUE                           JOYCE MURTHA BREAST CANCER
                      WINDBER, PA 15963

      1          5    600 SOMERSET AVENUE                           WINDBER PLACE
                      WINDBER, PA 15963

      1          6    600 SOMERSET AVENUE                           MEDICAL GROUP BUILDING
                      WINDBER, PA 15963

      1          7    600 SOMERSET AVENUE                           WINDBER CARE OFFICES
                      WINDBER, PA 15963

      2          8    425 PARK PLACE                                PROFESSIONAL CENTER
                      WINDBER, PA 15963

      3          9    1511 SCALP AVE                                PROFESSIONAL CENTER
                      JOHNSTOWN, PA 15901

      5     11        353 MARKET STREET                             PHYSICIANS OFFICE
                      JOHNSTOWN, PA 15901

      6     12        711 CALDWELL AVE                              PT CLINIC
                      PORTAGE, PA 15946




IL T0 03 04 96                                                                   Page      1 (END)
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 8 of 149


POLICY NUMBER: P-630-4C211340-TIL-19                  GENERAL PURPOSE ENDORSEMENT




ITEM 1 NAMED INSURED TO READ:
CHAN SOON-SHIONG MEDICAL CENTER AT WINDBER
WINDBER HOSPITAL INC.
WINDBER MEDICAL CENTER
WINDBER HEALTH SERVICES TRUST INC.
WINDBER HEALTH CARE FOUNDATION INC.
WINDBER VOLUNTEER SERVICES INC.
WINDBER HOSPITAL PALLIATIVE CARE FOUNDATION
WINDBER PROFESSIONAL SERVICES INC.




 IL T8 00                                                    Page    1
Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 9 of 149




                                          DELUXE PROPERTY
  Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 10 of 149




DELUXE PROPERTY
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 11 of 149




DELUXE PROPERTY COVERAGE                   POLICY NUMBER: P-630-4C211340-TIL-19
PART DECLARATIONS                          ISSUE DATE: 10-19-19

 INSURING COMPANY:
 TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 EFFECTIVE DATE:   Same as policy unless otherwise specified:

 DELUXE PROPERTY COVERAGE FORM



 COVERAGES AND LIMITS OF INSURANCE - DESCRIBED PREMISES

 Insurance applies on a BLANKET basis only to a coverage or type of property for
 which a Limit of Insurance is shown below, and then only at the premises
 locations for which a value for such coverage or property is shown on the
 Statement of Values dated 10/10/17, or subsequently reported to and insured by
 us. For Insurance that applies to a specific premises location see Deluxe
 Property Coverage Part Schedule - Specific Limits.


 Blanket Description of Coverage or Property                                 Limits of
                                                                             Insurance

 Building(s) and Your Business Personal Property                    $       49,510,793
 Personal Property of Others                                                 Included*

 * Included means included in Your Business Personal Property Limit.

       COINSURANCE PROVISION:

       Coinsurance does not apply to the Blanket coverages
       as shown above.

       VALUATION PROVISION:

       Replacement cost (subject to limitations) applies to most
       types of covered property (See Valuation Loss Condition in DX T1 00).


 ADDITIONAL COVERED PROPERTY                                                 Limits of
                                                                             Insurance
 Personal Property at Undescribed Premises:

       At any "exhibition" premises                                 $          100,000
       At any installation premises or temporary storage premises   $          100,000
       At any other not owned, leased or regularly operated
         premises                                                   $          100,000

 Sales Representative Property:                                     $           10,000



DX T0 00 11 12

PRODUCER: SEUBERT & ASSOCIATES INC             G3698   OFFICE: PITTSBURGH           170
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 12 of 149




DELUXE PROPERTY COVERAGE                   POLICY NUMBER: P-630-4C211340-TIL-19
PART DECLARATIONS                          ISSUE DATE: 10-19-19

 ADDITIONAL COVERED PROPERTY (continued)
                                                                             Limits of
                                                                             Insurance

 Personal Property in Transit:                                       $          50,000
      Excluded Modes of Transportation or Shipments:
           Railroad
           Watercraft


 DELUXE PROPERTY COVERAGE FORM - ADDITIONAL COVERAGES & COVERAGE EXTENSIONS

 The Limits of Insurance shown in the left column are included in the coverage
 form and apply unless a Revised Limit of Insurance or Not Covered is shown in
 the Revised Limits of Insurance column on the right. The Limits of Insurance
 apply in any one occurrence unless otherwise stated.

                                                        Limits of     Revised Limits
                                                        Insurance     of Insurance

 Accounts Receivable
      At all described premises                   $        50,000    $       1,000,000
      In transit or at all undescribed premises   $        25,000
 Appurtenant Buildings and Structures             $       100,000
 Claim Data Expense                               $        25,000
 Covered Leasehold Interest - Undamaged
   Improvements & Betterments
      Lesser of Your Business Personal Property
      limit or:                                   $       100,000    $       1,000,000
 Debris Removal (additional amount)               $       250,000
 Deferred Payments                                $        25,000
 Duplicate Electronic Data Processing Data and
   Media                                          $        50,000
 Electronic Data Processing Data and Media
      At all described premises                   $        50,000
 Employee Tools
      In any one occurrence                       $        25,000
      Any one item                                $         2,500
 Expediting Expenses                              $        25,000    $         500,000
 Extra Expense                                    $        25,000
 Fine Arts
      At all described premises                   $        50,000    $       1,000,000
      In transit                                  $         25,000
 Fire Department Service Charge                   Included*
 Fire Protective Equipment Discharge              Included*
 Green Building Alternatives - Increased Cost
      Percentage     1 %
      Maximum amount - each building              $       100,000



DX T0 00 11 12

PRODUCER: SEUBERT & ASSOCIATES INC            G3698     OFFICE: PITTSBURGH          170
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 13 of 149




DELUXE PROPERTY COVERAGE                   POLICY NUMBER: P-630-4C211340-TIL-19
PART DECLARATIONS                          ISSUE DATE: 10-19-19

 DELUXE PROPERTY COVERAGE FORM - ADDITIONAL COVERAGES & COVERAGE EXTENSIONS
 (continued)
                                                      Limits of    Revised Limits
                                                      Insurance    of Insurance

 Green Building Reengineering and
   Recertification Expense                        $           25,000
 Limited Coverage for Fungus, Wet Rot or
   Dry Rot - Annual Aggregate                     $           25,000
 Loss of Master Key                               $           25,000
 Newly Constructed or Acquired Property:
      Building - each                             $     2,000,000
      Personal Property at each premises          $     1,000,000
 Non-Owned Detached Trailers                      $        25,000
 Ordinance or Law Coverage                        $       250,000      $     5,000,000
 Outdoor Property                                 $        25,000
      Any one tree, shrub or plant                $         2,500
 Outside Signs
      At all described premises                   $       100,000
      At all undescribed premises                 $         5,000
 Personal Effects                                 $        25,000
 Personal Property At Premises Outside of the
   Coverage Territory                             $           50,000
 Personal Property In Transit Outside of the
   Coverage Territory                             $           25,000
 Pollutant Cleanup and Removal - Annual
   Aggregate                                      $       100,000
 Preservation of Property
      Expenses to move and temporarily store
        property                                  $       250,000
      Direct loss or damage to moved property     Included*
 Reward Coverage
      25% of covered loss up to maximum of:       $         25,000
 Stored Water                                     $         25,000
 Theft Damage to Rented Property                  Included*
 Undamaged Parts of Stock In Process              $         50,000
 Valuable Papers and Records - Cost of Research
      At all described premises                   $        50,000      $     1,000,000
      In transit or at all undescribed premises   $        25,000
 Water or Other Substance Loss - Tear Out and
   Replacement Expense                            Included*

       *Included means included in applicable Covered Property Limit of Insurance




DX T0 00 11 12

PRODUCER: SEUBERT & ASSOCIATES INC             G3698    OFFICE: PITTSBURGH          170
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 14 of 149




DELUXE PROPERTY COVERAGE                    POLICY NUMBER: P-630-4C211340-TIL-19
PART DECLARATIONS                           ISSUE DATE: 10-19-19

 DELUXE BUSINESS INCOME(AND EXTRA EXPENSE) COVERAGE FORM - DESCRIBED PREMISES

       Premises         Building                                               Limits of
       Location No.     No.                                                    Insurance

       ALL              ALL                                             $     15,862,844


       Rental Value: Included
       Ordinary Payroll: Limited - 60   days


 DELUXE BUSINESS INCOME - ADDITIONAL COVERAGES AND COVERAGE EXTENSIONS

 The Limits of Insurance, Coverage Period and Coverage Radius shown in the left
 column are included in the coverage form and apply unless a revised Limit of
 Insurance, Coverage Period, Coverage Radius or Not Covered is shown under the
 column on the right. The Limits of Insurance apply in any one occurrence unless
 otherwise stated.

                                               Limits of             Revised Limits of
                                               Insurance,Coverage    Insurance,Coverage
                                               Period or Coverage    Period or Coverage
                                               Radius                Radius

 Business Income From Dependent Property
      At Premises Within the Coverage
        Territory                                 $       100,000       $      3,000,000
      At Premises Outside of the Coverage
        Territory                                 $        100,000
 Civil Authority
      Coverage Period                                      30 days
      Coverage Radius                                    100 miles
 Claim Data Expense                               $         25,000
 Contract Penalties                               $         25,000
 Extended Business Income
      Coverage Period                                     180 days
 Fungus, Wet Rot or Dry Rot - Amended
   Period of Restoration
      Coverage Period                                      30 days
 Green Building Alternatives - Increased
   Period of Restoration
      Coverage Period                                      30 days
 Ingress or Egress                                $         25,000
      Coverage Radius                                       1 mile
 Newly Acquired Locations                         $        500,000
 Ordinance or Law - Increased
   Period of Restoration                          $        250,000



DX T0 00 11 12

PRODUCER: SEUBERT & ASSOCIATES INC               G3698   OFFICE: PITTSBURGH           170
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 15 of 149




DELUXE PROPERTY COVERAGE                   POLICY NUMBER: P-630-4C211340-TIL-19
PART DECLARATIONS                          ISSUE DATE: 10-19-19

 DELUXE BUSINESS INCOME - ADDITIONAL COVERAGES AND COVERAGE EXTENSION (continued)

                                            Limits of               Revised Limits of
                                            Insurance,Coverage      Insurance,Coverage
                                            Period or Coverage      Period or Coverage
                                            Radius                  Radius

 Pollutant Cleanup and Removal - Annual
   Aggregate                                    $          25,000
 Transit Business Income                        $          25,000
 Undescribed Premises                           $          25,000


 CAUSES OF LOSS - EARTHQUAKE - aggregate in any one policy year, for all losses
 covered under the Causes of Loss - Earthquake endorsement, commencing with the
 inception date of this policy:
                                                                  Annual
                                                                  Aggregate Limit


   1.   Applies at the following Building(s) numbered:

        001-009,011,012                                                $      25,000,000

 If more than one Annual Aggregate Limit applies in any one occurrence,
 the most we will pay is the highest involved Annual Aggregate Limit. The most
 we will pay during each annual period is the highest of the Annual Aggregate
 Limits shown.


 CAUSES OF LOSS - BROAD FORM FLOOD - aggregate in any one policy year, for all
 losses covered under the Causes of Loss - Broad Form Flood endorsement,
 commencing with the inception date of this policy:
                                                                  Annual
                                                                  Aggregate Limit

   1.   Applies at the following Building(s) numbered:

        001-009,012                                                    $      25,000,000

   2.   Applies at the following Building(s) numbered:

        011                                                            $         250,000




DX T0 00 11 12

PRODUCER: SEUBERT & ASSOCIATES INC             G3698     OFFICE: PITTSBURGH           170
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 16 of 149




DELUXE PROPERTY COVERAGE                   POLICY NUMBER: P-630-4C211340-TIL-19
PART DECLARATIONS                          ISSUE DATE: 10-19-19

 CAUSES OF LOSS - BROAD FORM FLOOD (continued)

 If more than one Annual Aggregate Limit applies in any one occurrence,
 the most we will pay is the highest involved Annual Aggregate Limit. The most
 we will pay during each annual period is the highest of the Annual Aggregate
 Limits shown.

   EXCESS OF LOSS LIMITATION APPLIES - See Causes of Loss - Broad Form Flood
   endorsement.


 UTILITY SERVICES
                                                                              Limits of
                                                                              Insurance

 Combined Direct Damage and Time Element - in any one occurrence:
    (See Utility Services - Direct Damage and Utility
    Services - Time Element endorsements)                         $           3,000,000

 Coverage is provided for the following:

       Water Supply
       Communication Supply
       Power Supply

 Coverage for Overhead Transmission Lines is: Provided subject to Limit of
 Insurance of $ 1,000,000 in any one occurrence.


 DEDUCTIBLES:


 BY EARTHQUAKE:


   1. In any one occurrence, at the following Building(s) numbered:

       001-009,011,012                                               $           50,000


       As respects Business Income Coverage a    24 hour deductible applies
       at all premises locations.




DX T0 00 11 12

PRODUCER: SEUBERT & ASSOCIATES INC               G3698   OFFICE: PITTSBURGH          170
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 17 of 149




DELUXE PROPERTY COVERAGE                      POLICY NUMBER: P-630-4C211340-TIL-19
PART DECLARATIONS                             ISSUE DATE: 10-19-19

 DEDUCTIBLES: (continued)

 BY "FLOOD":


   1. At the premises location(s) of the following Building(s) numbered:

       001-009,011,012
       in any one occurrence                                         $          50,000


       As respects Business Income Coverage a     24 hour deductible applies
       at all premises locations.


 TO UTILITY SERVICES:

       Time Element, in any one occurrence:                                   24 Hours


 TO CRIME ADDITIONAL COVERAGES,
      in any one occurrence:                                         $           1,000


 BUSINESS INCOME:

       As respects Business Income Coverage, for which no other deductible is
       stated above or in the coverage description, a 24 hour deductible applies.


 ANY OTHER COVERED LOSS in any one occurrence:                       $          10,000




DX T0 00 11 12

PRODUCER: SEUBERT & ASSOCIATES INC               G3698   OFFICE: PITTSBURGH          170
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 18 of 149




                                                  TABLE OF CONTENTS

                   DELUXE PROPERTY COVERAGE PART
The following indicates the contents of the principal Forms which may be attached to your policy. It contains no
reference to the Declarations or Endorsements which also may be attached.
                                                                                                                  Begins on
DELUXE PROPERTY COVERAGE FORM                                                                                       Page
A.   Coverage                                                                                                        1
B.   Covered Causes of Loss                                                                                          18
C.   Exclusions                                                                                                      18
D.   Limitations                                                                                                     26
E.   Limits of Insurance                                                                                             27
F.   Deductible                                                                                                      28
G.   Loss Conditions                                                                                                 28
H.   Additional Conditions                                                                                           34
I.   Optional Coverages                                                                                              35
J.   Definitions                                                                                                     36
DELUXE BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
A.   Coverage                                                                                                         1
B.   Exclusions and Limitation                                                                                        8
C.   Limits of Insurance                                                                                              9
D.   Deductible                                                                                                       9
E.   Loss Conditions                                                                                                 10
F.   Optional Coverages                                                                                              11
G.   Definitions                                                                                                     12
DELUXE BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
A.   Coverage                                                                                                         1
B.   Exclusions and Limitation                                                                                        7
C.   Limits of Insurance                                                                                              8
D.   Deductible                                                                                                       8
E.   Loss Conditions                                                                                                  9
F.   Optional Coverages                                                                                              10
G.   Definitions                                                                                                     10
DELUXE EXTRA EXPENSE COVERAGE FORM
A.   Coverage                                                                                                         1
B.   Exclusions                                                                                                       6
C.   Limits of Insurance                                                                                              6
D.   Loss Conditions                                                                                                  6
E.   Optional Coverages                                                                                               7
F.   Definitions                                                                                                      8




DX 00 04 11 12                            © 2011 The Travelers Company. All rights reserved.                       Page 1 of 1
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 19 of 149




                  DELUXE PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. REFER TO SECTION J. – DEFI-
NITIONS.
A. COVERAGE                                                                                   (h) Building systems and equipment
    We will pay for direct physical loss of or damage                                              including alarm, communication,
    to Covered Property caused by or resulting from a                                              security and monitoring devices;
    Covered Cause of Loss.                                                                         and
    1. Covered Property                                                                 (7) If not covered by other insurance:
        Covered Property, as used in this Coverage                                          (a) Additions under construction, al-
        Part, means each of the following types of                                                 terations and repairs to the build-
        property described in this Section A.1., and                                               ing or structure; and
        limited in Section A.2., Property and Costs                                           (b) Materials, equipment, supplies
        Not Covered, if a Limit of Insurance is shown                                              and temporary structures, on or
        in the Declarations for that type of property.                                             within 1,000 feet of the described
        a. Building(s) , meaning the designated                                                    premises, used for making addi-
            building or structure at the premises de-                                              tions, alterations or repairs to the
            scribed in the Declarations, including:                                                buildings or structures.
            (1) Completed additions;                                               b. Your Business Personal Property lo-
                                                                                        cated in or on the designated building or
            (2) Fixtures, including outdoor fixtures;                                   structure at the premises described in the
            (3) Foundations;                                                            Declarations or in the open (or in a vehi-
            (4) Glass that is a part of the building or                                 cle) within 1,000 feet of the described
                 structure;                                                             premises, consisting of the following
                                                                                        unless otherwise specified in the Declara-
            (5) Machinery and equipment perma-                                          tions:
                 nently attached to the building or
                 structure;                                                             (1) Furniture and fixtures;
            (6) Personal property owned by you that                                     (2) Machinery and equipment (including
                 is used to maintain or service the                                           "electronic data processing equip-
                 building or structure or its premises,                                       ment");
                 including:                                                             (3) "Stock";
                 (a)   Fire extinguishing equipment;                                    (4) All other personal property owned by
                 (b)   Outdoor furniture;                                                     you and used in your business;

                 (c)   Floor coverings;                                                 (5) Labor, materials or services furnished
                                                                                              or arranged by you on personal prop-
                 (d)   Lobby and hallway furnishings                                          erty of others;
                       owned by you;
                                                                                        (6) Your use interest as tenant in im-
                 (e) Appliances used for refrigerating,                                       provements and betterments. Im-
                       ventilating, cooking, dishwashing                                      provements and betterments are fix-
                       or laundering;                                                         tures, alterations, installations or ad-
                 (f) Lawn maintenance and snow re-                                            ditions:
                       moval equipment;                                                       (a) Made a part of the building or
                 (g) Heating, air conditioning and ven-                                            structure you occupy or lease but
                       tilation equipment; and                                                     do not own; and




DX T1 00 11 12                       © 2011 The Travelers Indemnity Company. All rights reserved.                        Page 1 of 38
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 20 of 149



               (b) You acquired or made at your                                           (c) The installation is abandoned by
                   expense, but cannot legally re-                                             you;
                   move;                                                                  (d) The property is more specifically
           (7) Leased personal property for which                                              insured; or
               you have a contractual responsibility                                      (e) This policy is cancelled or ex-
               to insure, unless otherwise insured                                             pires, whichever occurs first; or
               under Personal Property of Others;
               and                                                                  (3) Is temporarily at any other premises
                                                                                          not described in the Declarations,
           (8) Building glass that is not a tenant im-                                    which you do not own, lease or regu-
               provement and betterment but which,                                        larly operate.
               as a tenant, you are contractually re-
               quired to insure under a written lease                               Coverage does not include Sales Repre-
               agreement.                                                           sentative Property as defined in Para-
                                                                                    graph A.1.f. below.
       c. Personal Property of Others meaning
           others' personal property in your care,                             e. Personal Property in Transit as follows:
           custody, or control that is located in or on                           (1) This coverage for Personal Property
           the designated building or structure at the                                    in Transit applies to:
           premises described in the Declarations or                                      (a) Your Business Personal Prop-
           in the open (or in a vehicle) within 1,000                                          erty; and
           feet of the described premises.
                                                                                          (b) Personal Property of Others;
           However, our payment for loss of or
           damage to Personal Property of Others                                          away from the described premises
           will only be for the account of the owner                                      while in transit between points within
           of the property.                                                               the Coverage Territory.
       d. Personal Property At Undescribed                                          (2) Unless a mode of transportation or
          Premises meaning Your Business Per-                                             type of shipment is specifically ex-
           sonal Property and Personal Property of                                        cluded in the Declarations or by en-
           Others in your care, custody or control                                        dorsement, this coverage applies to
           that:                                                                          property in transit being shipped by
                                                                                          any type of carrier or vehicle.
           (1) Is at "exhibition" premises located
               worldwide including while in transit to                              (3) This coverage applies from the time
               and from the "exhibition" premises                                         the property leaves the premises
               provided that no trade sanction, em-                                       where the shipment begins until the
               bargo or similar regulation imposed                                        shipment arrives at its final destina-
               by the United States of America pro-                                       tion. If the property is not delivered,
               hibits us from covering the loss or                                        we cover the return of the property to
               damage;                                                                    you, including while the property is
                                                                                          temporarily held by the receiver or
           (2) Is at installation premises or tempo-                                      the carrier while awaiting return
               rary storage premises while awaiting                                       shipment to you.
               installation that you do not own, lea se
               or regularly operate. This coverage                                  (4) Subject to the Limit of Insurance that
               applies only to such property that will                                    applies to the Personal Property in
               or has become a permanent part of                                          Transit coverage, we will also pay for:
               an installation project being per-                                         (a) Any general average or salvage
               formed for others by you or on your                                             charges you incur as respects
               behalf. This coverage will end when                                             losses to covered waterborne
               any of the following first occurs:                                              shipments;
               (a) Your interest in the property                                          (b) Your interest in covered ship-
                   ceases;                                                                     ments sold Free On Board if you
               (b) The installation is accepted by                                             cannot collect payment for the
                   the customer;                                                               loss or damage from the con-
                                                                                               signee; and



Page 2 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                      DX T1 00 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 21 of 149



                 (c) Loss of or damage to Covered                                d. Automobiles, motorcycles, motor trucks,
                     Property resulting from the unin-                                motor homes and similar vehicles held for
                     tentional acceptance of any                                      sale, lease, loan or rent;
                     fraudulent Bill of Lading, order or                         e. Bulkheads, pilings, piers, wharves, docks,
                     shipping receipt by you, your em-                                dikes or dams;
                     ployees or authorized representa-
                                                                                 f.   Contraband or property in the course of il-
                     tives or by your agent, customer
                                                                                      legal transportation or trade;
                     or consignee from anyone repre-
                     senting themselves to be the                                g. "Electronic data processing data and me-
                     proper person to receive goods                                   dia" that is obsolete or no longer used by
                     for shipment or accept goods for                                 you;
                     delivery.                                                   h. "Employee tools" except as provided in
            (5) This coverage does not apply to:                                      the Employee Tools Coverage Extension;
                (a) Accounts receivable;                                         i.   Export and import shipments while cov-
                                                                                      ered under an ocean marine cargo or
                 (b) "Employee tools";
                                                                                      other insurance policy;
                 (c) "Fine arts";
                                                                                 j.   "Fine arts", except as provided in the
                 (d) Sales representative property;                                   Personal Effects and Fine Arts Coverage
                 (e) Personal property in transit to or                               Extensions;
                     from an "exhibition" site; or                               k. Harvested grain, hay, straw or other
                 (f) "Valuable papers and records".                                   crops while outside of buildings, growing
                                                                                      crops or standing timber;
       f.   Sales Representative Property meaning
            goods or merchandise which are Your                                  l.   Human body parts and fluids including
            Business Personal Property and Personal                                   organs, tissue, blood and cells;
            Property of Others in the custody of inde-                           m. Land, whether in its natural state or oth-
            pendent contractors whom you authorize                                    erwise (including land on which the prop-
            to sell such goods or merchandise. This                                   erty is located), land improvements or the
            coverage applies worldwide while the                                      cost of restoring or stabilizing land;
            property is:
                                                                                 n. Personal property sold by you under an
            (1) At any premises away from the de-                                     installment plan, conditional sale, trust
                 scribed premises; or                                                 agreement or other deferred payment
            (2) In transit;                                                           plan after delivery to the purchasers ex-
                                                                                      cept as provided in the Deferred Pay-
            provided that no trade sanction, embargo
                                                                                      ments Coverage Extension;
            or similar regulation imposed by the
            United States of America prohibits us                                o. Property of others for which you are re-
            from covering the loss or damage.                                         sponsible while acting as a common or
                                                                                      contract carrier, car-loader, freight for-
   2. Property and Costs Not Covered
                                                                                      warder, freight consolidator, freight bro-
       Unless the following property is added by en-                                  ker, shipping association or similar ar-
       dorsement to this Coverage Form, Covered                                       ranger of transportation, or as a public
       Property does not include:                                                     warehouseman;
       a. Accounts, bills, currency, food stamps or                              p. Property that is covered under another
            other evidences of debt, money, notes,                                    coverage form or endorsement of this or
            checks, drafts or securities except as                                    any other policy in which it is more spe-
            provided in the Accounts Receivable                                       cifically described, except for the excess
            Coverage Extension. Lottery tickets held                                  of the amount due (whether you can col-
            for sale are not securities;                                              lect on it or not) from that other insurance;
       b. Aircraft or watercraft;                                                q. Property while waterborne except while in
                                                                                      transit by inland water carriers or by
       c. Animals;
                                                                                      coastwise vessels operating within "terri-
                                                                                      torial waters";


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                     Page 3 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 22 of 149



       r.   Shipments by a government postal ser-                                           (b) Vehicles or self-propelled ma-
            vice except by registered mail;                                                      chines you hold for sale, lease,
       s. The cost of excavations, grading, backfill-                                            loan or rent other than those ex-
            ing or filling. This does not apply to costs                                         cluded under A.2.d. above; or
            necessarily incurred to repair or replace                                       (c) Trailers and Semi-trai lers to the
            covered loss or damage to Covered                                                    extent covered under the Non-
            Property, but any costs associated with                                              Owned Detached Trailers Cover-
            land stabilization and land reconstruction                                           age Extension;
            are excluded;                                                        x. Water, whether in its natural state or oth-
       t.   The cost to research, replace or restore                                  erwise, and whether above or below
            the information on "valuable papers and                                   ground or the cost of reclaiming or restor-
            records" and "electronic data processing                                  ing water.
            data and media", except as provided in                                    But this does not apply to:
            the Valuable Papers and Records – Cost
            of Research and Electronic Data Proc-                                     (1) Water contained in storage tanks
            essing Data and Media Coverage Exten-                                           used in your manufacturing or proc-
            sions;                                                                          essing operations as specifically in-
                                                                                            sured under the Stored Water Addi-
       u. The following property while outside of                                           tional Coverage; or
            buildings:
                                                                                  (2) Bottled water.
            (1) Bridges, roadways, walks, patios, or
                other paved surfaces;                                       3. Additional Coverages
            (2) Artificial turf and associated under-                            Each of the following Additional Coverages
                layment;                                                         applies subject to the Limit(s) of Insurance
                                                                                 stated in this Coverage Form unless a revised
            (3) Retaining walls that are not part of a                           Limit of Insurance or Not Covered is indicated
                building;                                                        in the Declarations or the coverage is other-
            (4) Fences;                                                          wise amended by endorsement:
            (5) Trees, shrubs, plants or lawns (in-                              a. Debris Removal
                cluding fairways, greens and tees),                                 (1) We will pay your expense to remove
                but not including vegetative roofs on                                       debris of Covered Property, and other
                Covered Buildings nor "stock" of                                            debris that is on the described prem-
                trees, shrubs or plants;                                                    ises, when such debris is caused by
            except as provided in the Outdoor Prop-                                         or results from a Covered Cause of
            erty Coverage Extension.                                                        Loss that occurs during the policy pe-
       v. The following underground property:                                               riod. The expenses will be paid only if
                                                                                            they are reported to us in writing
          (1) Wires;                                                                        within 180 days of the date of direct
          (2) Pipes, flues and drains;                                                      physical loss or damage.
          (3) Tanks (including their contents);                                             This Additional Coverage does not
          (4) Tunnels (whether or not connected to                                          apply to costs to:
                buildings);                                                                 (a) Remove debris of property you
            (5) Mines or mining property;                                                        own that is not insured under this
                                                                                                 policy, or property of others in
       w. Vehicles or self-propelled machines that:                                              your care, custody or control that
          (1) Are licensed for use on public roads;                                              is not Covered Property;
                or                                                                          (b) Remove       debris of property
            (2) Are operated principally away from                                               owned by or leased to the land-
                the described premises;                                                          lord of the building where your
            But this does not apply to:                                                          described premises are located,
                                                                                                 unless you have a contractual re-
                (a) Vehicles, self-propelled machines                                            sponsibility to insure such prop-
                     or autos you manufacture, proc-                                             erty and it is insured under this
                     ess or warehouse;                                                           policy;

Page 4 of 38                       © 2011 The Travelers Indemnity Company. All rights reserved.                   DX T1 00 11 12
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 23 of 149



                 (c) Remove debris of any outdoor                                           age) is $25,000. This is additional in-
                     property of a type described in                                        surance.
                     the Outdoor Property Coverage                               b. Expediting Expenses
                     Extension, whether the property
                     is your property or the property of                              In the event of covered loss or damage to
                     others;                                                          Covered Property, we will pay for the rea-
                                                                                      sonable and necessary additional ex-
                 (d) Remove any property that is in-                                  penses you incur to make temporary re-
                     cluded under Section A.2. Prop-                                  pairs to, or expedite the permanent re-
                     erty and Costs Not Covered;                                      pairs or replacement of the Covered
                 (e) Remove property of others of a                                   Property at the premises sustaining loss
                     type that is not Covered Property                                or damage. Expediting expenses include
                     under this Coverage Form;                                        overtime wages and the extra cost of ex-
                 (f) Extract "pollutants" from land or                                press or other rapid means of transporta-
                     water; or                                                        tion. Expediting expenses do not include
                                                                                      expenses you incur for the temporary
                 (g) Remove, restore or replace pol-                                  rental of property or temporary replace-
                     luted land or water.                                             ment of damaged property.
          (2) The most we will pay under this Addi-                                   The most we will pay in any one occur-
                 tional Coverage for your expense to                                  rence under this Additional Coverage is
                 remove the debris of Covered Prop-                                   $25,000.
                 erty is 25% of:
                                                                                 c. Fire Department Service Charge
                 (a) The amount we pay for the direct
                     physical loss of or damage to                                    When the fire department is called to
                     Covered Property; plus                                           save or protect Covered Property from a
                                                                                      Covered Cause of Loss, we will pay for
                 (b) The deductible in this Coverage                                  your liability for fire department service
                     Part applicable to that loss or                                  charges:
                     damage.
                                                                                      (1) Assumed by contract or agreement
                 Except as provided in Paragraph (3)                                        prior to loss; or
                 below, this payment for your expense
                 to remove the debris of Covered                                      (2) Required by local ordinance.
                 Property is included within the appli-                               No deductible applies to this Additional
                 cable Covered Property Limit of In-                                  Coverage.
                 surance.                                                        d. Fire Protective Equipment Discharge
          (3) If:                                                                     If fire protective equipment at the de-
              (a) Your expense to remove debris                                       scribed premises discharges accidentally
                     of Covered Property exceeds the                                  or to control a Covered Cause of Loss,
                     above 25% limitation; or                                         we will pay your cost to:
                 (b) The sum of the amount we pay                                     (1) Refill or recharge the system with the
                     for loss of or damage to Covered                                       extinguishing agents that were dis-
                     Property and the expense for re-                                       charged; and
                     moval of its debris exceeds the                                  (2) Replace or repair faulty valves or
                     applicable Limit of Insurance;                                         controls which caused the discharge.
                 we will pay an additional amount for                            e. Green Building Alternatives – In-
                 your expense to remove the debris of                               creased Cost
                 Covered Property, up to $250,000 in
                 any one occurrence.                                                (1) If direct physical loss or damage by a
                                                                                            Covered Cause of Loss occurs to a
          (4) The most we will pay in any one oc-                                           building that is Covered Property, we
                 currence under this Additional Cover-                                      will pay for:
                 age for your expense to remove the
                 debris of any property that is not                                         (a) The reasonable additional cost
                 Covered Property (if such removal is                                            you incur to repair or replace the
                 covered under this Additional Cover-                                            lost or damaged portions of the



DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 5 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 24 of 149



                   building using products or mate-                                                    on file with us prior to the loss
                   rials that:                                                                         or damage.
                   (i) Are "green" alternatives to                                          Unless otherwise stated in the Decla-
                         the products or materials of                                       rations, this resultant amount is sub-
                         the lost or damaged property,                                      ject to a maximum amount of insur-
                         in accordance with a docu-                                         ance of $100,000 for each building.
                         mented "green authority";                               f.   Green Building Reengineering and Re-
                         and                                                          certification Expense
                   (ii) Are otherwise of comparable                                   (1) If, as a result of direct physical loss or
                         quality and function to the                                        damage by a Covered Cause of Loss
                         damaged property;
                                                                                            to a building that is Covered Property,
                   and                                                                      the pre-loss level of "green" building
               (b) The reasonable additional cost                                           certification by a "Green Authority" on
                   you incur to employ "green"                                              the building is lost, we will pay for the
                   methods or processes of con-                                             following reasonable additional ex-
                   struction, disposal or recycling in                                      penses you incur to re-attain the pre-
                   the course of the repair and re-                                         loss level of "green" building certifica-
                   placement of the lost or damaged                                         tion from that "Green Authority":
                   building, in accordance with the
                                                                                            (a) The reasonable additional ex-
                   documented standards of a
                                                                                                 pense you incur to hire a qualified
                   "green authority".
                                                                                                 engineer or other professional
           (2) The insurance provided under this                                                 required by the "Green Authority"
               Additional Coverage applies only if                                               to be involved in:
               replacement cost valuation applies to
               the lost or damaged building and then                                             (i) Designing,     overseeing or
               only if the building is actually repaired                                               documenting the repair or re-
               or replaced as soon as reasonably                                                       placement of the lost or dam-
               possible after the loss or damage.                                                      aged building; or
           (3) The insurance provided under this                                                 (ii) Testing and recalibrating the
               Additional Coverage does not apply                                                      systems and mechanicals of
               to any building that has been "vacant"                                                  the lost or damaged building
               for more than 60 consecutive days                                                       to verify that the systems and
               before the loss or damage occurs.                                                       mechanicals are performing
           (4) The most we will pay for the addi-                                                      in accordance with the design
               tional cost incurred with respect to                                                    of such systems and me-
               each building in any one occurrence                                                     chanicals or the specifica-
               under this Additional Coverage is de-                                                   tions of the manufacturer;
               termined by multiplying:                                                          and
               (a) A factor of 1% (unless a higher                                          (b) The reasonable registration and
                   increased cost percentage is                                                  recertification fees charged by
                   shown in the Declarations); times                                             the "Green Authority".
               (b) The lesser of:                                                     (2) This Additional Coverage applies to
                   (i) The amount we would other-                                           the additional expenses described
                         wise pay for direct physical                                       above that you incur to achieve the
                         loss of or damage to the                                           pre-loss level of "green" building certi-
                         building, prior to application                                     fication in accordance with the stan-
                         of any applicable deductible;                                      dards of the "Green Authority" that
                         or                                                                 exist at the time of repair or replace-
                   (ii) The value you reported to us                                        ment, even if the standards have
                         for the building, as stated on                                     changed since the original certifica-
                         the latest Statement of Val-                                       tion was achieved.
                         ues or other documentation


Page 6 of 38                       © 2011 The Travelers Indemnity Company. All rights reserved.                       DX T1 00 11 12
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 25 of 149



          (3) The most we will pay in any one oc-                                     (3) The most we will pay for the total of
                 currence under this Additional Cover-                                      all loss or damage under this Addi-
                 age for:                                                                   tional Coverage arising out of all oc-
                 (a) All expenses incurred with re-                                         currences of "specified causes of
                     spect to each building is 5% of                                        loss" (other than fire or lightning) oc-
                     the sum of:                                                            curring during each separate 12
                                                                                            month period of this policy beginning
                     (i) The amount we pay for the                                          with the effective date of this policy is
                         direct physical loss of or                                         $25,000.
                         damage to the building, in-
                         cluding any amount paid un-                                  (4) The coverage provided under this
                         der the Green Building Alter-                                      Additional Coverage does not in-
                         natives – Increased Cost Ad-                                       crease the applicable Limit of Insur-
                         ditional Coverage; and                                             ance on any Covered Property. If a
                                                                                            particular occurrence results in loss
                     (ii) The deductible amount ap-                                         or damage by "fungus", wet rot or dry
                         plied to the loss payment for                                      rot, and other loss or damage, we will
                         direct physical loss or dam-                                       not pay more for the total of all loss or
                         age to the building;                                               damage than the applicable Limit of
                 (b) All expenses incurred, regardless                                      Insurance on the Covered Property.
                     of the number of buildings in-                                         If there is covered loss or damage to
                     volved, is $25,000.                                                    Covered Property that is not caused
       g. Limited Coverage for Fungus, Wet Rot                                              by "fungus", wet rot or dry rot, loss
          or Dry Rot                                                                        payment will not be limited by the
          (1) The coverage provided in Paragraph                                            terms of this Additional Coverage,
              (2) below only applies when "fungus",                                         except to the extent that "fungus",
                 wet rot or dry rot is the result of any                                    wet rot or dry rot causes an increase
                 of the "specified causes of loss",                                         in the loss. Any such increase in the
                 other than fire or lightning, that oc-                                     loss will be subject to the terms of
                 curs during the policy period, and                                         this Additional Coverage.
                 only if all reasonable means have                               h. Ordinance or Law Coverage
                 been used to save and preserve the                                 (1) In the event of covered direct physi-
                 property from further damage at the                                        cal loss or damage to a building that
                 time of and after the occurrence of                                        is Covered Property, the following
                 such "specified causes of loss".                                           coverages apply, but only with re-
          (2) We will pay for direct physical loss of                                       spect to that lost or damaged build-
                 or damage to Covered Property                                              ing:
                 caused by "fungus", wet rot or dry rot,                                    (a) Coverage A – Coverage For
                 including:                                                                     Loss To The Undamaged Por-
                 (a) The cost of removal of the "fun-                                           tion of The Building
                     gus", wet rot or dry rot;                                                  We will pay under Coverage A for
                 (b) The cost to tear out and replace                                            the loss in value of the undam-
                     any part of the building or other                                           aged portion of the building as a
                                                                                                 consequence of enforcement of
                     property as needed to gain ac-
                                                                                                 an ordinance or law that requires
                     cess to the "fungus", wet rot or
                                                                                                 demolition of undamaged parts of
                     dry rot; and
                                                                                                 the same building.
                 (c) The cost of testing performed af-                                      (b) Coverage B – Demolition Cost
                     ter removal, repair, replacement                                           Coverage
                     or restoration of the damaged
                     property is completed, provided                                             We will pay under Coverage B
                     there is a reason to believe that                                           the cost to demolish the building
                     "fungus", wet rot or dry rot are                                            and clear the site of undamaged
                     present.                                                                    parts of the same building, as a
                                                                                                 consequence of enforcement of


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 7 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 26 of 149



                  an ordinance or law that requires                                      (b) The building either:
                  demolition of such undamaged                                               (i) Sustains direct physical loss
                  property.                                                                        or damage that is covered
               (c) Coverage C – Increased Cost                                                     under this Coverage Part and
                   of Construction                                                                 such damage results in en-
                                                                                                   forcement of the ordinance or
                  We will pay under Coverage C                                                     law; or
                  the increased cost to:
                                                                                              (ii) Sustains both direct physical
                  (i) Repair or reconstruct dam-                                                   loss or damage that is cov-
                      aged portions of that building;                                              ered under this Coverage
                      or                                                                           Part and direct physical loss
                  (ii) Reconstruct or remodel un-                                                  or damage that is not cov-
                      damaged portions of that                                                     ered under this Coverage
                      building, whether or not                                                     Part and the building damage
                      demolition is required;                                                      in its entirety results in en-
                                                                                                   forcement of the ordinance or
                  when the increased cost is a                                                     law.
                  consequence of enforcement of
                  the minimum requirements of the                                             If the building sustains direct
                                                                                              physical loss or damage that is
                  ordinance or law.
                                                                                              not covered under this Coverage
                  This Coverage C applies only if                                             Part, and such damage is the
                  the restored or remodeled prop-                                             subject of the ordinance or law,
                  erty is intended for similar occu-                                          then there is no coverage under
                  pancy as the current property,                                              this Additional Coverage even if
                  unless such occupancy is not                                                the building has also sustained
                  permitted by zoning or land use                                             covered direct physical loss or
                  ordinance. This Coverage C does                                             damage.
                  not apply if the building is not re-                                   (c) In the situation described in (b)
                  paired, reconstructed or remod-                                            (ii) above, we will not pay the full
                  eled.                                                                       amount of loss otherwise payable
           (2) The coverages described in (1)                                                 under the terms of Coverage A,
               above apply only if the provisions in                                          B or C of this Additional Cover-
               Paragraphs (a) and (b) below are sat-                                          age. Instead, we will pay a pro-
                                                                                              portion of such loss. The propor-
               isfied and are then subject to the
                                                                                              tion of such loss that we will pay
               qualifications set forth in Paragraph
                                                                                              is the proportion that the covered
               (c) below:
                                                                                              direct physical loss or damage
               (a) The ordinance or law:                                                      bears to the total direct physical
                  (i) Regulates     the demolition,                                           loss or damage.
                      construction or repair of                                               However, if covered direct physi-
                      buildings, or establishes zon-                                          cal loss or damage, alone, would
                      ing or land use requirements                                            have resulted in the enforcement
                      at the described premises;                                              of the ordinance or law, then we
                      and                                                                     will pay the full amount of loss
                                                                                              otherwise payable under the
                  (ii) Is in force at the time of loss.                                       terms of Coverage A, B, or C of
                  But this Additional Coverage ap-                                            this Additional Coverage.
                  plies only in response to the                                    (3) We will not pay under this Additional
                  minimum requirements of the or-                                        Coverage for:
                  dinance or law. Losses and costs
                                                                                         (a) Enforcement of any ordinance or
                  incurred in complying with rec-
                                                                                              law which requires the demoli-
                  ommended actions or standards
                                                                                              tion, repair, replacement, recon-
                  that exceed actual requirements
                                                                                              struction, remodeling or remedia-
                  are not covered.


Page 8 of 38                    © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 00 11 12
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 27 of 149



                     tion of property due to contamina-                               which is performed in the course of ex-
                     tion by "pollutants" or due to the                               tracting the "pollutants" from the land or
                     presence, growth, proliferation,                                 water.
                     spread or any activity of "fungus",
                                                                                      The most we will pay under this Addi-
                     wet rot or dry rot;
                                                                                      tional Coverage is $100,000 for the sum
                 (b) The costs associated with the en-                                of all covered expenses arising out of all
                     forcement of any ordinance or                                    "specified causes of loss" occurring dur-
                     law which requires any insured or                                ing each separate 12 month period of this
                     others to test for, monitor, clean                               policy (beginning with the effective date of
                     up, remove, contain, treat, detox-                               the policy).
                     ify or neutralize, or in any way re-
                                                                                 j.   Preservation of Property
                     spond to, or assess the effects of
                     "pollutants", "fungus", wet rot or                               If it is necessary to temporarily move
                     dry rot; or                                                      Covered Property from the described
                                                                                      premises to preserve it from the threat of
                 (c) Loss due to any ordinance or law
                                                                                      imminent loss or damage by a Covered
                     that:
                                                                                      Cause of Loss:
                     (i) You were required by the or-
                                                                                      (1) We will pay for the reasonable and
                         dinance or law to comply with
                                                                                            necessary expenses actually incurred
                         before the loss, even if the
                                                                                            by you to remove the Covered Prop-
                         building was undamaged;
                                                                                            erty from the described premises,
                         and
                                                                                            temporarily store the Covered Prop-
                    (ii) You failed to comply with.                                         erty at another location and move the
            (4) Exclusion C.1.h. Ordinance or Law                                           Covered Property back to the de-
                 does not apply to the insurance spe-                                       scribed premises within a reasonable
                 cifically provided under this Additional                                   time after the threat of imminent loss
                 Coverage.                                                                  or damage to the property by the
                                                                                            Covered Cause of Loss passes. The
            (5) The most we will pay under this Addi-                                       most we will pay for the sum of all
                 tional Coverage for loss with respect
                                                                                            such expenses that you incur due to
                 to all buildings lost or damaged in any
                                                                                            the threat of loss or damage from any
                 one occurrence, regardless of the
                                                                                            one occurrence is $250,000, subject
                 number of buildings involved, is
                                                                                            to the following:
                 $250,000.
                                                                                            (a) This Limit of Insurance is an addi-
       i.   Pollutant Cleanup and Removal                                                        tional amount of insurance that is
            We will pay your expense to extract "pol-                                            not included in, and does not re-
            lutants" from land or water at the de-                                               duce, the Covered Property Lim-
            scribed premises, if the discharge, dis-                                             its of Insurance.
            persal, seepage, migration, release or                                          (b) When the Causes of Loss –
            escape of the "pollutants" is caused by or                                           Earthquake      endorsement     or
            results from any of the "specified causes                                            Causes of Loss – Earthquake
            of loss" which occurs:                                                               Sprinkler Leakage endorsement
            (1) On the described premises;                                                       is included in this Coverage Part,
                                                                                                 our payment for the sum of all
            (2) To Covered Property; and                                                         expenses incurred due to the
            (3) During the policy period.                                                        threat of loss or damage to Cov-
                                                                                                 ered Property from all threatened
            The expenses will be paid only if they are
                                                                                                 occurrences of all such Covered
            reported to us within 180 days of the date
                                                                                                 Causes of Loss in any one policy
            on which the covered "specified cause of
                                                                                                 year will not exceed $250,000.
            loss" occurs.
                                                                                                 This limit is not included in, and
            This Additional Coverage does not apply                                              does not reduce, the Limits of In-
            to costs to test for, monitor or assess the                                          surance that apply to loss or
            existence, concentration or effects of                                               damage to which the Causes of
            "pollutants". But we will pay for testing                                            Loss – Earthquake endorsement


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 9 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 28 of 149



                   or the Causes of Loss – Earth-                                              (i) The policy is amended to
                   quake Sprinkler Leakage en-                                                      provide insurance at the new
                   dorsement applies.                                                               location;
                (c) When the Causes of Loss –                                                  (ii) The Covered Property is re-
                   Broad Form Flood endorsement                                                     turned to the original location;
                   is included in this Coverage Part,                                               or
                   our payment for the sum of all                                       (iii) This policy expires.
                   expenses incurred due to the
                   threat of loss or damage to Cov-                            k. Reward Coverage
                   ered Property from all threatened                                We will reimburse you for rewards you
                   occurrences of such Covered                                      have incurred leading to:
                   Cause of Loss in any one policy                                  (1) The successful return of undamaged
                   year will not exceed $250,000.                                         stolen articles of Covered Property to
                   This limit is not included in, and                                     a law enforcement agency; or
                   does not reduce, the Limits of In-
                   surance that apply to loss or                                    (2) The arrest and conviction of any per-
                   damage to which the Causes of                                          son(s) who have damaged or stolen
                   Loss – Broad Form Flood en-                                            any of your Covered Property.
                   dorsement applies.                                               The most we will pay in any one occur-
                (d) If the threat of imminent direct                                rence under this Additional Coverage is
                   physical loss or damage to Cov-                                  25% of the covered loss (prior to the ap-
                   ered Property from the same oc-                                  plication of any applicable deductible and
                   currence spans over multiple pol-                                recovery of undamaged stolen articles)
                   icy years, only the limit that ap-                               up to a maximum of $25,000 for the pay-
                   plies to this Coverage in the pol-                               ments of rewards you make. These re-
                   icy year in which the expenses                                   ward payments must be documented. No
                   are first incurred by you will apply                             deductible applies to this Additional Cov-
                   to the total of the expenses in-                                 erage.
                   curred due to the threat of loss or                         l.   Stored Water
                   damage from that occurrence.
                                                                                    (1) We will pay the cost you incur to re-
                This Coverage is subject to the de-                                       place water that is used in your
                ductible that applies to loss or dam-                                     manufacturing or processing opera-
                age to the Covered Property by the                                        tions which is contained in any:
                Covered Cause of Loss from which
                                                                                          (a) Above-ground storage tank; or
                the property is being preserved.
                                                                                          (b) Manufacturing or processing
           (2) We will also pay for any direct physi-                                          equipment (including related pip-
                cal loss of or damage to the Covered                                           ing) at the described premises,
                Property while it is being moved from
                the described premises, while tempo-                                      when the water has been released or
                rarily stored at another location or                                      rendered unusable for its intended
                while being moved back to the de-                                         purpose due to direct physical loss of
                scribed premises, subject to the fol-                                     or damage to such tank, equipment
                lowing:                                                                   or piping by a Covered Cause of
                                                                                          Loss.
                (a) This Coverage is subject to, and
                   does not increase the applicable                                 (2) This Additional Coverage does not
                   Covered Property Limit of Insur-                                       apply to costs to restore or replace
                   ance.                                                                  water contained in any fire suppres-
                                                                                          sion system.
                (b) This Coverage will only apply if
                   the loss or damage occurs within                                 (3) The most we will pay in any one oc-
                   180 days after the Covered                                             currence under this Additional Cover-
                   Property is first moved and will                                       age is $25,000.
                   end when any of the following
                   first occurs:



Page 10 of 38                    © 2011 The Travelers Indemnity Company. All rights reserved.                      DX T1 00 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 29 of 149



       m. Water or Other Substance Loss – Tear                                              (c) Collection expenses in excess of
          Out and Replacement Expense                                                            your normal collection expenses
           In the event of covered loss or damage                                                that are made necessary by the
           caused by or resulting from water (or                                                 loss; and
           steam), other liquid, powder or molten                                           (d) Other reasonable expenses that
           material, we will also pay:                                                           you incur to re-establish your re-
           (1) The necessary cost of tearing out and                                             cords of accounts receivable.
                 replacing any part of a Covered                                      (2) If you cannot accurately establish the
                 Building or Structure to repair dam-                                       amount of accounts receivable out-
                 age to the system or appliance from                                        standing as of the time of loss, we
                 which the water (or steam), other liq-                                     will:
                 uid, powder or molten material es-                                         (a) Determine the total of the aver-
                 capes; and                                                                      age monthly amounts of accounts
           (2) The cost to repair or replace dam-                                                receivable for the 12 months im-
                 aged parts of         fire   extinguishing                                      mediately preceding the month in
                 equipment if:                                                                   which the loss occurs;
                 (a) The damage results in discharge                                        (b) Adjust the total for any normal
                     of any substance from an auto-                                              fluctuations in the amount of ac-
                     matic fire protective system; or                                            counts receivable for the month
              (b) Is directly caused by freezing.                                                in which the loss occurred or for
                                                                                                 any demonstrated variance from
           Except as provided under (2) above, we                                                the average for that month; and
           will not pay the cost to repair any defect
           in a system or appliance from which the                                          (c) Deduct the following from the to-
           water (or steam), other liquid, powder or                                             tal amount of accounts receiv-
           molten material escapes.                                                              able, however that amount is es-
                                                                                                 tablished:
   4. Coverage Extensions
                                                                                                 (i) The amount of the accounts
       Each of the following Coverage Extensions                                                      for which there is no loss;
       applies subject to the Limit(s) of Insurance
       stated in this Coverage Form, unless a re-                                                (ii) The amount of the accounts
       vised Limit of Insurance or Not Covered is in-                                                 that you are able to re-
       dicated in the Declarations or the coverage is                                                 establish or collect;
       otherwise amended by endorsement:                                                         (iii) An amount to allow for prob-
       a. Accounts Receivable                                                                         able bad debts that you are
                                                                                                      normally unable to collect;
          (1) You may extend the insurance that                                                       and
                 applies to Your Business Personal
                 Property to apply to losses and ex-                                             (iv) All unearned interest and
                 penses described below that you in-                                                  service charges.
                 cur resulting from direct physical loss                              (3) The most we will pay in any one oc-
                 or damage by a Covered Cause of                                            currence under this Extension for loss
                 Loss to your accounts receivable re-                                       and expenses resulting from loss of
                 cords. Credit card company charge                                          or damage to your records of ac-
                 media will be considered accounts                                          counts receivable:
                 receivable until delivered to the credit                                   (a) At or within 1,000 feet of the de-
                 card company.                                                                   scribed premises is $50,000; and
                 We will pay:                                                               (b) While in transit or at all unde-
                 (a) Amounts due from your custom-                                               scribed premises is $25,000.
                     ers that you are unable to collect;                         b. Appurtenant Buildings and Structures
                 (b) Interest charges on any loan re-                               (1) At the described premises where
                     quired to offset amounts you are                                       Building coverage applies:
                     unable to collect pending our
                     payment of these amounts;                                              (a) You may extend the insurance
                                                                                                 that applies to your buildings to

DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 11 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 30 of 149



                    apply to direct physical loss or                                       (a) Any expenses incurred, directed,
                    damage by a Covered Cause of                                                or billed by or payable to attor-
                    Loss to incidental appurtenant                                              neys, insurance adjusters or their
                    buildings and structures which                                              associates or subsidiaries;
                    are at the described premises but                                      (b) Any costs as provided in the Ap-
                    not specifically described in the                                          praisal Loss Condition (G.2.); or
                    Declarations; and
                                                                                           (c) Any expenses incurred, directed,
                (b) You may extend the insurance                                                or billed by or payable to insur-
                    that applies to Your Business                                               ance brokers or agents, or their
                    Personal Property and Personal                                              associates or subsidiaries, with-
                    Property of Others, if any, to ap-                                          out our written consent prior to
                    ply to direct physical loss or                                              such expenses being incurred.
                    damage by a Covered Cause of
                    Loss to such property located                                    (3) The most we will pay for claim data
                    within incidental     appurtenant                                      expense in any one occurrence under
                    buildings or structures which are                                      this Extension is $25,000.
                    at the described premises but not                           d. Covered Leasehold Interest – Undam-
                    specifically described in the Dec-                             aged Improvements and Betterments
                    larations.                                                       (1) You may extend the insurance that
           (2) Incidental appurtenant buildings or                                         applies to Your Business Personal
                structures include storage buildings,                                      Property at the described premises
                garages, pump houses, above                                                which you lease from others to apply
                ground tanks, television and radio                                         to your interest as tenant in improve-
                towers, antennas, satellite dishes and                                     ments and betterments, as defined in
                solar panels mounted on the ground                                         Section A.1.b.(6) of this Coverage
                or on poles not attached to buildings                                      Form, which are not damaged or de-
                and structures. But incidental appur-                                      stroyed, but which you lose due to
                tenant buildings and structures do not                                     the cancellation of your lease by your
                include:                                                                   landlord. The cancellation of your
                (a) Outside signs, whether or not at-                                      lease by your landlord must:
                    tached to buildings or structures;                                     (a) Result from direct physical loss of
                (b) Any property to which the Out-                                              or damage to property at the de-
                    door Property Coverage Exten-                                               scribed premises where your im-
                    sion applies; or                                                            provements and betterments are
                                                                                                located, caused by or resulting
                (c) Any property excluded under                                                 from a Covered Cause of Loss;
                    Section A.2. Property and Costs                                             and
                    Not Covered.
                                                                                           (b) Be permitted in accordance with
           (3) The most we will pay for loss or dam-                                            the conditions of your written
                age in any one occurrence under this                                            lease agreement.
                Extension is $100,000.
                                                                                     (2) The most we will pay for loss in any
       c. Claim Data Expense                                                               one occurrence under this Extension
           (1) You may extend the insurance pro-                                           is:
                vided by this Coverage Form to apply                                       (a) The applicable Your Business
                to the reasonable expenses you incur                                            Personal Property Limit of Insur-
                in preparing claim data when we re-                                             ance; or
                quire it to adjust a covered loss. This
                                                                                           (b) $100,000;
                includes the cost of taking invento-
                ries, making appraisals and preparing                                      whichever is less.
                other documentation to show the ex-                             e. Deferred Payments
                tent of loss.                                                      (1) You may extend the insurance that
           (2) We will not pay for:                                                        applies to Your Business Personal
                                                                                           Property to apply to your interest in


Page 12 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                   DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 31 of 149



                 such business personal property that                                       original "electronic data processing
                 is sold by you under an installment                                        data and media" are kept.
                 plan, conditional sale, trust agree-                                 (2) The most we will pay for loss or dam-
                 ment or other deferred payment plan                                        age in any one occurrence under this
                 when, as a result of direct physical                                       Extension is $50,000.
                 loss of or damage to such property:
                                                                                 g. Electronic Data Processing Data and
                 (a) Occurring within the Coverage                                  Media
                     Territory at any location, or in
                     transit, after delivery to buyers;                             (1) You may extend the insurance that
                     and                                                                    applies to Your Business Personal
                                                                                            Property and Personal Property of
                 (b) Caused by a Covered Cause of                                           Others to apply to your costs to re-
                     Loss;                                                                  search, replace or restore the lost in-
                 the buyer refuses to continue pay-                                         formation on lost or damaged "elec-
                 ments owed to you for such property                                        tronic data processing data and me-
                 and, as a result, you repossess the                                        dia" for which duplicates do not exist.
                 remaining damaged property of                                              The loss or damage to the "electronic
                 value, if any.                                                             data processing data and media"
            (2) The value of your loss under this Ex-                                       must be caused by a Covered Cause
                 tension will be determined as follows:                                     of Loss.

                 (a) In the event of partial loss to                                  (2) The most we will pay in any one oc-
                     property, the value of your loss                                       currence under this Extension for loss
                     will be:                                                               or damage to "electronic data proc-
                                                                                            essing data and media":
                     (i) The unpaid balance shown
                         on your books as due from                                          (a) At or within 1,000 feet of the de-
                         the buyer for such property,                                            scribed is as follows:
                         excluding any interest or fees                                          (i) $50,000      at all described
                         due; minus                                                                    premises unless a different
                     (ii) The actual cash value of the                                                 Limit of Insurance or Not
                         repossessed damaged prop-                                                     Covered is shown in the Dec-
                         erty.                                                                         larations or Paragraph (ii) be-
                                                                                                       low applies;
                 (b) In the event of a total loss to
                     property, the value of your loss                                            (ii) When Included is shown in
                     will be the unpaid balance shown                                                  the Declarations as the Limit
                     on your books as due from the                                                     of Insurance, the insurance
                     buyer for such property, exclud-                                                  provided for such property is
                     ing any interest or fees due.                                                     included in, and does not in-
                                                                                                       crease the Limit(s) of Insur-
            (3) The most we will pay for loss in any                                                   ance that otherwise apply to
                 one occurrence under this Extension                                                   loss or damage to Your Busi-
                 is $25,000.                                                                           ness Personal Property and
       f.   Duplicate Electronic Data Processing                                                       Personal Property of Others
            Data and Media                                                                             at the described premises
            (1) You may extend the insurance that                                                      where the loss occurs;
                 applies to Your Business Personal                                               and
                 Property and Personal Property of                                          (b) At any other location where the
                 Others to apply to direct physical loss                                         insurance provided under this
                 or damage by a Covered Cause of                                                 Coverage Form for Your Busi-
                 Loss to duplicates of your "electronic                                          ness Personal Property and Per-
                 data processing data and media"                                                 sonal Property of Others applies,
                 while stored in a separate, unat-                                               including while in transit, is in-
                 tached building anywhere in the Cov-                                            cluded in and does not increase
                 erage Territory from where your                                                 the Limit of Insurance that other-
                                                                                                 wise applies to loss or damage to


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                        Page 13 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 32 of 149



                    Your Business Personal Property                                                  to continue your normal busi-
                    and Personal Property of Others                                                  ness operations:
                    at that location or in transit. But,
                                                                                                     •     At the described prem-
                    in no event will the amount we
                                                                                                           ises; or
                    pay for such loss or damage to
                    "electronic data processing data                                                 •     At replacement premises
                    and media" under this Extension                                                        or at temporary locations,
                    exceed the amount we would                                                             including relocation ex-
                    have paid had the loss to "elec-                                                       penses and costs to
                    tronic data processing data and                                                        equip and operate the
                    media" occurred at or within                                                           replacement or tempo-
                    1,000 feet of the described prem-                                                      rary locations;
                    ises.                                                                       (ii) To minimize the suspension
       h. Employee Tools                                                                             of business if you cannot
          (1) You may extend the insurance that                                                      continue your normal busi-
                applies to Your Business Personal                                                    ness operations at the de-
                Property to apply to direct physical                                                 scribed premises; or
                loss or damage by a Covered Cause                                               (iii) To the extent that it reduces
                of Loss to "employee tools" at the de-                                               the amount of loss that oth-
                scribed premises or while in the care,                                               erwise would have been
                custody or control of your employees                                                 payable under this Coverage
                at job sites or while in transit between                                             Form:
                these locations.
                                                                                                     •     To repair or replace any
            (2) The most we will pay for loss or dam-                                                      property;
                age in any one occurrence under this
                Extension is $25,000, but not more                                                   •     To research, replace or
                than $2,500 for any one item.                                                              restore the lost informa-
                                                                                                           tion on lost or damaged
       i.   Extra Expense
                                                                                                           "electronic data process-
            (1) You may extend the insurance pro-                                                          ing data and media" or
                vided by this Coverage Form to apply                                                       "valuable papers and re-
                to the reasonable and necessary Ex-                                                        cords".
                tra Expense you incur, during the pe-
                                                                                           (b) Period of restoration means the
                riod of restoration, due to direct
                                                                                                period of time that:
                physical loss or damage to property
                at or within 1,000 feet of the de-                                              (i) Begins with the date of direct
                scribed premises caused by or result-                                                physical loss or damage
                ing from a Covered Cause of Loss.                                                    caused by or resulting from
                                                                                                     any Covered Cause of Loss
            (2) If you occupy only a portion of a
                                                                                                     at the described premises;
                building in which the described prem-
                                                                                                     and
                ises are located, such premises in-
                clude all routes within the building to                                         (ii) Ends on the earlier of:
                gain access to the portion of the                                                    •     The date when the prop-
                building which you own, rent, lease or                                                     erty at the described
                occupy.                                                                                    premises should be re-
            (3) As used in this Extension:                                                                 paired, rebuilt or replaced
                (a) Extra Expense means necessary                                                          with reasonable speed
                    expenses you incur that you                                                            and similar quality; or
                    would not have incurred if there                                                 •     The date when business
                    had been no direct physical loss                                                       is resumed at a new
                    or damage to property:                                                                 permanent location.
                    (i) To avoid or minimize the                                                Period of restoration does not in-
                        suspension of business and                                              clude any increased period re-


Page 14 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                       DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 33 of 149



                     quired due to the enforcement of                                        (b) Re-program the key card access
                     any ordinance or law that:                                                   control device to accept replace-
                     (i) Regulates the construction,                                              ment key cards.
                          use or repair, or requires the                               (2) With respect only to the insurance
                          tearing down of any property;                                      provided by this Extension, the fol-
                          or                                                                 lowing changes apply to the Exclu-
                     (ii) Requires any insured or oth-                                       sions in Section C. and Limitations in
                          ers to test for, monitor, clean                                    Section D. of this Coverage Form:
                          up, remove, contain, treat,                                        (a) The exclusion of loss or damage
                          detoxify or neutralize, or in                                           caused by or resulting from dis-
                          any way respond to the ef-                                              honest or criminal act under Ex-
                          fects of "pollutants".                                                  clusion C.2.c. (Dishonesty) does
                     The expiration date of this policy                                           not apply, except with respect to
                     will not cut short the period of                                             dishonest or criminal act by you
                     restoration.                                                                 or any of your partners, directors
                                                                                                  or trustees;
            (4) The most we will pay for all Extra Ex-
                 pense in any one occurrence under                                           (b) The exclusion of loss of property
                 this Extension is $25,000.                                                       when there is no physical evi-
                                                                                                  dence to show what happened to
       j.   Fine Arts                                                                             the property under Limitations
            (1) You may extend the insurance that                                                 D.1.d. does not apply.
                 applies to Your Business Personal                                     (3) The most we will reimburse you for
                 Property and Personal Property of                                           costs under this Extension is $25,000
                 Others to apply to direct physical loss                                     in total arising out of all occurrences
                 or damage by a Covered Cause of                                             occurring during each separate 12
                 Loss to "fine arts" at the described                                        month period of this policy (beginning
                 premises or in transit.                                                     with the effective date of the policy).
            (2) The most we will pay in any one oc-                               l.   Newly Constructed or Acquired Prop-
                 currence under this Extension for loss                                erty
                 of or damage to "fine arts":
                                                                                       (1) You may extend the insurance pro-
                 (a) At or within 1,000 feet of the de-                                      vided by this Coverage Form to apply
                     scribed premises is $50,000; and                                        to direct physical loss or damage by a
              (b) While in transit is $25,000.                                               Covered Cause of Loss to:
       k. Loss of Master Key                                                                 (a) Your new buildings or additions
          (1) If a master key or key card to build-                                               while being built on the described
                 ings, rooms or compartments that are                                             premises or newly acquired
                 Covered Property or house Covered                                                premises including materials,
                 Property is lost or damaged by a                                                 equipment, supplies and tempo-
                 Covered Cause of Loss, you may ex-                                               rary structures, on or within 1,000
                 tend the insurance provided by this                                              feet of the premises;
                 Coverage Form to apply to the actual                                        (b) Buildings you acquire at locations
                 and necessary costs you incur to:                                                other than the described prem-
                 (a) Replace keys and either:                                                     ises; and

                     (i) Adjust existing locks to ac-                                        (c) Buildings which you become
                          cept the new keys; or                                                   newly required to insure under a
                                                                                                  written contract.
                     (ii) Replace existing locks, but
                          only if necessary or less ex-                                      The most we will pay for loss or dam-
                          pensive than the cost of ad-                                       age to Buildings in any one occur-
                          justing the existing locks;                                        rence under this Extension is
                                                                                             $2,000,000 at each building.
                     or
                                                                                       (2) You may extend the insurance that
                                                                                             applies to Your Business Personal


DX T1 00 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 15 of 38
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 34 of 149



                Property and Personal Property of                                               motorized conveyance, whether
                Others to apply to direct physical loss                                         or not the motor vehicle or motor-
                or damage by a Covered Cause of                                                 ized conveyance is in motion; or
                Loss to that type of property at:                                          (b) During hitching or unhitching op-
                (a) A building you newly acquire or                                             erations, or when a trailer or
                    construct at a location described                                           semi-trailer becomes accidentally
                    in the Declarations; and                                                    unhitched from a motor vehicle or
                (b) Any other location you acquire by                                           motorized conveyance.
                    purchase or lease (other than at                                 (3) The most we will pay for loss or dam-
                    "exhibitions").                                                        age in any one occurrence under this
                The most we will pay for loss or dam-                                      Extension is $25,000.
                age to Your Business Personal Prop-                                  (4) This insurance is excess over the
                erty and Personal Property of Others                                       amount due from any other insurance
                in any one occurrence under this Ex-                                       covering such property, whether you
                tension is $1,000,000 in total at each                                     can collect on it or not.
                newly acquired premises.                                        n. Outdoor Property
           (3) Insurance provided under this Exten-                                (1) You may extend the insurance pro-
                sion for each newly acquired or con-                                       vided by this Coverage Form to apply
                structed property will end when any                                        to:
                of the following first occurs:
                                                                                           (a) Direct physical loss or damage to
                (a) This policy is cancelled or ex-                                             your outdoor:
                    pires;
                                                                                                (i) Fences;
                (b) 180 days expire after you acquire
                    or begin to construct the property;                                         (ii) Retaining walls that are not
                                                                                                      part of a building;
                (c) You report values to us; or
                                                                                                (iii) Lawns (including fairways,
                (d) The property is more specifically                                                 greens and tees), artificial turf
                    insured.                                                                          (including     underlayment)
                We will charge you additional pre-                                                    trees, shrubs and plants
                mium for values reported from the                                                     (other than "stock" of trees,
                date construction begins or you ac-                                                   shrubs or plants);
                quire the property.                                                             (iv) Bridges, walks, roadways,
       m. Non-Owned Detached Trailers                                                                 patios or other paved sur-
          (1) You may extend the insurance that                                                       faces;
                applies to Your Business Personal                                               at the described premises caused
                Property to apply to direct physical                                            by or resulting from a cause of
                loss or damage by a Covered Cause                                               loss described in (2) below;
                of Loss to trailers or semi-trailers that                                       and
                you do not own, provided that:
                                                                                           (b) The reasonable and necessary
                (a) The trailer or semi-trailer is used                                         expense that you incur to remove
                    in your business;                                                           debris of your outdoor property
                (b) The trailer or semi-trailer is in                                           listed above and similar property
                    your care, custody or control at                                            of others at your described prem-
                    the described premises; and                                                 ises caused by a Cause of Loss
                (c) You have a contractual responsi-                                            listed in (2) below that occurs
                    bility to pay for loss or damage to                                         during the policy period. Such
                    the trailer or semi-trailer.                                                expenses will be paid only if they
                                                                                                are reported to us in writing within
           (2) We will not pay for any loss or dam-                                             180 days of the direct physical
                age that occurs:                                                                loss or damage. Such payment
                (a) While the trailer or semi-trailer is                                        will not increase the Limit of In-
                    attached to any motor vehicle or


Page 16 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                       DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 35 of 149



                       surance that applies to this Ex-                                 (3) Our payment for loss or damage un-
                       tension.                                                               der this Extension will only be for the
          (2) This Extension applies only if the loss                                         account of the owner of the property.
                 or damage is caused by or results                                 q. Personal Property At Premises Out-
                 from the following causes of loss, and                               side of the Coverage Territory
                 then only if they are a Covered                                      (1) You may extend the insurance that
                 Cause of Loss:                                                               applies to Your Business Personal
                 (a)   Fire;                                                                  Property and Personal Property of
                 (b)   Lightning;                                                             Others to apply to direct physical loss
                                                                                              or damage by a Covered Cause of
                 (c)   Explosion;                                                             Loss to such property occurring at
                 (d)   Riot or Civil Commotion;                                               premises anywhere in the world out-
                 (e)   Aircraft;                                                              side of the Coverage Territory pro-
                                                                                              vided that no trade sanction, em-
                 (f)   Falling Objects; or                                                    bargo or similar regulation imposed
                 (g)   "Sinkhole Collapse".                                                   by the United States of America pro-
          (3) The most we will pay for loss or dam-                                           hibits us from covering the loss or
                                                                                              damage.
                 age and debris removal expense in
                 any one occurrence under this Ex-                                      (2) This Extension does not apply to:
                 tension is $25,000, but we will not                                        (a) Personal property at an "exhibi-
                 pay more than $2,500 for any one                                                  tion";
                 tree, shrub or plant.
                                                                                              (b) Property at any installation site or
       o. Outside Signs                                                                            at temporary storage premises
          (1) You may extend the insurance pro-                                                    awaiting installation;
                 vided by this Coverage Form to apply                                         (c) Sales representative property; or
                 to direct physical loss or damage by a
                 Covered Cause of Loss to outside
                                                                                              (d) Personal property in transit.
                 signs, whether or not attached to a                                    (3) The most we will pay for loss or dam-
                 building, at or within 1,000 feet of the                                     age in any one occurrence under this
                 described premises or at any unde-                                           Extension is $50,000.
                 scribed premises.                                                 r.   Personal Property In Transit Outside
          (2) The most we will pay in any one oc-                                       of the Coverage Territory
                 currence under this Extension for loss                                 (1) Unless otherwise indicated in the
                 or damage to all outside signs:                                              Declarations or by endorsement, you
                 (a) At or within 1,000 feet of the de-                                       may extend the insurance provided
                       scribed premises is $100,000;                                          for Personal Property in Transit in
                 (b) At all undescribed premises is                                           Section A.1.e. (including any mode of
                       $5,000.                                                                transportation or type of shipment ex-
                                                                                              clusion), to apply to Your Business
       p. Personal Effects                                                                    Personal Property and Personal
          (1) You may extend the insurance that                                               Property of Others in your care, cus-
                 applies to Your Business Personal                                            tody or control in transit anywhere in
                 Property to apply to direct physical                                         the world outside of the Coverage
                 loss or damage by a Covered Cause                                            Territory provided that no sanction,
                 of Loss to personal effects or "fine                                         embargo or similar regulation im-
                 arts'' owned by your officers, your                                          posed by the United States of Amer-
                 partners or your employees while                                             ica prohibits us from covering the loss
                 such property is at the described                                            or damage.
                 premises.                                                              (2) This Extension also applies to Cov-
          (2) The most we will pay for loss or dam-                                           ered Property in transit which is in the
                 age in any one occurrence under this                                         custody of your officers or employ-
                 Extension is $25,000 at each de-                                             ees.
                 scribed premises.


DX T1 00 11 12                       © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 17 of 38
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 36 of 149



            (3) The most we will pay for loss or dam-                           u. Valuable Papers and Records – Cost
                age in any one occurrence under this                               of Research
                Extension is $25,000.                                              (1) You may extend the insurance that
       s. Theft Damage to Rented Property                                                  applies to Your Business Personal
                                                                                           Property to apply to your costs to re-
            (1) You may extend the insurance that                                          search, replace or restore the lost in-
                applies to Your Business Personal                                          formation on lost or damaged "valu-
                Property to apply to direct physical                                       able papers and records" for which
                loss or damage by theft or attempted                                       duplicates do not exist. The loss or
                theft to:                                                                  damage to "valuable papers and re-
                (a) That part of any building at the                                       cords" must be caused by a Covered
                    described premises that you oc-                                        Cause of Loss.
                    cupy, but do not own, and which                                  (2) The most we will pay for loss or dam-
                    contains the Covered Property;                                         age in any one occurrence under this
                    and                                                                    Extension:
                (b) Property within such non-owned                                         (a) At or within 1,000 feet of the de-
                    building used for maintenance or                                            scribed premises is $50,000; and
                    service of the non-owned build-                                        (b) While in transit or at all unde-
                    ing.                                                                        scribed premises is $25,000.
            (2) This Extension applies only if you are                B. COVERED CAUSES OF LOSS
                a tenant and are required in your
                                                                           Covered Causes of Loss means RISKS OF DI-
                lease to cover the expense.
                                                                           RECT PHYSICAL LOSS unless the loss is:
            (3) We will not be liable under this Ex-                       1. Excluded in Section C., Exclusions;
                tension for loss or damage by fire or
                explosion, or to glass (other than                         2. Limited in Section D., Limitations; or
                glass building blocks) or to any letter-                   3. Excluded or limited in the Declarations or by
                ing, ornamentation or burglar alarm                             endorsement.
                tape on glass.                                        C. EXCLUSIONS
            (4) Payment under this Extension will not                    1. We will not pay for loss or damage caused di-
                increase the Limit of Insurance that                            rectly or indirectly by any of the following.
                applies to Your Business Personal                               Such loss or damage is excluded regardless
                Property at the described premises                              of any other cause or event that contributes
                where the direct physical loss or                               concurrently or in any sequence to the loss or
                damage occurs.                                                  damage. Exclusions C.1.a. through C.1.l. ap-
       t.   Undamaged Parts of Stock in Process                                 ply whether or not the loss event results in
                                                                                widespread damage or affects a substantial
            (1) You may extend the insurance that                               area.
                applies to Your Business Personal
                                                                                a. Certain Computer-Related Losses
                Property and Personal Property of
                Others to apply to the reduction in                                (1) Failure, malfunction or inadequacy of:
                value of undamaged parts of covered                                    (a) Any of the following, whether be-
                products or "stock" in process which                                            longing to any insured or to oth-
                become unmarketable. The reduction                                              ers:
                in value must be the direct result of                                           (i) Computer hardware, includ-
                direct physical loss or damage by a                                                  ing microprocessors;
                Covered Cause of Loss to other parts
                                                                                                (ii) Computer application soft-
                of the covered products or "stock" in
                                                                                                     ware;
                process at the described premises.
                                                                                                (iii) Computer operating systems
            (2) The most we will pay for loss or dam-
                                                                                                     and related software;
                age in any one occurrence under this
                Extension is $50,000.                                                           (iv) Computer networks;



Page 18 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 37 of 149



                     (v) Microprocessors     (computer                                            including soil conditions which
                          chips) not part of any com-                                             cause settling, cracking or other
                          puter system; or                                                        disarrangement of foundations or
                     (vi) Any other computerized or                                               other parts of realty. Soil condi-
                          electronic equipment or com-                                            tions include contraction, expan-
                          ponents;                                                                sion, freezing, thawing, erosion,
                                                                                                  improperly compacted soil and
                     or                                                                           the action of water under the
                 (b) Any other products and services,                                             ground surface; or
                     data or functions, that directly or                                     (e) Volcanic eruption, explosion or
                     indirectly use or rely upon, in any                                          effusion.
                     manner, any of the items listed in
                     Paragraph (1)(a) above;                                           (2) If Earth Movement as described in:
                 due to the inability to correctly recog-                                  (a) Paragraphs (1)(a) through (1)(d)
                 nize, process, distinguish, interpret or                                         above results in fire or explosion,
                 accept one or more dates or times.                                               we will pay for the loss or dam-
                                                                                                  age caused by that fire or explo-
           (2) Any advice,       consultation, design,                                            sion; or
                 evaluation, inspection, installation,
                 maintenance, repair, replacement or                                         (b) Paragraph (1)(e) above, results in
                 supervision provided or done by you                                              fire, building glass breakage or
                 to determine, rectify or test for, any                                           Volcanic Action, we will pay for
                 potential or actual problems de-                                                 the loss or damage caused by
                 scribed in Paragraph (1) above.                                                  that fire, building glass breakage
                                                                                                  or Volcanic Action.
           If an excluded Cause of Loss as de-
           scribed in Paragraphs (1) and (2) above                                                Volcanic Action means direct loss
           results in any of the "specified causes of                                             or damage resulting from the
           loss", or in elevator collision resulting                                              eruption of a volcano when the
           from mechanical breakdown, we will pay                                                 loss or damage is caused by:
           only for the loss or damage caused by                                                  (i) Airborne volcanic blast or air-
           such "specified causes of loss" or eleva-                                                   borne shock waves;
           tor collision.                                                                         (ii) Ash, dust or particulate mat-
           We will not pay for repair, replacement or                                                  ter; or
           modification of any items in Paragraphs                                                (iii) Lava flow.
           (1) and (2) above to correct any deficien-
           cies or change in features.                                                            With respect to coverage for Vol-
                                                                                                  canic Action as set forth in (i), (ii)
       b. Earth Movement                                                                          and (iii) above, volcanic erup-
          (1) Any of the following, all whether natu-                                             tions that occur within any 168-
                 rally occurring or due to man-made or                                            hour period will constitute a sin-
                 other artificial causes:                                                         gle occurrence. Volcanic Action
                 (a) Earthquake,    including tremors                                             does not include the cost to re-
                     and aftershocks, and earth sink-                                             move ash, dust or particulate
                     ing, rising or shifting related to                                           matter that does not cause direct
                     such event;                                                                  physical loss or damage to the
                                                                                                  described property.
                 (b) Landslide, including any earth
                     sinking, rising or shifting related                               (3) This exclusion does not apply to:
                     to such event;                                                        (a) Personal property in transit;
                 (c) Mine subsidence, meaning sub-                                         (b) Personal property at an "exhibi-
                     sidence of a man-made mine,                                                  tion";
                     whether or not mining activity has                                      (c) Sales representative property; or
                     ceased;
                                                                                             (d) Personal property in the custody
                 (d) Earth sinking (other than "sink-
                                                                                                  of any officer or employee of the
                     hole collapse"), rising, or shifting


DX T1 00 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 19 of 38
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 38 of 149



                    insured while traveling outside of                           h. Ordinance or Law
                    the Coverage Territory.                                         (1) The enforcement of any ordinance or
       c. Fungus, Wet Rot or Dry Rot                                                        law:
            Presence, growth, proliferation, spread or                                      (a) Regulating the construction, use
            any activity of "fungus", wet rot or dry rot.                                        or repair of any property; or
            But if "fungus", wet rot or dry rot results in                                  (b) Requiring the tearing down of any
            any of the "specified causes of loss", we                                            property, including the cost of
            will pay for the loss or damage caused by                                            removing its debris.
            such "specified causes of loss".                                          (2) This exclusion, Ordinance or Law,
            This exclusion does not apply:                                                  applies whether the loss results from:
                                                                                            (a) An ordinance or law that is en-
            (1) When "fungus", wet rot or dry rot re-
                                                                                                 forced even if the property has
                sults from fire or lightning; or
                                                                                                 not been damaged; or
            (2) To the extent that coverage is pro-                                         (b) The increased costs incurred to
                vided under the Limited Coverage for                                             comply with an ordinance or law
                Fungus, Wet Rot or Dry Rot Addi-                                                 in the course of construction, re-
                tional Coverage.                                                                 pair, renovation, remodeling or
       d. Governmental Action                                                                    demolition of property, or removal
                                                                                                 of its debris, following a physical
            Seizure or destruction of property by or-
                                                                                                 loss to that property.
            der of governmental authority except as
            provided for under the Additional Cover-                             i.   Utility Services
            age – Ordinance or Law Coverage.                                          The failure or fluctuation of power, com-
            But we will pay for loss or damage                                        munication, water or other utility service
            caused by or resulting from acts of de-                                   supplied to the described premises, how-
            struction ordered by governmental au-                                     ever caused, if the failure or fluctuation:
            thority and taken at the time of a fire to                                (1) Originates away from the described
            prevent its spread, if the fire would be                                        premises; or
            covered under this Coverage Part.                                         (2) Originates at the described premises,
       e. Intentional Loss                                                                  but only if such failure or fluctuation
                                                                                            involves equipment used to supply
            Any act an insured commits or conspires                                         the utility service to the described
            to commit with the intent to cause a loss.                                      premises from a source away from
            In the event of such loss, no insured is                                        the described premises.
            entitled to coverage, including insureds                                  Failure or fluctuation of any utility service
            who did not commit or conspire to commit                                  includes lack of sufficient capacity and
            the act causing the loss.                                                 reduction in supply.
       f.   Neglect                                                                   But if the failure or fluctuation of power,
            Neglect of an insured to use reasonable                                   communication, water or other utility ser-
            means to save and preserve property                                       vice results in a Covered Cause of Loss,
            from further damage at and after the time                                 we will pay for the loss or damage caused
            of loss.                                                                  by that Covered Cause or Loss.

       g. Nuclear Hazard                                                              Communication services include service
                                                                                      relating to Internet access or access to
            Nuclear reaction or radiation, or radioac-                                any electronic, cellular or satellite net-
            tive contamination, however caused.                                       work.
            But if nuclear reaction or radiation, or ra-                         j.   Virus or Bacteria
            dioactive contamination results in fire, we                               (1) Any virus, bacterium, or other micro-
            will pay for the loss or damage caused by                                       organism that induces or is capable
            that fire.                                                                      of inducing physical distress, illness
                                                                                            or disease.



Page 20 of 38                      © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 00 11 12
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 39 of 149



            (2) With respect to any loss or damage                                          (e) Waterborne material carried or
                 subject to this exclusion, this exclu-                                          otherwise moved by any of the
                 sion supersedes any exclusion relat-                                            water referred to in Paragraphs
                 ing to "pollutants".                                                            (a), (c) and (d) above, or material
       k. War and Military Action                                                                carried or otherwise moved by
                                                                                                 mudslide or mudflow.
          (1) War, including undeclared or civil
                 war;                                                                       But if Water, as described in (a)
                                                                                            through (e) above, results in fire, ex-
            (2) Warlike action by a military force, in-                                     plosion or sprinkler leakage, we will
                 cluding action in hindering or defend-                                     pay for the loss or damage caused by
                 ing against an actual or expected at-                                      that fire, explosion or sprinkler leak-
                 tack, by any government, sovereign                                         age.
                 or other authority using military per-
                 sonnel or other agents; or                                           (2) This exclusion does not apply to:
            (3) Insurrection,   rebellion, revolution,                                    (a) Personal property in transit;
                 usurped power, or action taken by                                        (b) Personal property at an "exhibi-
                 governmental authority in hindering                                             tion";
                 or defending against any of these.                                         (c) Sales representative property; or
       l.   Water                                                                           (d) Personal property in the custody
            (1) Any of the following, all whether natu-                                          of any officer or employee of the
                 rally occurring or due to man-made or                                           insured while traveling outside of
                 other artificial causes:                                                        the Coverage Territory.
                 (a) Flood, surface water, waves (in-                       2. We will not pay for loss or damage caused by
                     cluding tidal wave and tsunami),                            or resulting from any of the following:
                     tides, tidal water, overflow of any                         a. Collapse
                     body of water, or spray from any
                     of these, all whether driven by                                  (1) Collapse, including any of the follow-
                     wind (including storm surge) or                                        ing conditions of property or any por-
                     not;                                                                   tion of the property:
                 (b) Mudslide or mudflow;                                                   (a) An abrupt falling down or caving
                                                                                                 in;
                 (c) Water or sewage that backs up or
                     overflows or is otherwise dis-                                         (b) Loss of structural integrity, includ-
                     charged from a sewer, drain,                                                ing separation of portions of the
                     sump, sump pump or related                                                  property or property in danger of
                     equipment. However, this exclu-                                             falling down or caving in; or
                     sion does not apply to the backup
                                                                                            (c) Any cracking, bulging, sagging,
                     or overflow of water or sewage
                                                                                                 bending, leaning, settling, shrink-
                     from drains within a building if the
                                                                                                 age, or expansion as such condi-
                     backup or overflow is not other-
                     wise directly or indirectly caused                                          tion relates to Paragraphs (a) or
                     by the Water Exclusions in Para-                                            (b) above.
                     graphs (a) or (b) above or in                                          But if collapse results in a Covered
                     Paragraphs (d) or (e) below.                                           Cause of Loss at the described prem-
                 (d) Water under the ground surface                                         ises, we will pay for the loss or dam-
                     pressing on, or flowing or seeping                                     age caused by that Covered Cause
                     through:                                                               of Loss.
                     (i) Foundations, walls, floors or                                (2) This Exclusion does not apply:
                         paved surfaces;                                                    (a) To an abrupt collapse to the ex-
                     (ii) Basements, whether paved                                               tent that coverage is provided
                         or not; or                                                              under the Abrupt Collapse Addi-
                     (iii) Doors, windows or other                                               tional Cov erage in (3) below; or
                         openings; or


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 21 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 40 of 149



                (b) To collapse of Covered Property                                            (iv) Use of defective material or
                   caused by one or more of the fol-                                                methods of construction, re-
                   lowing:                                                                          modeling or renovation if the
                   (i) Any of the "specified causes                                                 abrupt collapse occurs after
                       of loss" or breakage of build-                                               the construction, remodeling,
                       ing glass, all only as insured                                               or renovation is complete, but
                       against in this Coverage Part;                                               only if the collapse is caused
                                                                                                    in part by:
                   (ii) Weight of rain that collects on
                       a roof; or                                                                   •     A cause of loss listed in
                                                                                                          Paragraphs (3)(b)(i) or
                   (iii) Weight of people or personal
                                                                                                          (3)(b)(ii) above;
                       property.
           (3) Abrupt Collapse Additional Coverage                                                  •     One or more of           the
                                                                                                          "specified causes         of
                The term Covered Cause of Loss in-                                                        loss";
                cludes abrupt collapse as described
                and limited under Paragraphs (a)                                                    •     Breakage       of   building
                through (g) below.                                                                        glass;
                (a) As used in this Additional Cover-                                               •     Weight of       people    or
                   age, abrupt collapse means                                                             property; or
                   abrupt falling down or caving in of
                                                                                                    •     Weight of rain that col-
                   a building or any portion of a
                                                                                                          lects on a roof.
                   building with the result that the
                   building or portion of the building                                    (c) Abrupt    collapse under Para-
                   cannot be occupied for its in-                                              graphs (3)(a) and (b) above does
                   tended purpose.                                                             not apply to:

                (b) We will pay for direct physical                                            (i) A building or any portion of a
                                                                                                    building that is in danger of
                   loss of or damage to Covered
                                                                                                    falling down or caving in;
                   Property, caused by abrupt col-
                   lapse of a building or any portion                                          (ii) A portion of a building that is
                   of a building that is insured under                                              standing, even if it has sepa-
                   this Coverage Form, or that con-                                                 rated from another portion of
                   tains Covered Property insured                                                   the building; or
                   under this Coverage Form, if                                                (iii) A building that is standing or
                   such collapse is caused by one                                                   any portion of a building that
                   or more of the following:                                                        is standing, even if it shows
                                                                                                    evidence of cracking, bulging,
                   (i) Building decay that is hidden
                                                                                                    sagging, bending, leaning,
                       from view, unless the pres-
                                                                                                    settling, shrinkage or expan-
                       ence of such decay is known
                                                                                                    sion.
                       to an insured prior to col-
                       lapse;                                                             (d) With respect to the following
                                                                                               property:
                   (ii) Insect or vermin damage that
                       is hidden from view, unless
                                                                                              (i)   Television and radio towers,
                                                                                                    antennas, satellite dishes,
                       the presence of such dam-
                                                                                                    guy wires, lead-in wiring and
                       age is known to an insured
                                                                                                    masts;
                       prior to collapse;
                                                                                              (ii) Awnings, canopies, gutters,
                   (iii) Use of defective material or                                               downspouts and fences;
                       methods in construction, re-
                       modeling or renovation if the                                          (iii) Yard fixtures;
                       abrupt collapse occurs during                                          (iv) Outdoor swimming pools;
                       the course of the construc-                                            (v) Bulkheads, pilings, piers,
                       tion, remodeling or renova-                                                  wharves and docks;
                       tion;


Page 22 of 38                    © 2011 The Travelers Indemnity Company. All rights reserved.                        DX T1 00 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 41 of 149



                    (vi) Beach or diving platforms or                                       (g) This Abrupt Collapse Additional
                         appurtenances;                                                          Coverage will not increase the
                    (vii) Retaining walls;                                                       Limits of Insurance provided in
                                                                                                 this Coverage Part.
                    (viii) Underground pipes, flues or
                         drains; and                                             b. Consequential Loss
                    (ix) Walkways,    roadways             and                      (1) Delay, loss of use or loss of market;
                         other paved surfaces;                                              or

                     if abrupt collapse is caused by a                                (2) Loss of business income or extra ex-
                     Cause of Loss listed in Para-                                          pense except as specifically provided
                     graphs (3)(b)(i) through (3)(b)(iv)                                    in this Coverage Part.
                     above, we will pay for loss or                              c. Dishonesty
                     damage to that property only if:                                 Dishonest or criminal act by you, any of
                     (i) Such loss or damage is a di-                                 your partners, members, officers, manag-
                         rect result of the abrupt col-                               ers, employees (including leased em-
                         lapse of a building or any por-                              ployees), directors, trustees, authorized
                         tion of a building insured un-                               representatives or anyone to whom you
                         der this Coverage Form; and                                  entrust the property for any purpose:
                     (ii) The  property is Covered                                    (1) Acting alone or in collusion with oth-
                         Property under this Coverage                                       ers; or
                         Form.                                                        (2) Whether or not occurring during the
                 (e) If personal property abruptly falls                                    hours of employment.
                     down or caves in and such col-                                   This exclusion does not apply to acts of
                     lapse is not the result of abrupt                                destruction by your employees (including
                     collapse of a building or any por-                               leased employees), but theft by employ-
                     tion of a building, we will pay for                              ees is not covered.
                     loss or damage to Covered Prop-
                     erty caused by such collapse of                                  This exclusion does not apply to carriers
                     personal property only if:                                       for hire.
                     (i) The collapse of personal                                d. Electrical Damage or Disturbance
                         property was caused by a                                     Artificially generated electrical, magnetic
                         Cause of Loss listed in Para-                                or electromagnetic energy that damages,
                         graphs      (3)(b)(i) through                                disturbs or otherwise interferes with any:
                         (3)(b)(iv) above;                                            (1) Electrical or electronic wire, device,
                     (ii) The personal property which                                       appliance, system or network; or
                         collapses is inside a building;                              (2) Device, appliance, system or network
                         and                                                                utilizing cellular or satellite technol-
                     (iii) The personal property which                                      ogy.
                         collapses is not of a kind                                   Electrical, magnetic or electromagnetic
                         listed in Paragraph (3)(d)                                   energy includes:
                         above, regardless of whether
                         that kind of property is con-                                (1) Electrical current, including arcing;
                         sidered to be personal prop-                                 (2) Electrical charge produced or con-
                         erty or real property.                                             ducted by a magnetic or electromag-
                 (f) This Abrupt Collapse Additional                                        netic field;
                     Coverage does not apply to per-                                  (3) Pulse of electromagnetic energy;
                     sonal property that has not                                      (4) Electromagnetic waves or micro-
                     abruptly fallen down or caved in,
                                                                                            waves.
                     even if the personal property
                     shows evidence of cracking,                                      But if fire results, we will pay for the loss
                     bulging, sagging, bending, lean-                                 or damage caused by that fire.
                     ing, settling, shrinkage or expan-                               This Exclusion does not apply to loss or
                     sion.                                                            damage to "electronic data processing


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                     Page 23 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 42 of 149



            equipment" or "electronic data processing                                (5) Nesting or infestation or discharge or
            data and media".                                                               release of waste products or secre-
       e. Explosion                                                                        tions, by insects, birds, rodents or
                                                                                           other animals;
            Explosion of steam boilers, steam gen-
            erators, steam pipes, steam engines or                                   (6) Mechanical       breakdown, including
            steam turbines owned or leased by you,                                         rupture or bursting caused by cen-
            or operated under your control.                                                trifugal force. But if mechanical
                                                                                           breakdown results in elevator colli-
            But if explosion of steam boilers, steam                                       sion, we will pay for the loss or dam-
            generators, steam pipes, steam engines,                                        age caused by that elevator collision.
            or steam turbines results in fire or com-
            bustion explosion, we will pay for the loss                                    This Exclusion does not apply to loss
            or damage caused by that fire or combus-                                       or damage to "electronic data proc-
            tion explosion. We will also pay for loss or                                   essing equipment" or "electronic data
            damage caused by or resulting from the                                         processing data and media";
            explosion of gases or fuel within the fur-                               (7) The following causes of loss to per-
            nace of any fired vessel or within the flues                                   sonal property:
            or passages through which the gases of                                         (a) Dampness or dryness of atmos-
            combustion pass.                                                                    phere;
       f.   Exposed Property                                                               (b) Changes in or extremes of tem-
            Rain, snow, sand, dust, ice or sleet to                                             perature;
            personal property in the open (other than                                      (c) Changes in flavor, color, texture
            to property in the custody of a carrier for                                         or finish;
            hire).
                                                                                           (d) Contamination by other than "pol-
       g. Freezing                                                                              lutants"; and
            Water, other liquids, powder or molten                                         (e) Marring or scratching.
            material that leaks or flows from plumb-
            ing, heating, air conditioning, ventilation                              But if an excluded cause of loss that is
            or other equipment (except fire protective                               listed in Paragraphs (1) through (7) above
            systems) caused by or resulting from                                     results in any of the "specified causes of
            freezing, unless:                                                        loss" or building glass breakage, we will
                                                                                     pay for the loss or damage caused by
            (1) You do your best to maintain heat in                                 such "specified causes of loss" or building
                the building or structure; or                                        glass breakage.
            (2) You drain the equipment and shut off                                 Also, if an excluded cause of loss listed in
                the supply if the heat is not main-                                  Paragraphs (1) through (5) or (7) above
                tained.                                                              results in mechanical breakdown of "elec-
       h. Liquid Seepage or Leakage                                                  tronic data processing equipment", we
            Continuous or repeated seepage or leak-                                  will pay for the loss or damage caused by
            age of water or other liquid, or the pres-                               that mechanical breakdown of "electronic
            ence or condensation of humidity, mois-                                  data processing equipment".
            ture or vapor that occurs over a period of                          j.   Pollution
            14 days or more.                                                         Discharge, dispersal, seepage, migration,
       i.   Other Types of Losses                                                    release or escape of "pollutants" unless
            (1) Wear and tear;                                                       the discharge, dispersal, seepage, migra-
                                                                                     tion, release or escape is itself caused by
            (2) Rust, or other corrosion, decay, dete-                               any of the "specified causes of loss". But
                rioration, hidden or latent defect or                                if the discharge, dispersal, seepage, mi-
                any quality in property that causes it                               gration, release or escape of "pollutants"
                to damage or destroy itself;                                         results in any of the "specified causes of
            (3) Smog;                                                                loss", we will pay for the loss or damage
            (4) Settling, cracking, shrinking, bulging                               caused by such "specified causes of
                or expansion;                                                        loss".



Page 24 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 43 of 149



       k. Smoke, Vapor or Gas                                                         (1) Any cost of:
            Smoke, vapor or gas from agricultural                                         (a) Correcting or making good the
            smudging or industrial operations.                                                   fault, inadequacy or defect itself;
            This exclusion does not apply to emis-                                               or
            sions or puff backs of smoke, soot, fumes                                       (b) Tearing down, tearing out, repair-
            or vapors from a boiler, furnace or related                                          ing or replacing any part of any
            equipment.                                                                           property to correct the fault, in-
       l.   Voluntary Parting                                                                    adequacy or defect;

            Voluntary parting with any property by                                          except as specifically provided under
            you or anyone else to whom you have en-                                         the Water or Other Substance Loss –
            trusted the property.                                                           Tear Out and Replacement Expense
                                                                                            Additional Coverage; or
            This Exclusion does not apply to insur-
            ance provided under this Coverage Form                                    (2) Any resulting loss or damage by a
            for personal property in transit if the loss                                    Covered Cause of Loss to the prop-
            to Covered Property is caused by your                                           erty that has the fault, inadequacy or
            acceptance, in good faith, of false bills of                                    defect until the fault inadequacy or
            lading or shipping receipts.                                                    defect is corrected.

   3. We will not pay for loss or damage caused by                          4. Special Exclusions
      or resulting from any of the following, 3.a.                               The following exclusions apply only with re-
      through 3.c., but if an excluded cause of loss                             spect to the specified coverage or property.
      that is listed in 3.a. and 3.b. below results in a                         a. Accounts Receivable
       Covered Cause of Loss, we will pay for the
       loss or damage caused by that Covered                                          Under the Accounts Receivable Cover-
       Cause of Loss.                                                                 age Extension, we will not pay for:
       a. Weather conditions. But this exclusion                                      (1) Loss or damage caused by or result-
            only applies if weather conditions contrib-                                     ing from bookkeeping, accounting or
            ute in any way with a cause or event ex-                                        billing errors or omissions;
            cluded in C.1. above to produce the loss                                  (2) Any loss or damage that requires an
            or damage.                                                                      audit of records or an inventory com-
       b. Acts or decisions, including the failure to                                       putation to prove its factual existence;
            act or decide, of any person, group, or-                                        or
            ganization or governmental body except                                    (3) Loss or damage caused by or result-
            as provided in the Additional Coverage –                                        ing from alteration, falsification, con-
            Ordinance or Law Coverage.                                                      cealment or destruction of records of
       c. Faulty, inadequate or defective:                                                  accounts receivable done to conceal
                                                                                            wrongful giving, taking or withholding
          (1) Planning, zoning, development, sur-                                           of money, securities or other prop-
                 veying, siting;                                                            erty. But this exclusion only applies to
            (2) Design, specifications, workmanship,                                        the wrongful giving, taking or with-
                 repair, construction, renovation, re-                                      holding.
                 modeling, grading, compaction;                                  b. Valuable Papers and Records
            (3) Materials used in repair, construction,                               We will not pay for any loss of or damage
                 renovation or remodeling; or                                         to "valuable papers and records" caused
            (4) Maintenance;                                                          by or resulting from the following. In addi-
            of part or all of any property on or off the                              tion, we will not pay for any loss that is a
            described premises.                                                       consequence of such loss or damage.

            If an excluded cause of loss that is listed                               (1) Unauthorized viewing, copying or use
            in 3.c. above results in a Covered Cause                                        of electronic data (or any proprietary
            of Loss, we will pay for the resulting loss                                     or confidential information or intellec-
            or damage caused by that Covered                                                tual property in any form) by any per-
            Cause of Loss. But we will not pay for:                                         son, even if such activity is character-
                                                                                            ized as theft;


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 25 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 44 of 149



           (2) Errors or omissions in processing or                                             connected or on which your sys-
                copying. But if errors or omissions in                                          tem depends (including the elec-
                processing or copying results in fire                                           tronic data in such system or
                or explosion, we will pay for the re-                                           network) results in any of the
                sulting loss or damage caused by                                                "specified causes of loss" or re-
                that fire or explosion; or                                                      sults in mechanical breakdown of
           (3) Unauthorized instructions to transfer                                            "electronic   data     processing
                property to any person or place.                                                equipment", we will pay for the
                                                                                                loss or damage caused by that
       c. Electronic Data Processing Equipment                                                  "specified cause of loss" or me-
          and Electronic Data Processing Data                                                   chanical breakdown of "electronic
          and Media                                                                             data processing equipment"; or
          (1) We will not pay for loss of or damage                                        (d) Unexplained or indeterminable
                to "electronic data processing equip-                                           failure, malfunction or slowdown
                ment", any other programmable elec-                                             of any electronic data processing
                tronic machines, "electronic data                                               system or network, including the
                processing data and media" or other                                             electronic data in such system or
                electronic data caused by or resulting                                          network, and the inability to ac-
                from the following. In addition, we will                                        cess or properly manipulate the
                not pay for any loss that is a conse-                                           electronic data.
                quence of such loss or damage.
                                                                                     (2) We will not pay for loss of or damage
                (a) Programming errors, omissions                                          to "electronic data processing data
                    or incorrect instructions to a ma-                                     and media" or other electronic data
                    chine. But if programming errors,                                      while being sent electronically. In ad-
                    omissions or incorrect instruc-                                        dition, we will not pay for any loss
                    tions to a machine result in any of                                    that is a consequence of such loss or
                    the "specified causes of loss" or                                      damage.
                    result in mechanical breakdown
                    of "electronic data processing                              5. Additional Exclusion
                    equipment", we will pay for the                                  The following exclusion applies only to
                    loss or damage caused by that                                    loss or damage to the specified property
                    "specified cause of loss" or me-                                 and to loss that is a consequence of such
                    chanical breakdown of "electronic                                loss or damage to the specified property.
                    data processing equipment";                                      Loss or Damage to Products
                (b) Unauthorized viewing, copying or                                 We will not pay for loss of or damage to
                    use of "electronic data processing                               any merchandise, goods or other product
                    data and media" by any person,                                   caused by or resulting from error or omis-
                    even if such activity is character-                              sion by any person or entity (including
                    ized as theft;                                                   those having possession under an ar-
                (c) Errors or deficiency in design, in-                              rangement where work or a portion of the
                    stallation, maintenance, repair or                               work is outsourced) in any stage of the
                    modification of your electronic                                  development, production or use of the
                    data processing system or any                                    product, including planning, testing, proc-
                    electronic data processing sys-                                  essing, packaging, installation, mainte-
                    tem or network to which your sys-                                nance or repair. This exclusion applies to
                    tem is connected or on which                                     any effect that compromises the form,
                    your system depends (including                                   substance, or quality of the product. But,
                    the electronic data in such sys-                                 if such error or omission results in a Cov-
                    tem or network). But if errors or                                ered Cause of Loss, we will pay for the
                    deficiency in design, installation,                              loss or damage caused by that Covered
                    maintenance, repair or modifica-                                 Cause of Loss.
                    tion of your electronic data proc-                D. LIMITATIONS
                    essing system or any electronic
                    data processing system or net-                         The following limitations apply to all coverage
                    work to which your system is                           forms and endorsements unless otherwise stated.


Page 26 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                   DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 45 of 149



   1. We will not pay for loss of or damage to prop-                           2. The special limit shown for each category, a.
       erty, as described and limited in this section.                            through c., is the total limit for loss of or dam-
       In addition, we will not pay for any loss that is                            age to all property in each category. The spe-
       a consequence of loss or damage as de-                                       cial limit applies to any one occurrence of
       scribed and limited in this section.                                         theft, regardless of the types or number of ar-
       a. Steam boilers, steam pipes, steam en-                                     ticles that are lost or damaged in that occur-
            gines or steam turbines caused by or re-                                rence. The special limits are:
            sulting from any condition or event inside                              a. $25,000 for furs, fur garments and gar-
            such equipment. But we will pay for loss                                     ments trimmed with fur.
            of or damage to such equipment caused
            by or resulting from an explosion of gases                              b. $25,000 for jewelry, watches, watch
            or fuel within the furnace of any fired ves-                                 movements, jewels, pearls, precious and
            sel or within the flues or passages                                          semi-precious stones, bullion, gold, silver,
            through which the gases of combustion                                        platinum and other precious alloys or
            pass.                                                                        metals, but;
       b. Hot water boilers or other water heating                                       (1) This limit is increased to $50,000 for
            equipment caused by or resulting from                                              gold, silver, platinum, and other pre-
            any condition or event inside such boilers                                         cious alloys or metals used as a raw
            or equipment, other than an explosion.                                             material in your manufacturing proc-
       c. The "interior of a building or structure", or                                        ess; and
            to personal property in the building or                                      (2) This limit does not apply to jewelry
            structure, caused by or resulting from                                             and watches worth $100 or less per
            rain, snow, sleet, ice, sand or dust,                                              item.
            whether driven by wind or not, unless:
                                                                                    c. $5,000 for stamps, tickets (including lot-
            (1) The building or structure first sustains                                 tery tickets held for sale) and letters of
                 damage by a Covered Cause of Loss
                                                                                         credit.
                 to its roof or walls through which the
                 rain, snow, sleet, ice, sand or dust                               These special limits are part of, not in addition
                 enters; or                                                         to, the Limit of Insurance applicable to the
                                                                                    Covered Property.
            (2) The loss or damage is caused by or
                 results from thawing of snow, sleet or                        3. If the building where loss or damage occurs
                 ice on the building or structure.                                  has been "vacant" for a period of more than
       d. Property that is missing, where the only                                  60 consecutive days before that loss or dam-
            evidence of the loss or damage is a                                     age occurs:
            shortage disclosed on taking inventory, or                              a. We will not pay for any loss or damage
            other instances where there is no physi-                                     caused by any of the following even if
            cal evidence to show what happened to                                        they are Covered Causes of Loss:
            the property.
                                                                                         (1) Vandalism;
            This limitation does not apply to property
            in the custody of a carrier for hire.                                        (2) Sprinkler leakage, unless you have
                                                                                               protected the system against freez-
       e. Property that has been transferred to a                                              ing;
            person or place outside the described
            premises on the basis of unauthorized in-                                    (3) Building glass breakage;
            structions.                                                                  (4) Water damage;
       f.   Trees, shrubs, plants or lawns on a vege-                                    (5) Theft; or
            tative roof or "stock" of outdoor trees,
            shrubs and plants caused by or resulting
                                                                                         (6) Attempted theft.
            from:                                                                   b. With respect to Covered Causes of Loss
            (1) Dampness or dryness of atmosphere;                                     other than those listed in a.(1) through
                                                                                       a.(6) above, we will reduce the amount
            (2) Changes in or extremes of tempera-                                       we would otherwise pay for the loss or
                 ture; or                                                                damage by 15%.
            (3) Rain, snow, sand, dust, ice or sleet.

DX T1 00 11 12                        © 2011 The Travelers Indemnity Company. All rights reserved.                    Page 27 of 38
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 46 of 149



E. LIMITS OF INSURANCE                                                     amounts applied in that occurrence will not ex-
   The most we will pay for loss or damage in any                          ceed the amount of the largest applicable de-
   one occurrence is the applicable Limit of Insur-                        ductible.
   ance shown in the Declarations, Schedules, Cov-                    G. LOSS CONDITIONS
   erage Form(s), or Endorsement(s).                                       The following conditions apply in addition to the
   Payments under:                                                         Common Policy Conditions – Deluxe:
   1. The following Additional Coverages:                                  1. Abandonment
      a. Fire Department Service Charge;                                        There can be no abandonment of any prop-
      b. Fire Protective Equipment Discharge;                                   erty to us.

      c. Limited Coverage for Fungus, Wet Rot or                           2. Appraisal
             Dry Rot;                                                           If we and you disagree on the value of the
       d. Stored Water; and                                                     property or the amount of loss, either may
                                                                                make written demand for an appraisal of the
       e. Water or Other Substance Loss – Tear                                  loss. In this event, each party will select a
             Out and Replacement Expense;                                       competent and impartial appraiser. The two
       and                                                                      appraisers will select an umpire. If they can-
   2. The following Coverage Extensions:                                        not agree, either may request that selection
                                                                                be made by a judge of a court having jurisdic-
      a. Covered Leasehold Interest – Undam-                                    tion. The appraisers will state separately the
             aged Improvements and Betterments;                                 value of the property and amount of loss. If
             and                                                                they fail to agree, they will submit their differ-
       b. Theft Damage To Rented Property;                                      ences to the umpire. A decision agreed to by
                                                                                any two will be binding. Each party will:
   are included in and do not increase the applicable
   Limits of Insurance.                                                         a. Pay its chosen appraiser; and
   Payments under the Debris Removal Additional                                 b. Bear the other expenses of the appraisal
   Coverage and the Preservation of Property Addi-                                   and umpire equally.
   tional Coverage are included in the applicable                               If there is an appraisal, we will still retain our
   Covered Property Limit(s) of Insurance and/or are                            right to deny the claim.
   additional insurance, as described in the Debris
   Removal Additional Coverage in Section A.3.a.                           3. Duties in the Event of Loss or Damage
   and the Preservation of Property Additional Cov-                           a. You must see that the following are done
   erage in Section A.3.j.                                                           in the event of loss of or damage to Cov-
   Payments under the Electronic Data Processing                                     ered Property:
   Data and Media Coverage Extension are included                                    (1) Notify the police if a law may have
   in the applicable Covered Property Limit(s) of In-                                      been broken.
   surance and/or are additional insurance, as de-                                   (2) Give us prompt notice of the loss or
   scribed in the Electronic Data Processing Data                                          damage. Include a description of the
   and Media Coverage Extension in Section A.4.g.                                          property involved.
   The remaining Additional Coverages in Section                                     (3) As soon as possible, give us a de-
   A.3. and the remaining Coverage Extensions in                                           scription of how, when, and where
   Section A.4. are additional insurance.                                                  the loss or damage occurred.
F. DEDUCTIBLE                                                                        (4) Take all reasonable steps to protect
   We will not pay for loss or damage in any one                                           the Covered Property from further
   occurrence until the amount of loss or damage                                           damage, and keep a record of your
   exceeds the applicable Deductible shown in the                                          expenses necessary to protect the
   Declarations. We will then pay the amount of loss                                       Covered Property, for consideration
   or damage in excess of the applicable Deductible,                                       in the settlement of the claim. This
   up to the applicable Limit of Insurance.                                                will not increase the Limit of Insur-
   Unless otherwise stated, if more than one de-                                           ance. However, we will not pay for
   ductible amount applies to loss or damage in any                                        any loss or damage resulting from a
   one occurrence, the total of the deductible                                             cause of loss that is not a Covered
                                                                                           Cause of Loss. Also, if feasible, set

Page 28 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 47 of 149



                 the damaged property aside and in                                    (4) Repair, rebuild, or replace the prop-
                 the best possible order for examina-                                       erty with other property of like kind
                 tion.                                                                      and quality subject to b., c., d. and e.
          (5) At our request, give us complete in-                                          below.
                 ventories of the damaged and un-                                b. A party wall is a wall that separates and is
                 damaged property. Include quantities,                                common to adjoining buildings that are
                 costs, values and amount of loss                                     owned by different parties. In settling
                 claimed.                                                             covered losses involving a party wall, we
          (6) As often as may be reasonably re-                                       will pay a proportion of the loss to the
                 quired, permit us to inspect the prop-                               party wall based on your interest in the
                 erty and records proving the loss or                                 wall in proportion to the interest of the
                 damage and examine your books and                                    owner of the adjoining building. However,
                 records.                                                             if you elect to repair or replace your build-
                 Also permit us to take samples of                                    ing and the owner of the adjoining build-
                 damaged and undamaged property                                       ing elects not to repair or replace that
                 for inspection, testing and analysis                                 building, we will pay you the full value of
                 and permit us to make copies from                                    the loss to the party wall, subject to all
                 your books and records.                                              applicable Coverage Part provisions in-
          (7) Send us a signed, sworn proof of loss                                   cluding Limits of Insurance, the Valuation
                 containing the information we request                                Loss Condition and all other provisions of
                 to investigate the claim. You must do                                this Loss Payment Loss Condition. Our
                 this within 60 days after our request.                               payment under the provisions of this
                 We will supply you with the neces-                                   paragraph does not alter any right of sub-
                 sary forms.                                                          rogation we may have against any entity,
                                                                                      including the owner or insurer of the ad-
          (8) Cooperate with us in the investigation
                                                                                      joining building, and does not alter the
                 or settlement of the claim.
                                                                                      terms of the Additional Condition – Trans-
          (9) You will not, except at your own cost,                                  fer of Rights of Recovery Against Others
                 voluntarily make a payment, assume                                   To Us in this Coverage Form.
                 any obligation, or incur any expense
                 without our consent except as re-                               c. Except as provided in the Additional Cov-
                 spects to protecting property from fur-                              erage - Ordinance or Law Coverage, the
                 ther damage.                                                         cost to repair, rebuild or replace does not
                                                                                      include the increased cost attributable to
       b. We may examine any insured under oath,
                                                                                      enforcement of any ordinance or law
          while not in the presence of any other in-
          sured and at such times as may be rea-                                      regulating the construction, use or repair
          sonably required, about any matter relat-                                   of any property.
          ing to this insurance or the claim, includ-                            d. The following loss payment provisions are
          ing an insured's books and records. In the                                  subject to the apportionment procedures
          event of an examination, an insured's an-                                   set forth in Additional Coverage – Ordi-
          swers must be signed.                                                       nance or Law Coverage:
   4. Loss Payment                                                                    The most we will pay, for the total of all
      a. In the event of loss or damage covered                                       covered losses in any one occurrence
          by this Coverage Form, at our option, we                                    under Coverage A – Coverage For Loss
          will either:                                                                To The Undamaged Portion of the Build-
          (1) Pay the value of lost or damaged                                        ing, Coverage B – Demolition Cost Cov-
                 property;                                                            erage and Coverage C – Increased Cost
                                                                                      of Construction Coverage, is the Com-
          (2) Pay the cost of repairing or replacing
                                                                                      bined Limit of Insurance shown in the
                 the lost or damaged property subject
                                                                                      Declarations for Ordinance or Law Cov-
                 to b., c., d. and e. below;
                                                                                      erage. Subject to this Combined Limit of
          (3) Take all or any part of the property at                                 Insurance, the following loss payment
                 an agreed or appraised value; or                                     provisions apply:


DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                     Page 29 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 48 of 149



           (1) For a loss in value of an undamaged                                             Additional Coverage – Ordinance
                portion of a building to which Cover-                                          or Law Coverage;
                age A applies, the loss payment for                                       whichever is less.
                that undamaged portion of the build-
                ing will be determined as follows:                                  (3) Loss payment under Coverage C will
                                                                                          be determined as follows:
                (a) If Replacement Cost Coverage
                   applies and the property is being                                      (a) We will not pay under Coverage
                   repaired or replaced, on the                                               C:
                   same or another location, we will                                          (i) Until the property is actually
                   not pay more than the lesser of:                                                 repaired or replaced, at the
                   (i) The cost to repair, rebuild or                                               same or another location;
                       reconstruct the undamaged                                                    and
                       portion of the building that                                            (ii) Unless the repairs or re-
                       was necessarily demolished                                                   placement are made as soon
                       as a consequence of the or-                                                  as reasonably possible after
                       dinance or law but not for                                                   the loss or damage, not to
                       more than the amount it                                                      exceed two years. We may
                       would cost to restore that un-                                               extend this period in writing
                       damaged portion of the build-                                                during the two years.
                       ing on the same location and                                       (b) If the building is repaired or re-
                       to the same height, floor                                               placed at the same location, or if
                       area, style and comparable                                              you elect to rebuild at another lo-
                       quality of the original property                                        cation, the most we will pay un-
                       insured; or                                                             der Coverage C is the lesser of:
                   (ii) The Combined Limit of Insur-                                           (i) The increased cost of con-
                       ance shown in the Declara-                                                   struction at the same loca-
                       tions for the Additional Cov-                                                tion; or
                       erage – Ordinance or Law
                       Coverage.                                                               (ii) The Combined Limit of Insur-
                                                                                                    ance shown in the Declara-
                (b) If Replacement Cost Coverage                                                    tions for the Additional Cov-
                   applies and the property is not                                                  erage – Ordinance or Law
                   repaired or replaced, or if Re-                                                  Coverage.
                   placement Cost Coverage does
                   not apply, we will not pay more                                        (c) If the ordinance or law requires
                   than the lesser of:                                                         relocation to another location, the
                                                                                               most we will pay under Coverage
                   (i) The Actual Cash Value at the                                            C is the lesser of:
                       time of loss of the undam-
                       aged portion of the building                                            (i) The increased cost of con-
                       that is required to be demol-                                                struction at the new location;
                       ished as a consequence of                                                    or
                       the ordinance or law; or                                                (ii) The Combined Limit of Insur-
                   (ii) The Combined Limit of Insur-                                                ance shown in the Declara-
                       ance shown in the Declara-                                                   tions for the Additional Cov-
                       tions for the Additional Cov-                                                erage – Ordinance or Law
                       erage – Ordinance or Law                                                     Coverage.
                       Coverage.                                               e. Except as specifically provided under the:
           (2) Loss payment under Coverage B will                                 (1) Green Building Alternatives – In-
                be determined as follows:                                                 creased Cost Additional Coverage;
                (a) The amount you actually spend                                         and
                   to demolish and clear the site; or                               (2) Green Building Reengineering and
                (b) The Combined Limit of Insurance                                       Recertification      Expense   Additional
                   shown in the Declarations for the                                      Coverage;



Page 30 of 38                    © 2011 The Travelers Indemnity Company. All rights reserved.                      DX T1 00 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 49 of 149



            the cost to repair, rebuild or replace does                               (1) The total of a.(1) and a.(2) above;
            not include any cost incurred to reattain a                               (2) The value of the recovered property;
            pre-loss level of "green building" certifica-                                   or
            tion from a "Green Authority".
                                                                                      (3) The Limit of Insurance;
       f.   With respect to our options listed in
            4.a.(1) through 4.a.(4) above, we will give                               whichever is less.
            notice of our intentions within 30 days af-                     6. Valuation
            ter we receive the proof of loss.                                    We will determine the value of Covered Prop-
       g. We will not pay you more than your finan-                              erty in the event of loss or damage as follows:
            cial interest in the Covered Property.                               a. At replacement cost as of the time of loss
       h. We may adjust losses with the owners of                                     or damage, except as otherwise provided
            lost or damaged property if other than                                    in this Valuation Loss Condition. Re-
            you. If we pay the owners, such pay-                                      placement cost is the cost to replace
            ments will satisfy your claims against us                                 Covered Property at the time of loss or
            for the owner's property. We will not pay                                 damage without deduction for deprecia-
            the owners more than their financial in-                                  tion.
            terest in the Covered Property.                                           (1) You may make a claim for loss or
       i.   We may elect to defend you against suits                                        damage covered by this insurance on
            arising from claims of owners of property.                                      an actual cash value basis instead of
            We will do this at our expense.                                                 on a replacement cost basis. In the
       j.   We will pay for covered loss or damage                                          event you elect to have loss or dam-
            within 30 days after we receive the sworn                                       age settled on an actual cash value
            proof of loss, if:                                                              basis, you may still make a claim on
                                                                                            a replacement cost basis if you notify
            (1) You have complied with all of the                                           us of your intent to do so within 180
                 terms of this Coverage Part; and                                           days after the loss or damage.
            (2) (a) We have reached agreement with                                    (2) We will not pay on a replacement
                     you on the amount of loss; or                                          cost basis for any loss or damage:
                 (b) An appraisal award has been                                            (a) Until the lost or damaged prop-
                     made.                                                                       erty is actually repaired or re-
       k. At our option, we may make a partial                                                   placed; and
            payment toward any claims, subject to                                           (b) Unless the repairs or replace-
            the policy provisions and our normal ad-                                             ment are made as soon as rea-
            justment process. To be considered for a                                             sonably possible after the loss or
            partial claim payment, you must submit a                                             damage.
            partial sworn proof of loss with supporting
            documentation. Any applicable policy de-                                        Instead, we will pay on an actual
            ductibles must be satisfied before any                                          cash value basis. This restriction
            partial payments are made.                                                      does not apply to losses less than
                                                                                            $10,000.
   5. Recovered Property
                                                                                      (3) We will not pay more for loss or dam-
       If either you or we recover any property after                                       age on a replacement cost basis than
       loss settlement, that party must give the other                                      the least of (a), (b), or (c), subject to
       prompt notice. At your option, the property will                                     (4) below:
       be returned to you. You must then return to
       us the amount we paid to you for the prop-                                           (a) The Limit of Insurance applicable
       erty.                                                                                     to the lost or damaged property;
       a. We will pay:                                                                      (b) The cost to replace, at the same
                                                                                                 premises, the lost or damaged
          (1) Recovery expenses; and                                                             property with other property;
          (2) Costs to repair the recovered prop-                                                (i) Of comparable material and
                 erty;                                                                                quality; and
       b. But the amount we will pay will not ex-
            ceed:

DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 31 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 50 of 149



                    (ii) Used for the same purpose;                                  Electronic Data Processing Data and Me-
                        or                                                           dia Coverage Extension.
                (c) The amount you actually spend                               d. Tenant's improvements and betterments
                    that is necessary to repair or re-                               at:
                    place the lost or damaged prop-                                  (1) Replacement cost of the lost or dam-
                    erty.                                                                  aged property if it is actually repaired
                If a building is rebuilt at a different                                    or replaced as soon as reasonably
                premises, the cost described in (b)                                        possible.
                above is limited to the cost which                                   (2) A proportion of your original cost if
                would have been incurred had the                                           you do not make repairs as soon as
                building been built at the original                                        reasonably possible. We will deter-
                premises.                                                                  mine the proportionate value as fol-
           (4) The cost to repair, rebuild, or replace                                     lows:
                does not include the increased cost                                        (a) Multiply the original cost by the
                attributable to enforcement of any or-                                          number of days from the loss or
                dinance or law regulating the con-                                              damage to the expiration of the
                struction, use or repair of any prop-                                           lease; and
                erty, except as provided in the Addi-
                tional Coverage - Ordinance or Law                                         (b) Divide the amount determined in
                Coverage.                                                                      (a) above by the number of days
                                                                                                from the installation of improve-
       b. "Electronic data processing equipment"                                                ments to the expiration of the
           will be valued at replacement cost as of                                             lease.
           the time and place of loss, in accordance
           with the replacement cost provisions con-                                       If your lease contains a renewal op-
           tained in this Valuation Loss Condition.                                        tion, the expiration of the renewal op-
           However, if replacement of "electronic                                          tion period will replace the expiration
           data processing equipment" with compa-                                          of the lease in this procedure.
           rable property is impossible, the replace-                                (3) Nothing if others pay for repairs or
           ment cost will be the cost of items that                                        replacement.
           are similar to the damaged or destroyed                              e. Personal property you have sold but not
           equipment and intended to perform the                                     delivered at the selling price less dis-
           same function, but which may include                                      counts and expenses you otherwise
           technological advances.                                                   would have had.
           In no event will the value determined for:                           f.   Personal property of others at the lesser
           (1) "Electronic data processing equip-                                    of:
                ment" owned by others exceed the                                     (1) The valuation of such property if it
                amount for which you are liable; or                                        were owned by you; or
           (2) "Electronic data processing equip-                                    (2) The amount for which you are con-
                ment" that is obsolete or no longer                                        tractually liable, not to exceed the re-
                used by you exceed the actual cash                                         placement cost.
                value of such equipment at the time
                of loss.                                                        g. "Stock" in process at the cost of raw ma-
                                                                                     terials and labor, plus the proper propor-
       c. "Electronic data processing data and me-                                   tion of overhead charges.
           dia" will be valued at:
                                                                                h. Finished "stock" you manufacture at:
           (1) The cost of blank media; and
                                                                                     (1) The selling price, as if no loss or
           (2) The cost of labor to copy the elec-                                         damage occurred;
                tronic data from a duplicate of the
                electronic data, but only if the lost                                (2) Less discounts and expenses you
                electronic data is actually copied.                                        otherwise would have had.
           The restoration of "electronic data proc-                            i.   Personal property in transit at:
           essing data and media" for which dupli-                                   (1) (a) The amount of invoice; or
           cates do not exist is provided under the


Page 32 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 51 of 149



                  (b) In the absence of an invoice, the                           n. Patterns, dies, molds, and forms not in
                      least of the following:                                          current usage at actual cash value. If loss
                      (i) The value of the Covered                                     is paid on an actual cash value basis, and
                          Property;                                                    within 24 months from the date of the loss
                                                                                       you need to repair or replace one or more
                      (ii) The cost of reasonably re-                                  of them, we will pay you, subject to the
                          storing that property to its                                 conditions of this insurance, the differ-
                          condition immediately before                                 ence between actual cash value and re-
                          loss or damage; or                                           placement cost for those patterns, molds
                      (iii) The cost of replacing that                                 and dies which are actually repaired or
                          property with substantially the                              replaced.
                          same property;                                          o. Personal property valuation includes the
                  plus                                                                 pro-rated value of non-refundable and
            (2) The amount of any prepaid freight                                      non-transferable extended warranties,
                  charges and other shipping costs or                                  maintenance contracts or service con-
                  charges that are incurred while the                                  tracts that you purchased, on lost or dam-
                  property is in transit.                                              aged personal property that you repair or
                                                                                       replace. This applies only when the ex-
       j.   Glass at:                                                                  tended warranty, maintenance contract or
            (1) The cost of replacement with safety                                    service contract is voided due to the loss
                  glazing material if required by law;                                 or damage to the personal property.
                  plus                                                            p. If branded or labeled merchandise that is
            (2) The amount of reasonable expenses                                      Covered Property is damaged by a Cov-
                                                                                       ered Cause of Loss and we take all or
                  incurred to put up temporary plates or
                                                                                       part of the property at an agreed or ap-
                  board up openings if repair or re-
                                                                                       praised value, we will pay, subject to the
                  placement of the damaged glass is
                                                                                       Limit of Insurance that applies to the
                  delayed.
                                                                                       damaged property:
       k. "Valuable papers and records" at the cost
            of:
                                                                                       (1) The reasonable expenses you incur
                                                                                             to:
            (1) Blank material for reproducing the re-
                  cords; and
                                                                                             (a) Stamp the word Salvage on the
                                                                                                   merchandise or its containers, if
            (2) Labor to transcribe or copy records                                                the stamp will not physically
                  for which duplicates exist.                                                      damage the merchandise; or
            The restoration of data on "valuable pa-                                         (b) Remove the brands or labels, if
            pers and records" for which duplicates do                                              doing so will not physically dam-
            not exist is provided under the Valuable                                               age the merchandise. You must
            Papers and Records – Cost of Research                                                  re-label the merchandise or its
            Coverage Extension.                                                                    containers to comply with the law.
       l.   Works of arts, antiques or rare articles at                                (2) The reduction in the salvage value of
            the least of:                                                                    the damaged merchandise with the
            (1) The price at which the property could                                        brand or label removed.
                  likely be sold prior to loss or damage                          q. If you decide to repair or rebuild buildings
                  if offered for sale in a fair market on                              which have sustained loss or damage,
                  the date the loss or damage oc-                                      our payment will include any reasonable
                  curred;                                                              and necessary architectural, engineering,
            (2) The cost of reasonably restoring that                                  consulting or supervisory fees incurred.
                  property; or                                                         This will not increase the applicable Lim-
                                                                                       its of Insurance.
            (3) The cost of replacing that property
                  with substantially the same property.                           r.   Pairs, sets or parts:
       m. Personal property at "exhibitions" at the                                    (1) In case of loss to any part of a pair or
            lesser of replacement cost or the original                                       set we may at our option:
            cost to you.

DX T1 00 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 33 of 38
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 52 of 149



                (a) Repair or replace any part to re-                           b. The action is brought within 2 years after
                    store the pair or set to its value                               the date on which the direct physical loss
                    before the loss; or                                              or damage occurred.
                (b) Pay the difference between the                         5. Liberalization
                    value of the pair or set before and                         If we adopt any revision that would broaden
                    after the loss.                                             the coverage under this Coverage Part with-
           (2) In case of loss to any part of Covered                           out additional premium within 60 days prior to
                Property consisting of several parts                            or during the policy period, the broadened
                when complete, we will only pay for                             coverage will immediately apply to this Cov-
                the value of the lost or damaged part.                          erage Part.
H. ADDITIONAL CONDITIONS                                                   6. Mortgageholders
   The following conditions apply in addition to the                          a. The term mortgageholder includes trus-
   Common Policy Conditions – Deluxe:                                                tee.
   1. Concealment, Misrepresentation or Fraud                                   b. We will pay for covered loss of or damage
       This Coverage Part is void in any case of                                     to buildings or structures to each mort-
       fraud by you as it relates to this Coverage                                   gageholder shown in the Declarations in
       Part at any time. It is also void if you or any                               their order of precedence, as interests
       other insured, at any time, intentionally con-                                may appear.
       ceal or misrepresent a material fact concern-                            c. The mortgageholder has the right to re-
       ing:                                                                          ceive loss payment even if the mortgage-
      a. This Coverage Part;                                                         holder has started foreclosure or similar
                                                                                     action on the building or structure.
      b. The Covered Property;
                                                                                d. If we deny your claim because of your
      c. Your interest in the Covered Property; or                                   acts or because you have failed to com-
      d. A claim under this Coverage Part.                                           ply with the terms of this Coverage Part,
   2. Control of Property                                                            the mortgageholder will still have the right
                                                                                     to receive loss payment if the mortgage-
       The breach of any condition of this Coverage                                  holder:
       Part as a result of act or neglect of any per-
       son other than you beyond your direction or                                   (1) Pays any premium due under this
       control will not affect this insurance.                                              Coverage Part at our request if you
                                                                                            have failed to do so;
       The breach of any condition of this Coverage
       Part at any one or more locations will not af-
                                                                                     (2) Submits a signed, sworn proof of loss
       fect coverage at any location where, at the                                          within 60 days after receiving notice
       time of loss or damage, the breach of condi-                                         from us of your failure to do so; and
       tion does not exist.                                                          (3) Has notified us of any change in
   3. Currency                                                                              ownership, occupancy or substantial
                                                                                            change in risk known to the mort-
       The amounts used within this Coverage Part                                           gageholder.
       are in the currency of the United States of
       America and all premium and losses are pay-                                   All of the terms of this Coverage Part will
       able in United States currency. In the event of                               then apply directly to the mortgageholder.
       a loss adjustment involving currency other                               e. If we pay the mortgageholder for any loss
       than United States currency, the conversion                                   or damage and deny payment to you be-
       into United States currency will be at the pub-                               cause of your acts or because you have
       lished rate of exchange as of the date of the                                 failed to comply with the terms of this
       loss.                                                                         Coverage Part:
   4. Legal Action Against Us                                                        (1) The mortgageholder's rights under
       No one may bring a legal action against us                                           the mortgage will be transferred to us
       under this Coverage Part unless:                                                     to the extent of the amount we pay;
                                                                                            and
       a. There has been full compliance with all of
           the terms of this Coverage Part; and



Page 34 of 38                     © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 00 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 53 of 149



            (2) The mortgageholder's right to recover                                 vice warranty agreement, even if it is
                 the full amount of the mortgage-                                     characterized as insurance.
                 holder's claim will not be impaired.                       9. Policy Period, Coverage Territory
            At our option, we may pay to the mort-                               Under this Coverage Part:
            gageholder the whole principal on the
            mortgage plus any accrued interest. In                               a. We cover loss or damage commencing:
            this event, your mortgage and note will be                              (1) During the policy period shown in the
            transferred to us and you will pay your                                         Declarations; and
            remaining mortgage debt to us.                                            (2) Within the Coverage Territory.
       f.   If we cancel this policy, we will give writ-                         b. Except as otherwise specifically provided,
            ten notice to the mortgageholder at least:                                the Coverage Territory is:
            (1) 10 days before the effective date of                                  (1) The United States of America (includ-
                 cancellation if we cancel for your non-                                    ing its territories and possessions);
                 payment of premium; or
                                                                                   (2) Puerto Rico; and
            (2) 60 days before the effective date of
                 cancellation if we cancel for any other                           (3) Canada.
                 reason.                                                    10. Transfer of Rights of Recovery Against
       g. If we elect not to renew this policy, we will                         Others to Us
            give written notice to the mortgageholder                            If any person or organization to or for whom
            at least 60 days before the expiration                               we make payment under this Coverage Part
            date of this policy.                                                 has rights to recover damages from another,
   7. No Benefit to Bailee                                                       those rights are transferred to us to the extent
                                                                                 of our payment. That person or organization
       No person or organization, other than you,                                must do everything necessary to secure our
       having custody of Covered Property will                                   rights and must do nothing after loss to impair
       benefit from this insurance.                                              them. But you may waive your rights against
   8. Other Insurance                                                            another party in writing:
      a. You may have other insurance subject to                                 a. Prior to a loss under this Coverage Part.
            the same plan, terms, conditions and pro-                            b. After a loss under this Coverage Part only
            visions as the insurance under this Cov-                                  if, at time of loss, that party is one of the
            erage Part. If you do, we will pay our                                    following:
            share of the covered loss or damage. Our
            share is the proportion that the applicable                               (1) Someone insured by this insurance;
            Limit of Insurance under this Coverage                                    (2) A business firm:
            Part bears to the Limits of Insurance of all
                                                                                          (a) Owned or controlled by you; or
            insurance covering on the same basis.
                                                                                          (b) That owns or controls you; or
       b. If there is other insurance covering the
            same loss or damage, other than that de-                                  (3) Your tenant.
            scribed in Paragraph a. above, we will                               This will not restrict your insurance.
            pay only for the amount of covered loss
                                                                            11. Unintentional Errors In Description
            or damage in excess of the amount due
            from that other insurance, whether you                               Your error in how you describe the address of
            can collect on it or not. But we will not pay                        a location in the Location Schedule shall not
            more than the applicable Limit of Insur-                             prejudice coverage afforded by this policy,
            ance.                                                                provided such error is not intentional. Any
                                                                                 such error shall be reported and corrected
       c. If loss or damage is also covered by a
                                                                                 when discovered and appropriate premium
            service agreement, any amounts payable
                                                                                 charged.
            for such loss or damage under this Cov-
            erage Part will be excess over any                         I.   OPTIONAL COVERAGES
            amounts payable under such agreement.                           If shown as applicable in the Declarations, the
            Service agreement means a service plan,                         following Optional Coverages apply separately to
            property restoration plan, or similar ser-                      each item.



DX T1 00 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 35 of 38
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 54 of 149



   1. Actual Cash Value replaces the term Re-                                               software which are used with elec-
       placement Cost where used in the Valuation                                           tronically controlled equipment;
       Loss Conditions in Section G.6. of this Cov-                                   (2) The electronic media on which the
       erage Form.                                                                          data is stored; and
   2. Inflation Guard                                                                 (3) Programming records and instruc-
      a. The Limit of Insurance for property to                                             tions used with "electronic data proc-
           which this Optional Coverage applies will                                        essing equipment".
           automatically increase by the annual per-                             b. "Electronic data processing data and me-
           centage shown in the Declarations.                                         dia" does not mean:
       b. The amount of increase will be:                                             (1) Prepackaged software;
          (1) The Limit of Insurance that applied on                                  (2) Property that you manufacture or
                the most recent of the policy incep-                                        hold for sale; or
                tion date, the policy anniversary date,
                or any other policy change amending                                   (3) Property that is licensed, leased, or
                the Limit of Insurance; times                                               rented to others.
           (2) The percentage of annual increase                            2. "Electronic Data Processing Equipment"
                shown in the Declarations, expressed                             means the following:
                as a decimal (example: 8% is .08);                               a. "Electronic data processing equipment"
                times                                                                 means any of the following equipment
           (3) The number of days since the begin-                                    used in your data processing operations:
                ning of the current policy year or the                                (1) Electronic data processing equip-
                effective date of the most recent pol-                                      ment, facsimile machines, word proc-
                icy change amending the Limit of In-                                        essors, multi-functional telephone
                surance, divided by 365.                                                    equipment and laptop and portable
           Example:                                                                         computers; and
                If:                                                                   (2) Any component parts or peripherals
                                                                                            of such equipment, including related
                The applicable Limit of Insurance                                           surge protection devices.
                is:                  $100,000
                                                                                 b. "Electronic data processing equipment"
                The   annual      percentage increase                                 does not mean:
                is:                       8%
                                                                                      (1) Property that is in the course of
                The number of days since the begin-                                         manufacture, or held for sale or dis-
                ning of the policy year (or last policy                                     tribution by you;
                change)
                is:                     146                                           (2) Property that is leased or rented to
                                                                                            others; or
                The amount of the increase is:
                $100,000 x .08 x 146/365 = $3,200                                     (3) Equipment that is used to control or
                                                                                            operate production-type machinery or
J. DEFINITIONS                                                                              equipment.
   1. "Electronic Data Processing Data and Me-                              3. "Employee Tools" means tools and equip-
      dia" means the following:                                                  ment owned by your employees and used in
      a. "Electronic data processing data and me-                                your business operations.
           dia" means:                                                      4. "Exhibition" means the temporary display of
           (1) Data stored on, created or used on,                               personal property at a convention, exposition,
                or transmitted to or from computer                               trade show or similar event at a location you
                software (including systems and ap-                              do not own or regularly occupy.
                plications software) on electronic data                     5. "Fine Arts" means paintings, etchings, pic-
                processing recording or storage me-                              tures, tapestries, art glass windows, valuable
                dia such as hard or floppy disks,                                rugs, statuary, marbles, bronzes, antique fur-
                CDs, DVDs, flash memory, tapes,                                  niture, rare books, antique silver, manu-
                drives, cells, data processing devices                           scripts, porcelains, rare glass, bric-a-brac and
                or any other repositories of computer


Page 36 of 38                      © 2011 The Travelers Indemnity Company. All rights reserved.                   DX T1 00 11 12
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 55 of 149



       similar property of rarity, historical value, or                         b. The "interior of a building or structure", or
       artistic merit.                                                               property inside a building or structure,
   6. "Fungus" means any type or form of fungus,                                     unless the roof or an exterior wall of the
       including mold or mildew, and any mycotox-                                    building or structure is first damaged by a
       ins, spores, scents, or by-products produced                                  falling object.
       or released by fungi.                                                    When the Causes of Loss – Earthquake en-
   7. "Green" means products, materials, methods                                dorsement, Causes of Loss – Earthquake
       and processes that conserve natural re-                                  Sprinkler Leakage endorsement or Causes of
       sources, reduce energy or water consump-                                 Loss – Broad Form Flood endorsement is in-
       tion, avoid toxic or other polluting emissions                           cluded in this Coverage Part, "specified
       or otherwise minimize the environmental im-                              causes of loss" also includes such cause of
       pact.                                                                    loss, but only to the extent such cause of loss
                                                                                is insured against under this Coverage Part.
   8. "Green Authority" means a recognized au-
       thority on "green" building or "green" prod-                        13. "Stock" means merchandise held in storage
       ucts, materials or processes.                                            or for sale, raw materials and in-process or
                                                                                finished goods, including supplies used in
   9. "Interior of a Building or Structure" means                               their packing or shipping.
       any portion of a building or structure that is
       within the exterior-facing surface material of                      14. "Territorial Waters" means that portion of
       the building or structure.                                               the sea which is immediately adjacent to the
                                                                                shores of any country and over which the
   10. "Pollutants" means any solid, liquid, gase-                              sovereignty and exclusive jurisdiction of that
       ous or thermal irritant or contaminant, includ-                          country extends, but not exceeding 12 nauti-
       ing smoke, vapor, soot, fumes, acids, alkalis,                           cal miles from the mean low-water mark of
       chemicals, waste and any unhealthful or haz-                             the shore of that country.
       ardous building materials (including but not
       limited to asbestos and lead products or ma-                        15. "Vacant" means the following:
       terials containing lead). Waste includes mate-                          a. When this policy is issued to a tenant, a
       rials to be recycled, reconditioned or re-                                    building is "vacant" when it does not con-
       claimed.                                                                      tain enough business personal property
   11. "Sinkhole Collapse" means the sudden                                          to conduct customary operations. With
       sinking or collapse of land into underground                                  respect to tenant's interest in Covered
       empty spaces created by the action of water                                   Property, building means the unit or suite
       on limestone or dolomite.                                                     rented or leased to the tenant.

       This cause of loss does not include:                                     b. When this policy is issued to the owner or
                                                                                     general lessee of a building, a building is
       (1) The cost of filling sinkholes; or                                         "vacant" unless at least 31% of its total
       (2) Sinking or collapse of land into man made                                 square footage is:
           underground cavities.                                                     (1) Rented to a lessee or sub-lessee and
   12. "Specified Causes of Loss" means the fol-                                           used by the lessee or sub-lessee to
       lowing: Fire; lightning; explosion; windstorm                                       conduct its customary operations;
       or hail; smoke (including the emission or puff                                      and/or
       back of smoke, soot, fumes or vapors from a                                   (2) Used by the building owner to con-
       boiler, furnace or related equipment); aircraft                                     duct customary operations.
       or vehicles; riot or civil commotion; vandalism;
       leakage from fire extinguishing equipment;                                    With respect to the owner or general les-
       "sinkhole collapse"; volcanic action; falling ob-                             see's interest in Covered Property, build-
       jects as limited below; weight of snow, ice or                                ing means the entire building.
       sleet; "water damage", all only as otherwise                             c. A building under construction or renova-
       insured against in this Coverage Part.                                        tion is not considered "vacant".
       Falling objects does not include loss or dam-                       16. "Valuable Papers and Records" means in-
       age to:                                                                  scribed, printed or written documents, manu-
       a. Personal property in the open; or                                     scripts or records, including abstracts, books,
                                                                                deeds, drawings, films, maps and mortgages.



DX T1 00 11 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                   Page 37 of 38
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 56 of 149



       But "Valuable papers and records" does not                                   that is located on the described premises
       mean:                                                                        and contains water or steam; and
       a. Accounts receivable;                                                 b. Accidental discharge or leakage of water
       b. Money or securities; or                                                   as the direct result of the breaking apart
                                                                                    or cracking of a water or sewer pipe that
       c. "Electronic data processing data and me-                                  is located off the described premises, if
           dia" or any other data that exists on elec-                              the breakage or cracking is caused by
           tronic media.                                                            wear and tear. This provision serves as
   17. "Water damage" means:                                                        an exception to the wear and tear exclu-
       a. Accidental discharge or leakage of water                                  sion under the Other Types of Losses
                                                                                    Exclusion in Section (C.2.i.). But water
           or steam as the direct result of the break-
           ing apart or cracking of a plumbing, heat-                               damage does not include loss or damage
           ing, air conditioning or other system or                                 otherwise excluded under the terms of
           appliance (other than a sump system in-                                  the Water Exclusion (C.1.l.).
           cluding its related equipment and parts)




Page 38 of 38                    © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T1 00 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 57 of 149




        DELUXE BUSINESS INCOME (AND EXTRA EXPENSE)
                     COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. REFER TO SECTION G. –
DEFINITIONS in this Coverage Form and SECTION J. – DEFINITIONS in the Deluxe Property Coverage Form.
A. COVERAGE                                                                      b. The coverage provided for Business In-
    We will pay for:                                                                  come is based on the entry shown in the
                                                                                      Declarations for "Rental Value". When:
    •    The actual loss of Business Income you sus-                                  (1) Included is shown, the term Business
         tain due to the necessary "suspension" of
                                                                                           Income includes "Rental Value";
         your "operations" during the "period of resto-
         ration"; and                                                                 (2) Excluded is shown, the term Busi-
                                                                                           ness Income          excludes   "Rental
    •    The actual Extra Expense you incur during                                         Value";
         the "period of restoration";
                                                                                      (3) Only is shown, the term Business In-
    caused by direct physical loss of or damage to                                         come means "Rental Value" only.
    property at premises which are described in the
    Declarations and for which a Business Income                                      If Limits of Insurance are shown under
    and Extra Expense Limit of Insurance is shown in                                  more than one of the above options, the
    the Declarations. The loss or damage must be                                      provisions of this Coverage Part apply
    caused by or result from a Covered Cause of                                       separately to each.
    Loss. With respect to loss of or damage to per-                         2. Extra Expense
    sonal property in the open or personal property in                           Extra Expense means reasonable and nec-
    a vehicle, the described premises include the                                essary expenses described in a., b. and c.
    area within 1,000 feet of the site at which the de-                          below that you incur during the "period of res-
    scribed premises are located.                                                toration" and that you would not have incurred
    With respect to the requirements set forth in the                            if there had been no direct physical loss of or
    preceding paragraph, if you occupy only part of                              damage to property caused by or resulting
    the site at which the described premises are lo-                             from a Covered Cause of Loss:
    cated, your premises means:                                                  a. Expenses to avoid or minimize the "sus-
    •    The portion of the building which you rent,                                  pension" of business and to continue "op-
         lease or occupy; and                                                         erations" at:

    •
                                                                                      (1) The described premises; or
         Any area within the building or on the site at
         which the described premises are located, if                                 (2) Replacement premises or temporary
         that area services, or is used to gain access                                     locations, including:
         to, the described premises.                                                       (a) Relocation expenses; and
    1. Business Income                                                                     (b) Costs to equip and operate the
       a. Business Income means the sum of the:                                                  replacement premises or tempo-
                                                                                                 rary locations;
          (1) Net Income (Net Profit or Loss before
                 income taxes) that would have been                              b. Expenses to minimize the "suspension" of
                 earned or incurred; plus                                             business if you cannot continue "opera-
                                                                                      tions"; or
             (2) Continuing   normal operating ex-
                 penses incurred, including payroll.                             c. Expenses to repair or replace property,
                                                                                      but only to the extent the amount of loss
             For manufacturing risks, Net Income in-
                                                                                      that otherwise would have been payable
             cludes the net sales value of production.
                                                                                      under this Coverage Form is reduced.


DX T1 01 11 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 13
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 58 of 149



   3. Covered Causes of Loss                                                                   erations" during the "period of
       Covered Causes of Loss means RISKS OF                                                   restoration"; and
       DIRECT PHYSICAL LOSS unless the loss is                                            (b) The actual Extra Expense you in-
       excluded or limited in:                                                                 cur during the "period of restora-
       a. Section C. Exclusions or Section D. Limi-                                            tion";
           tations of the Deluxe Property Coverage                                        caused by direct physical loss of or
           Form; or                                                                       damage to property at the premises
       b. Section B. Exclusions and Limitation of                                         of a "dependent property" located
           this Coverage Form; or                                                         anywhere in the world provided that
                                                                                          no sanction, embargo or similar regu-
      c. In the Declarations or by endorsement.                                           lation imposed by the United States
   4. Additional Coverages                                                                of America prohibits us from covering
       Each of the following Additional Coverages                                         such loss. The loss or damage to the
       applies subject to the Limit(s) of Insurance                                       property must be caused by or result
       stated in this Coverage Form, unless a re-                                         from a Covered Cause of Loss.
       vised Limit of Insurance or Not Covered is in-                               (2) This Additional Coverage does not
       dicated in the Declarations or the coverage is                                     apply to "dependent property" for
       otherwise amended by endorsement:                                                  which you have more specific insur-
       a. Alterations and New Buildings                                                   ance under this or any other policy.

           We will pay for the actual loss of Busi-
                                                                                    (3) The most we will pay in any one oc-
           ness Income you sustain and the actual                                         currence under this Additional Cover-
           Extra Expense you incur due to direct                                          age for loss of Business Income and
           physical loss or damage at the described                                       Extra Expense arising out of damage
           premises caused by or resulting from a                                         to property at the premises of a "de-
           Covered Cause of Loss to:                                                      pendent property" located:

           (1) New buildings or structures, whether                                       (a) Within the Coverage Territory is
               complete or under construction;                                                 $100,000; and

           (2) Alterations or additions to existing                                       (b) Anywhere in the world outside of
               buildings or structures; and                                                    the   Coverage       Territory    is
                                                                                               $100,000.
           (3) Machinery, equipment, supplies or
               building materials located on or within                              (4) With respect only to the insurance
               1,000 feet of the described premises                                       provided under this Additional Cover-
               and:                                                                       age, the phrase, at the described
                                                                                          premises, as used in the definition of
               (a) Used in the construction, altera-                                      "period of restoration" is deleted and
                   tions or additions; or                                                 replaced by the phrase at the prem-
               (b) Incidental to the occupancy of                                         ises of a "dependent property".
                   new buildings.                                              c. Civil Authority
           If such direct physical loss or damage de-                             (1) When a Covered Cause of Loss
           lays the start of "operations", the "period                                    causes damage to property other
           of restoration" for Business Income cov-                                       than property at the described prem-
           erage will begin on the date "operations"                                      ises, we will pay for the actual loss of
           would have begun if the direct physical                                        Business Income you sustain and the
           loss or damage had not occurred. This                                          actual Extra Expense you incur
           change in the start of the "period of resto-                                   caused by action of civil authority that
           ration" does not apply to Extra Expense.                                       prohibits access to the described
       b. Business Income From Dependent                                                  premises, provided that both of the
          Property                                                                        following apply:
          (1) We will pay for:                                                            (a) Access to the area immediately
              (a) The actual loss of Business In-                                              surrounding the damaged prop-
                                                                                               erty is prohibited by civil authority
                   come you sustain due to the nec-
                                                                                               as a result of the damage, and
                   essary "suspension" of your "op-


Page 2 of 13                     © 2011 The Travelers Indemnity Company. All rights reserved.                     DX T1 01 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 59 of 149



                     the described premises are within                                 (3) The most we will pay for all Contract
                     that area but are not more than                                        Penalties incurred in any one occur-
                     100 miles from the damaged                                             rence under this Additional Coverage,
                     property; and                                                          regardless of the number of contracts
                 (b) The action of civil authority is                                       involved is $25,000.
                     taken in response to dangerous                              e. Extended Business Income
                     physical conditions resulting from                             (1) Business Income Other                 Than
                     the damage or continuation of the                                  "Rental Value"
                     Covered Cause of Loss that
                     caused the damage, or the action                                       If the necessary "suspension" of your
                     is taken to enable a civil authority                                   "operations" produces a Business In-
                     to have unimpeded access to the                                        come loss payable under this Cover-
                     damaged property.                                                      age Part, we will pay for the actual
                                                                                            loss of Business Income you incur
          (2) Civil Authority Coverage for Business                                         during the period that:
                 Income will begin 72 hours after the
                 time of the first action of civil authority                                (a) Begins on the date property (ex-
                 that prohibits access to the described                                          cept "finished stock") is actually
                 premises and will apply for a period                                            repaired, rebuilt or replaced and
                 of up to thirty consecutive days from                                           "operations" are resumed; and
                 the date on which such coverage be-                                        (b) Ends on the earlier of:
                 gan.                                                                           (i) The date you could restore
          (3) Civil Authority Coverage for Extra                                                       your "operations", with rea-
                 Expense will begin immediately after                                                  sonable speed, to the level
                 the time of the first action of civil au-                                             which would generate the
                 thority that prohibits access to the                                                  Business Income amount that
                 described premises and will end:                                                      would have existed if no di-
                 (a) Thirty consecutive days after the                                                 rect physical loss or damage
                     date of that action; or                                                           had occurred; or
                 (b) When your Civil Authority Cover-                                            (ii) 180 consecutive days after
                     age for Business Income ends;                                                    the date determined in (1)(a)
                                                                                                       above,     unless otherwise
                 whichever is later.                                                                   stated in the Declarations or
       d. Contract Penalties                                                                           by endorsement.
          (1) We will pay for Contract Penalties                                            However, Extended Business Income
                 you incur due to the necessary "sus-                                       does not apply to loss of Business In-
                 pension" of your "operations" during                                       come incurred as a result of unfavor-
                 the "period of restoration". The "sus-                                     able business conditions caused by
                 pension" of your "operations" must be                                      the impact of the Covered Cause of
                 caused by direct physical loss or                                          Loss in the area where the described
                 damage by a Covered Cause of Loss                                          premises are located.
                 to property at the described prem-                                         Loss of Business Income must be
                 ises, including "finished stock" and                                       caused by direct physical loss of or
                 personal property in the open (or in a                                     damage to property at the described
                 vehicle) within 1,000 feet of the de-                                      premises caused by or resulting from
                 scribed premises.                                                          a Covered Cause of Loss.
          (2) As used in this Additional Coverage,                                     (2) "Rental Value"
                 Contract Penalties means amounts
                 which, under the terms of a written                                        If the necessary "suspension" of your
                 contract that is in effect at the time of                                  "operations" produces a "Rental
                 the direct physical loss or damage,                                        Value" loss payable under this Cov-
                 you are required to pay to your cus-                                       erage Part, we will pay for the actual
                 tomers for failure to deliver your                                         loss of "Rental Value" you incur dur-
                 products or services on time.                                              ing the period that:



DX T1 01 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 3 of 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 60 of 149



               (a) Begins on the date property is ac-                                     of such loss and expense sustained
                   tually repaired, rebuilt or replaced                                   during a period of not more than 30
                   and tenantability is restored; and                                     days unless another number of days
               (b) Ends on the earlier of:                                                is shown in the Declarations. The
                                                                                          days need not be consecutive.
                   (i) The date you could restore
                       tenant occupancy, with rea-                                   (3) If a covered "suspension" of "opera-
                       sonable speed, to the level                                        tions" is caused by a cause of loss at
                       which would generate the                                           the described premises other than
                       "Rental Value" that would                                          "fungus", wet rot or dry rot, but reme-
                       have existed if no direct                                          diation of resulting loss by "fungus",
                       physical loss or damage had                                        wet rot or dry rot prolongs the "period
                       occurred; or                                                       of restoration", we will pay for the ac-
                                                                                          tual loss of Business Income and the
                   (ii) 180 consecutive days after                                        actual Extra Expense sustained dur-
                        the date determined in (2)(a)                                     ing the delay (regardless of when
                       above,    unless   otherwise                                       such a delay occurs during the "pe-
                       stated in the Declarations or                                      riod of restoration"), but such cover-
                       by endorsement.                                                    age is limited to a period of not more
               However, Extended Business Income                                          than 30 days unless another number
               does not apply to loss of "Rental                                          of days is shown in the Declarations.
               Value" incurred as a result of unfa-                                       The days need not be consecutive.
               vorable business conditions caused                                    (4) The Fungus, Wet Rot or Dry Rot ex-
               by the impact of the Covered Cause                                        clusion in Section C.1.c. of the De-
               of Loss in the area where the de-                                          luxe Property Coverage Form does
               scribed premises are located.                                              not apply to the insurance specifically
               Loss of "Rental Value" must be                                             provided under this Additional Cover-
               caused by direct physical loss or                                          age.
               damage at the described premises                                g. Green Building Alternatives – In-
               caused by or resulting from a Cov-                                 creased Period of Restoration
               ered Cause of Loss.
                                                                                     If direct physical loss or damage by a
       f.   Fungus, Wet Rot or Dry Rot –                                             Covered Cause of Loss occurs to a build-
            Amended Period of Restoration                                            ing at a described premises, we will pay
            (1) The coverage described in f.(2) and                                  for the actual loss of Business Income
                f.(3) below only applies when "fun-                                  you sustain and the actual Extra Expense
               gus", wet rot or dry rot is the result of                             you incur during the reasonable and nec-
               any of the "specified causes of loss",                                essary increase in the "period of restora-
               other than fire or lightning, that oc-                                tion" that is incurred to:
               curs at the described premises during                                 (1) Repair or replace the lost or dam-
               the policy period, and only if all rea-                                    aged portions of the building using
               sonable means have been used to                                            products or materials that:
               save and preserve the property from
               further damage at the time of and af-                                      (a) Are "green" alternatives to the
               ter that occurrence.                                                             products or materials of the lost
                                                                                                or damaged property, in accor-
            (2) If the cause of loss at the described                                           dance with the documented stan-
               premises which results in "fungus",                                              dards of a "Green Authority"; and
               wet rot or dry rot does not, in itself,
               necessitate a "suspension" of "opera-                                      (b) Are otherwise of comparable
               tions", but such "suspension" of "op-                                            quality and function to the dam-
               erations" is necessary due to loss or                                            aged property;
               damage to property at the described                                        and
               premises caused by "fungus", wet rot                                  (2) Employ "green" methods or proc-
               or dry rot, then our payment for loss                                      esses of construction, disposal or re-
               of Business Income and Extra Ex-                                           cycling in the course of repair and re-
               pense is limited to the actual amount                                      placement of the lost or damaged


Page 4 of 13                     © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 01 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 61 of 149



                 building, in accordance with the                                                      ants", "fungus", wet rot or dry
                 documented standards of a "Green                                                      rot;
                 Authority";                                                                     or
          subject to a maximum of 30 additional                                             (b) The enforcement of any ordi-
          days, unless another number of days is                                                 nance or law which:
          shown in the Declarations, from the date
          the "period of restoration" would other-                                               (i) You were required to comply
          wise have ended.                                                                             with before the loss, even if
                                                                                                       the building was undamaged;
       h. Ordinance or Law – Increased Period                                                          and
          of Restoration
                                                                                              (ii) You failed to comply with.
          (1) If direct physical loss or damage by a
                 Covered Cause of Loss occurs to                                       (3) The Ordinance or Law exclusion in
                 property at the described premises,                                       Section C.1.h. of the Deluxe Property
                 we will pay for the actual loss of                                         Coverage Form does not apply to the
                 Business Income you sustain and the                                        insurance specifically provided under
                 actual Extra Expense you incur dur-                                        this Additional Coverage.
                 ing the reasonable and necessary in-                                  (4) The most we will pay for loss and ex-
                 crease in the "period of restoration"                                      pense in any one occurrence under
                 caused by or resulting from the en-                                        this Additional Coverage is $250,000.
                 forcement of any ordinance or law                          5. Coverage Extensions
                 which:
                                                                                 Each of the following Coverage Extensions
                 (a) Regulates the construction or re-                           applies subject to the Limit of Insurance
                     pair of any property;                                       stated in this Coverage Form, unless a differ-
                 (b) Requires the tearing down of                                ent Limit of Insurance or Not Covered is indi-
                     parts of property not damaged by                            cated in the Declarations, or the coverage is
                     a Covered Cause of Loss; and                                otherwise amended by endorsement:
                 (c) Is in force at the time of loss.                            a. Claim Data Expense
                 However, this Additional Coverage                                  (1) You may extend the insurance pro-
                 applies only to the increased period                                       vided by this Coverage Form to apply
                 required to repair or reconstruct the                                      to the reasonable expenses you incur
                 property to comply with the minimum                                        in the preparation of claim data when
                 standards of such ordinance or law.                                        we require it to adjust a covered loss.
          (2) This Additional Coverage does not                                             This includes the cost of preparing
                 apply to any loss caused by or result-                                     income statements and other docu-
                 ing from:                                                                  mentation to show the extent of loss.
                 (a) The enforcement of any ordi-                                      (2) We will not pay for:
                     nance or law which requires:                                          (a) Any expenses incurred, directed
                     (i) The demolition, repair, re-                                             or billed by or payable to attor-
                         placement,      reconstruction,                                         neys, insurance adjusters or their
                         remodeling or remediation of                                            associates or subsidiaries;
                         property due to contamina-                                         (b) Any costs as provided in the Ap-
                         tion by "pollutants" or due to                                          praisal Loss Condition; or
                         the presence, growth, prolif-                                      (c) Any expenses incurred, directed
                         eration, spread or any activity                                         or billed by or payable to insur-
                         of "fungus", wet rot or dry rot;                                        ance brokers or agents, or their
                         or                                                                      associates or subsidiaries, with-
                     (ii) Requires any insured or oth-                                           out our written consent prior to
                         ers to test for, monitor, clean                                         such expenses being incurred.
                         up, remove, contain, treat,                                   (3) The most we will pay in any one oc-
                         detoxify or neutralize, or in                                      currence under this Extension is
                         any way respond to, or as-                                         $25,000.
                         sess the effects of "pollut-


DX T1 01 11 12                       © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 5 of 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 62 of 149



       b. Ingress or Egress                                                               tion) at any location you newly ac-
          (1) You may extend the insurance pro-                                           quire by purchase, lease or other-
               vided by this Coverage Form for:                                           wise, other than at "exhibitions".

               (a) The actual loss of Business In-                                   (2) The most we will pay under this Ex-
                   come you sustain due to the nec-                                       tension for the sum of Business      In-
                   essary "suspension" of your "op-                                       come loss and Extra Expense          in-
                   erations" during the "period of                                        curred in any one occurrence          is
                   restoration"; and                                                      $500,000 at each newly acquired      lo-
                                                                                          cation.
               (b) The actual Extra Expense you in-
                   cur during the "period of restora-                                (3) With respect only to the insurance
                   tion";                                                                 provided under this Extension, the
                                                                                          phrase, at the described premises, as
               to apply to the actual amount of such                                      used in the definition of "period of
               loss of Business Income and Extra                                          restoration" is deleted and replaced
               Expense that you incur when ingress                                        by the phrase at a newly acquired lo-
               to or egress from the described prem-                                      cation.
               ises is prevented (other than as pro-
               vided in the Civil Authority Additional                               (4) Insurance under this Extension for
               Coverage).                                                                 each newly acquired location will end
                                                                                          when any of the following first occurs:
           (2) The prevention of ingress to or
               egress from the described premises                                         (a) This policy expires;
               must be caused by direct physical                                          (b) 180 days expire after you acquire
               loss or damage by a Covered Cause                                               or begin to construct the property;
               of Loss to property that is away from,                                     (c) You report the location to us; or
               but within 1 mile of the described
               premises, unless a different number                                        (d) Coverage for Business Income
               of miles is shown in the Declarations.                                          and Extra Expense at the location
               This coverage will apply for up to 30                                           is more specifically insured.
               consecutive days from the date when                                        We will charge you additional pre-
               the ingress or egress is first pre-                                        mium for values reported from the
               vented.                                                                    date you acquire the property.
           (3) The most we will pay under this Ex-                             d. Pollutant Cleanup and Removal
               tension for the sum of Business In-                                (1) You may extend the insurance pro-
               come loss and Extra Expense in-                                            vided by this Coverage Form for:
               curred in any one occurrence is
               $25,000.                                                                   (a) The actual loss of Business In-
                                                                                               come you sustain due to the nec-
       c. Newly Acquired Locations                                                             essary "suspension" of your "op-
          (1) You may extend the insurance pro-                                                erations" during the "period of
               vided by this Coverage Form for:                                                restoration"; and
               (a) The actual loss of Business In-                                        (b) The actual Extra Expense you in-
                   come you sustain due to the nec-                                            cur during the "period of restora-
                   essary "suspension" of your "op-                                            tion";
                   erations" during the "period of                                        to apply to the actual amount of such
                   restoration"; and                                                      loss of Business Income and Extra
               (b) The actual Extra Expense you in-                                       Expense that you incur during the in-
                   cur during the "period of restora-                                     creased period of time necessarily
                   tion";                                                                 required to extract "pollutants" from
               to apply to the actual amount of such                                      land or water at the described prem-
               loss of Business Income and Extra                                          ises.
               Expense that you incur caused by di-                                  (2) The insurance provided under this
               rect physical loss or damage by a                                          Extension applies only if the dis-
               Covered Cause of Loss to property                                          charge, dispersal, seepage, migra-
               (including property under construc-                                        tion, release or escape of the "pollut-


Page 6 of 13                     © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 01 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 63 of 149



                 ants" into the land or water is caused                                     (d) Property of others for which you
                 by or results from direct physical loss                                         are responsible while acting as a
                 or damage by any of the "specified                                              common or contract carrier, car-
                 causes of loss" which occurs:                                                   loader, freight forwarder, freight
                 (a) To property at the described                                                consolidator, freight broker, ship-
                     premises that is Covered Prop-                                              ping association or similar ar-
                     erty under the Deluxe Property                                              ranger of transportation, or as a
                     Coverage Form of this policy; and                                           public warehouseman;
                 (b) During the Policy Period.                                              (e) Property within a conveyance or
                                                                                                 container caused by theft while
          (3) The most we will pay under this Ex-                                                the conveyance or container is
                 tension for the sum of Business In-                                             unattended unless the portion of
                 come loss and Extra Expense in-                                                 the conveyance or container con-
                 curred arising out of all "specified                                            taining the property is fully en-
                 causes of loss" that occur during                                               closed and securely locked, and
                 each separate 12 month period of                                                the theft is by forcible entry of
                 this policy (beginning with the effec-                                          which there is visible evidence; or
                 tive date of this policy), is $25,000.
                                                                                          (f) The transporting conveyance.
       e. Transit Business Income
                                                                                      (3) With respect only to the insurance
          (1) You may extend the insurance pro-                                             provided under this Extension, the
                 vided by this Coverage Form for:                                           phrase, at the described premises, as
                 (a) The actual loss of Business In-                                        used in the definition of "period of
                     come you sustain due to the nec-                                       restoration" is deleted and replaced
                     essary "suspension" of your "op-                                       by the phrase in the due course of
                     erations" during the "period of                                        transit.
                     restoration"; and                                                (4) The most we will pay under this Ex-
                 (b) The actual Extra Expense you in-                                       tension for the sum of Business In-
                     cur during the "period of restora-                                     come loss and Extra Expense in-
                     tion";                                                                 curred in any one occurrence is
                 to apply to the actual amount of such                                      $25,000.
                 loss of Business Income and Extra                               f.   Undescribed Premises
                 Expense that you incur caused by di-                                 (1) You may extend the insurance pro-
                 rect physical loss or damage by a                                          vided by this Coverage Form for:
                 Covered Cause of Loss to property
                 while in the due course of transit at                                      (a) The actual loss of Business In-
                 your risk within the Coverage Terri-                                            come you sustain due to the nec-
                 tory.                                                                           essary "suspension" of your "op-
                                                                                                 erations" during the "period of
          (2) This Extension does not apply to loss                                              restoration"; and
                 caused by or resulting from loss of or
                 damage to:                                                                 (b) The actual Extra Expense you in-
                                                                                                 cur during the "period of restora-
                 (a) Shipments    by a government                                                tion";
                     postal service, except by regis-
                     tered mail;                                                            to apply to the actual amount of such
                                                                                            loss of Business Income and Extra
                 (b) Export and import shipments                                            Expense that you incur caused by di-
                     while covered under an ocean                                           rect physical loss or damage by a
                     marine cargo or other insurance                                        Covered Cause of Loss to property at
                     policy;                                                                Undescribed Premises, as defined in
                 (c) Property while waterborne except                                       (2) below.
                     while in transit by inland water                                 (2) Undescribed Premises, as used in
                     carriers or by coastwise vessels                                       this Extension, means premises:
                     operating within "territorial wa-
                     ters";                                                                 (a) Owned, leased or operated by
                                                                                                 you; or


DX T1 01 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 7 of 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 64 of 149



               (b) Not owned, leased or operated                                     (2) Outdoor trees, shrubs, plants, lawns
                   by you, where your business per-                                       (including fairways, greens and tees),
                   sonal property or business per-                                        artificial turf and associated under-
                   sonal property of others in your                                       layment, growing crops, land or wa-
                   care custody or control is located;                                    ter;
               that are within the Coverage Territory                                (3) Communication, radio or television
               and not described in the Declarations                                      antennas (including satellite dishes),
               nor reported to or accepted by us for                                      and their lead-in wiring, masts or
               coverage under this Coverage Form.                                         towers;
           (3) This Extension does not apply to loss                                 (4) Animals, unless the loss is caused by
               caused by or resulting from loss or                                        or results from a "specified cause of
               damage to property:                                                        loss", and then only if, as a direct re-
               (a) At the premises of a "dependent                                        sult of the "specified cause of loss",
                   property";                                                             the animals are killed or their death or
                                                                                          destruction is made necessary; or
               (b) At any location to which the
                   Newly Acquired Locations Cov-                                     (5) Human body parts and fluids, includ-
                   erage Extension applies; or                                            ing organs, tissues, blood and cells.
               (c) In the due course of transit.                               c. Any increase of loss caused by or result-
                                                                                     ing from:
           (4) The most we will pay under this Ex-
               tension for the sum of Business In-                                   (1) Delay in rebuilding, repairing or re-
               come loss and Extra Expense in-                                            placing the property or resuming "op-
               curred in any one occurrence is                                            erations", due to interference at the
               $25,000.                                                                   location of the rebuilding, repair or
                                                                                          replacement by strikers or other per-
           (5) With respect only to the insurance                                         sons; or
               provided under this Extension, the
               phrase at the described premises, as                                  (2) Suspension, lapse or cancellation of
               used in the definition of "period of                                       any license, lease or contract. But if
               restoration", is replaced by the                                           the suspension, lapse or cancellation
               phrase at Undescribed Premises.                                            is directly caused by the "suspension"
                                                                                          of "operations", we will cover such
B. EXCLUSIONS AND LIMITATION                                                              loss that affects your Business In-
   The following exclusions and limitation apply in                                       come during the "period of restora-
   addition to the exclusions and limitations con-                                        tion" and any extension of the "period
   tained in the Deluxe Property Coverage Form.                                           of restoration" in accordance with the
   1. Exclusions                                                                          terms of the Extended Business In-
                                                                                          come Additional Coverage or any
       We will not pay for:                                                               variation thereof.
       a. Any loss caused by or resulting from:                                d. Any Extra Expense caused by or resulting
          (1) Damage or destruction of "finished                                     from suspension, lapse or cancellation of
               stock"; or                                                            any license, lease or contract beyond the
                                                                                     "period of restoration".
           (2) The time required to reproduce "fin-
               ished stock".                                                   e. Any other consequential loss including
                                                                                     fines and penalties, except as specifically
           This exclusion does not apply to Extra
           Expense or to the insurance provided un-                                  provided under the Contract Penalties
                                                                                     Additional Coverage.
           der the Contract Penalty Additional Cov-
           erage.                                                         2. Limitation – Electronic Media and Records
       b. Any loss caused by or resulting from di-                           a. We will not pay for any loss of Business
           rect physical loss of or damage to the fol-                               Income caused by direct physical loss of
           lowing property:                                                          or damage to electronic media and re-
           (1) Harvested grain, hay, straw or other                                  cords after the longer of:
               crops while outside of buildings;                                     (1) 60 consecutive days from the date of
                                                                                          direct physical loss or damage; or


Page 8 of 13                      © 2011 The Travelers Indemnity Company. All rights reserved.                   DX T1 01 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 65 of 149



           (2) The period, beginning with the date of                            a.    Alterations and New Buildings;
                 direct physical loss or damage, nec-                            b.    Civil Authority;
                 essary to repair, rebuild or replace,
                 with reasonable speed and similar                               c.    Extended Business Income;
                 quality, other property at the de-                              d.    Fungus, Wet Rot or Dry Rot – Amended
                 scribed premises (or other location of                                Period of Restoration;
                 the loss to which this insurance ap-                            e. Green Building Alternatives – Increased
                 plies) which suffered loss or damage                                  Period of Restoration;
                 in the same occurrence.
                                                                                 and
           This Limitation does not apply to Extra
           Expense.                                                         2. The Ingress or Egress Coverage Extension;
       b. Electronic Media and Records are:                                 are included in and do not increase the applicable
                                                                            Limits of Insurance.
          (1) Electronic data processing, recording
                 or storage media such as hard or                           The remaining Additional Coverages in Section
                 floppy disks, CDs, DVDs, flash mem-                        A.4. and the remaining Coverage Extensions in
                 ory, tapes, drives, cells, data proc-                      Section A.5. are additional insurance.
                 essing devices or any other reposito-                 D. DEDUCTIBLE
                 ries of computer software which are                      1. An hour deductible applies to your Business
                 used with electronically controlled
                                                                                 Income coverage. We will not pay for loss of
                 equipment;
                                                                                 Business Income in any one occurrence that
           (2) Data stored on such media; or                                     is incurred during the period of time that:
           (3) Programming records used for elec-                                a. Begins at the time of direct physical loss
                 tronic data processing or electroni-                                  or damage that triggers the Business In-
                 cally controlled equipment.                                           come coverage; and
       EXAMPLE NO. 1                                                             b. Continues for the consecutive number of
       A Covered Cause of Loss damages a com-                                          hours shown in the Declarations as the
       puter on June 1. It takes until September 1 to                                  applicable Business Income hour de-
       replace the computer, and until October 1 to                                    ductible.
       restore the computer data that was lost when                         2. The Business Income hour deductible de-
       the damage occurred. We will only pay for the                           scribed in 1. above does not:
       Business Income loss sustained during the
                                                                               a. Apply to or alter the coverage period that
       period June 1 - September 1. Loss during the
                                                                                       applies to the Business Income coverage
       period September 2 - October 1 is not cov-
                                                                                       provided under the Civil Authority Addi-
       ered.
                                                                                       tional Coverage; or
       EXAMPLE NO. 2                                                             b. Apply to the Contract Penalties Additional
       A Covered Cause of Loss results in the loss                                     Coverage.
       of data processing programming records on                            3. If a separate dollar deductible applies to other
       August 1. The records are replaced on Octo-
                                                                                 loss or damage in that same occurrence un-
       ber 15. We will only pay for the Business In-
                                                                                 der this Coverage Part, such dollar deductible
       come loss sustained during the period August                              will apply to that other loss or damage and
       1 - September 29 (60 consecutive days).                                   only the hourly deductible will apply to your
       Loss during the period September 30 - Octo-
                                                                                 loss of Business Income.
       ber 15 is not covered.
                                                                          4. No deductible applies to Extra Expense.
C. LIMITS OF INSURANCE
                                                                       E. LOSS CONDITIONS
   The most we will pay for loss or damage in any
   one occurrence is the applicable Limit of Insur-                         The following conditions apply in addition to the
   ance shown in the Declarations, Schedules, Cov-                          Common Policy Conditions – Deluxe, the Loss
   erage Form(s), or Endorsement(s).                                        Condition – Duties in the Event of Loss in the De-
                                                                            luxe Property Coverage Form and the Additional
   Payments under:
                                                                            Conditions in the Deluxe Property Coverage
   1. The following Additional Coverages:                                   Form:



DX T1 01 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                    Page 9 of 13
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 66 of 149



   1. Appraisal                                                                           fore the direct physical loss or dam-
       If we and you disagree on the amount of Net                                        age; and
       Income and operating expense or the amount                                    (4) Other relevant sources of information,
       of loss, either may make written demand for                                        including:
       an appraisal of the loss. In this event, each                                      (a) Your financial records and ac-
       party will select a competent and impartial                                              counting procedures;
       appraiser.
                                                                                          (b) Bills, invoices and other vouch-
       The two appraisers will select an umpire. If                                             ers; and
       they cannot agree, either may request that
       selection be made by a judge of a court hav-                                       (c) Deeds, liens or contracts.
       ing jurisdiction. The appraisers will state                              b. The amount of Extra Expense will be de-
       separately the amount of Net Income and op-                                   termined based on:
       erating expense or amount of loss. If they fail                               (1) All reasonable and necessary ex-
       to agree, they will submit their differences to                                    penses that exceed the normal oper-
       the umpire. A decision agreed to by any two                                        ating expenses that would have been
       will be binding. Each party will:                                                  incurred by "operations" during the
       a. Pay its chosen appraiser; and                                                   "period or restoration" if no direct
       b. Bear the other expenses of the appraisal                                        physical loss or damage had oc-
           and umpire equally.                                                            curred. We will deduct from the total
                                                                                          of such expenses:
       If there is an appraisal, we will still retain our
       right to deny the claim.                                                           (a) The salvage value that remains
                                                                                                of any property bought for tempo-
   2. Duties in the Event of Loss – Additional                                                  rary use during the "period of res-
      Duty                                                                                      toration", once "operations" are
       The following duty applies in addition to the                                            resumed; and
       duties specified in the Loss Condition – Du-                                       (b) Any Extra Expense that is paid
       ties in the Event of Loss in the Deluxe Prop-                                            for by other insurance, except for
       erty Coverage Form:                                                                      insurance that is written subject
       If you intend to continue your business, you                                             to the same plan, terms, condi-
       must resume all or part of your "operations"                                             tions and provisions as this in-
       as quickly as possible.                                                                  surance; and
   3. Loss Determination                                                             (2) All reasonable and necessary ex-
      a. The amount of Business Income loss will                                          penses that reduce the Extra Ex-
           be determined based on:                                                        pense loss that otherwise would have
                                                                                          been incurred.
           (1) The Net Income of the business be-
                fore the direct physical loss or dam-                           c. Resumption of Operations
                age occurred;                                                        We will reduce the amount of your:
           (2) The likely Net Income of the business                                 (1) Business Income loss, other than Ex-
                if no physical loss or damage oc-                                         tra Expense, to the extent you can
                curred, but not including any Net In-                                     resume your "operations" in whole or
                come that would likely have been                                          in part, by using damaged or undam-
                earned as a result of an increase in                                      aged property (including merchandise
                the volume of business as a result of                                     or "stock") at the described premises
                favorable business conditions caused                                      or elsewhere and, with respect to the
                by the impact of the Covered Cause                                        Business Income From Dependent
                of Loss on customers or on other                                          Property Additional Coverage, by us-
                businesses;                                                               ing any other available source of ma-
           (3) The operating expenses, including                                          terials or outlet for your products.
                payroll expenses necessary to re-                                    (2) Extra Expense loss to the extent you
                sume "operations" with the same                                           can return "operations" to normal and
                quality of service that existed just be-                                  discontinue such Extra Expense.



Page 10 of 13                     © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T1 01 11 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 67 of 149



       d. If you do not resume "operations", or do                                         Days 1 – 30              $40,000
           not resume "operations" as quickly as                                           Days 31 – 60             $20,000
           possible, we will pay based on the length
           of time it would have taken to resume                                           Days 61 – 90             $30,000
           "operations" as quickly as possible.                                                                     $90,000
   4. Loss Payment                                                                         We will pay:
       We will pay for covered loss within 30 days                                         Days 1 – 30              $30,000
       after we receive the sworn proof of loss, if:                                       Days 31 – 60             $20,000
       a. You have complied with all of the terms of                                       Days 61 – 90             $30,000
           this Coverage Part; and
                                                                                                                    $80,000
       b. (1) We have reached agreement with
                 you on the amount of loss; or                                             The remaining $10,000 is not cov-
                                                                                           ered.
         (2) An appraisal award has been made.
                                                                           3. Ordinary Payroll Exclusion or Limitation
F. OPTIONAL COVERAGES
                                                                              a. When the Declarations shows:
   If shown as applicable in the Declarations, the fol-
   lowing Optional Coverages apply separately to                                 (1) Ordinary Payroll is excluded, the
   each item.                                                                              Business Income coverage provided
                                                                                           for continuing normal operating ex-
   1. Maximum Period of Indemnity                                                          penses incurred does not include Or-
       The most we will pay for the total loss of                                          dinary Payroll;
       Business Income, including the Extended                                       (2) Ordinary payroll is limited to a speci-
       Business Income Additional Coverage, and                                            fied number of days, the Business In-
       Extra Expense is the lesser of:                                                     come coverage provided for continu-
       a. The amount of loss sustained and ex-                                             ing normal operating expenses in-
           penses incurred during the 120 days im-                                         curred only includes Ordinary Payroll
           mediately following the beginning of the                                        for the specified number of days. The
           "period of restoration"; or                                                     number of days may be used in two
       b. The Limit of Insurance shown in the Dec-                                         separate periods during the "period of
           larations.                                                                      restoration".
   2. Monthly Limit of Indemnity                                                b. Ordinary payroll expenses mean payroll
                                                                                     expenses for all your employees except:
       The most we will pay for loss of Business In-
       come, including the Extended Business In-                                     (1)   Officers;
       come Additional Coverage, in each period of                                   (2)   Executives;
       30 consecutive days after the beginning of                                    (3)   Department managers;
       the "period of restoration" is:
                                                                                     (4)   Employees under contract; and
       a. The Limit of Insurance, multiplied by
                                                                                     (5)   Additional Exemptions, shown by en-
       b. The fraction shown in the Declarations for                                       dorsement as:
           this Optional Coverage.
                                                                                           (a) Job Classifications; or
       EXAMPLE:
                                                                                           (b) Employees.
       When: The Limit of Insurance         is: $120,000
                                                                                c. Ordinary payroll expenses include:
                 The fraction shown in the Declara-
                 tions for this Optional Coverage is:                              (1) Payroll;
                 1/4                                                               (2) Employee benefits, if directly related
                 The most we will pay for loss in each                                     to payroll;
                 period of 30 consecutive days is:                                   (3) FICA payments you pay;
                 $120,000 x 1/4 = $30,000                                            (4) Union dues you pay; and
                 If in this example, the actual amount                               (5) Worker's compensation premiums.
                 of loss is:




DX T1 01 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                   Page 11 of 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 68 of 149



G. DEFINITIONS                                                                              (b) For Extra Expense coverage be-
   1. "Dependent Property" means property oper-                                                  gins immediately after the time of
       ated by others you directly depend on to:                                                 direct physical loss or damage;

       a. Deliver materials or services to you, or to                                       caused by or resulting from a Cov-
           others for your account (Contributing Lo-                                        ered Cause of Loss at the described
           cations). But any property which delivers                                        premises; and
           the following services is not a Contribut-                                 (2) Ends on the earlier of:
           ing Location with respect to such ser-
           vices:                                                                         (a) The date when the property at
                                                                                                 the described premises should be
           (1) Water supply services;                                                            repaired, rebuilt or replaced with
           (2) Power supply services; or                                                         reasonable speed and similar
           (3) Communication services, including                                                 quality; or
                services relating to internet access or                                     (b) The date when business is re-
                access to any electronic, cellular or                                            sumed at a new permanent loca-
                satellite network.                                                               tion.
       b. Accept your products or services (Recipi-                              b. "Period of restoration" does not include
           ent Locations);                                                            any increased period required due to the
       c. Manufacture products for delivery to your                                   enforcement of any ordinance or law that:
           customers under contract of sale (Manu-                                    (1) Regulates the construction, use or
           facturing Locations); or                                                         repair, or requires the tearing down,
       d. Attract customers to your business                                                of any property, except as provided in
           (Leader Locations).                                                              the Ordinance or Law-Increased Pe-
                                                                                            riod of Restoration Additional Cover-
   2. "Finished Stock" means "stock" you have                                               age; or
       manufactured.
                                                                                      (2) Requires any insured or others to test
       "Finished Stock" also includes whiskey and                                           for, monitor, clean up, remove, con-
       alcoholic products being aged.                                                       tain, treat, detoxify or neutralize, or in
       "Finished Stock" does not include "stock" you                                        any way respond to, or assess the ef-
       have manufactured that is held for sale on the                                       fects of "fungus", wet rot or dry rot,
       premises of any retail outlet insured under                                          except as provided in the Fungus,
       this Coverage Part.                                                                  Wet Rot or Dry Rot - Amended Pe-
   3. "Operations" means:                                                                   riod of Restoration Additional Cover-
                                                                                            age; or
      a. Your business activities occurring at the
           described premises even if such activities
                                                                                      (3) Requires any insured or others to test
           would not have produced income during                                            for, monitor, clean up, remove, con-
           the "period of restoration", such as re-                                         tain, treat, detoxify or neutralize, or in
           search and development activities; and                                           any way respond to, or assess the ef-
                                                                                            fects of "pollutants" except as pro-
       b. The tenantability of the described prem-                                          vided in the Pollutant Clean Up and
           ises, if coverage for Business Income in-                                        Removal Coverage Extension.
           cluding "Rental Value" or "Rental Value"
           only applies.                                                         c. "Period of restoration" does not include
                                                                                      any increased period required to attain a
   4. "Period of Restoration"                                                         pre-loss level of "green" building certifica-
      a. "Period of Restoration" means the period                                     tion from a "Green Authority". But this
           of time that:                                                              does not apply to any increase in the "pe-
           (1) (a) For Business Income coverage,                                      riod of restoration" otherwise insured un-
                    begins once the number of hours                                   der the Green Buildings Alternatives – In-
                    of the applicable Business In-                                    creased Period of Restoration Additional
                                                                                      Coverage.
                    come hour deductible, if any, ex-
                    pires following the time of direct                           The expiration date of this policy will not cut
                    physical loss or damage; and                                 short the "period of restoration".



Page 12 of 13                    © 2011 The Travelers Indemnity Company. All rights reserved.                       DX T1 01 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 69 of 149



   5. "Rental Value" means Business Income that                                    (1) Payroll; and
       consists of:                                                                (2) The amount of charges which are the
       a. Net Income (Net Profit or Loss before in-                                     legal obligation of the tenant(s) but
           come taxes) that would have been                                             would otherwise be your obligations.
           earned or incurred as rental income from                     6. "Suspension" means:
           tenant occupancy of the premises de-
           scribed in the Declarations as furnished                        a. The partial or complete cessation of your
           and equipped by you, including fair rental                              business activities; or
           value of any portion of such described                            b. That a part or all of the described prem-
           premises which is occupied by you; and                                  ises is rendered untenantable, if coverage
       b. Continuing normal operating expenses                                     for Business Income including "Rental
           incurred in connection with such prem-                                  Value" or "Rental Value" only applies.
           ises, including:




DX T1 01 11 12                        © 2011 The Travelers Indemnity Company. All rights reserved.                  Page 13 of 13
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 70 of 149
POLICY NUMBER: P-630-4C211340-TIL-19                                                                   ISSUE DATE: 10-19-19


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                        CRIME ADDITIONAL COVERAGES
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE FORM
A. The following Crime Additional Coverages are                                      (2) Made or drawn by one acting as your
   added to Section A.3., Additional Coverages.                                            agent;
   The limits applicable to these Crime Additional                                   or that are purported to have been so
   Coverages are additional insurance. Under Sec-                                    made or drawn.
   tion A.2., Property and Costs Not Covered ,
   provision a. does not apply to these Crime Addi-                             b. Under this Crime Additional Coverage, all
   tional Coverages:                                                                 loss caused by any person or in which
                                                                                     that person is involved, whether the loss
   1. Employee Theft                                                                 involves one or more instruments, will be
      a. We will pay for loss of or damage to                                        considered one occurrence.
           "money", "securities" and other personal                             c. This Crime Additional Coverage applies
           property not otherwise excluded, that you                                 only if you provide us with a detailed,
           own, lease or hold for others, resulting di-                              sworn proof of loss within 120 days after
           rectly from theft committed by an "em-                                    you discover a loss or situation that may
           ployee", to your deprivation, whether the                                 result in loss to which this Crime Addi-
           "employee" is identified or not and                                       tional Coverage applies.
           whether the "employee" is acting alone or
           in collusion with other persons.                                     d. The most we will pay for loss in any one
                                                                                     occurrence under this Crime Additional
       b. Under this Crime Additional Coverage, all                                  Coverage is the Limit of Insurance shown
           loss caused by, or involving, one or more                                 in the Schedule of this endorsement for
           "employees", whether the result of a sin-                                 Forgery or Alteration.
           gle act or series of acts, will be consid-
           ered one occurrence.                                                 e. If you are sued for refusing to pay any in-
                                                                                   strument covered in paragraph 2.a.
       c. This Crime Additional Coverage applies                                     above, on the basis that it has been
           only if you provide us with a detailed,                                   forged or altered, and you have our writ-
           sworn proof of loss within 120 days after                                 ten consent to defend against the suit, we
           you discover a loss or situation that may                                 will pay for any reasonable legal ex-
           result in loss to which this Crime Addi-                                  penses that you incur and pay in that de-
           tional Coverage applies.                                                  fense. The amount we will pay for such
       d. The most we will pay for loss in any one                                   legal expenses is in addition to the Limit
           occurrence under this Crime Additional                                    of Insurance applicable to this Crime Ad-
           Coverage is the Limit of Insurance shown                                  ditional Coverage. The Deductible appli-
           in the Schedule of this endorsement for                                   cable to this Crime Additional Coverage
           Employee Theft.                                                           does not apply to these legal expenses.
   2. Forgery or Alteration                                                3. Theft, Disappearance and Destruction
      a. We will pay for loss resulting directly from                         a. We will pay for loss of "money" and "se-
           "forgery" or alteration of, on or in any                                  curities" that you own or hold for others:
           checks, drafts, promissory notes, or simi-                                (1) At the described premises or the
           lar written promises, orders or directions                                      premises of a bank or savings institu-
           to pay a sum certain in "money" that are:                                       tion; or
           (1) Made or drawn by or drawn upon                                        (2) (a) At any other location; or
                 you;
                                                                                         (b) In transit;

DX T4 15 11 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 8
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 71 of 149



                  in your care and custody, in the care                                (1) Money orders, including counterfeit
                  and custody of your partners or "em-                                       money orders, of any post office, ex-
                  ployees", or in the care and custody                                       press company or bank that are not
                  of an armored motor vehicle com-                                           paid upon presentation; and
                  pany;                                                                (2) Counterfeit paper currency that is ac-
              resulting directly from theft, disappear-                                      quired during the regular course of
              ance or destruction.                                                           business.
       b. Under this Crime Additional Coverage, all                               b. Under this Crime Additional Coverage, all
              loss caused by an act or series of related                               loss caused by an act or series of related
              acts involving one or more persons, or by                                acts involving one or more persons, or by
              an act or event or series of related acts or                             an act or event or series of related acts or
              events not involving any person, will be                                 events not involving any person, will be
              considered a single occurrence.                                          considered a single occurrence.
       c. This Crime Additional Coverage applies                                  c. This Crime Additional Coverage applies
              only if you provide us with a detailed,                                  only if you provide us with a detailed,
              sworn proof of loss within 120 days after                                sworn proof of loss within 120 days after
              you discover a loss or situation that may                                you discover a loss or situation that may
              result in loss to which this Crime Addi-                                 result in loss to which this Crime Addi-
              tional Coverage applies.                                                 tional Coverage applies.
       d. The most we will pay in any one occur-                                  d. The most we will pay for loss in any one
              rence under this Crime Additional Cover-                                 occurrence under this Crime Additional
              age for loss of "money" and "securities":                                Coverage is the applicable Limit of Insur-
              (1) At the described premises or the                                     ance shown in the Schedule of this en-
                  premises of a bank or savings institu-                               dorsement for Money Orders and Coun-
                  tion is the Limit of Insurance shown in                              terfeit Paper Currency.
                  the Schedule of this endorsement for                  B. The following exclusions apply to the Crime Addi-
                  Theft, Disappearance and Destruc-                        tional Coverages provided in Section A. of this
                  tion – Inside Premises;                                    endorsement. Except as provided in exclusion
              (2) At any other location, or in transit, is                   1.a. below, none of the exclusions in Section C.
                  the Limit of Insurance shown in the                        or limitations in Section D. of the Deluxe Property
                  Schedule of this endorsement for                           Coverage Form apply to the Crime Additional
                  Theft, Disappearance and Destruc-                          Coverages.
                  tion – Outside Premises.                                   1. We will not pay under any of the Crime Addi-
       e. The insurance provided under this Crime                                 tional Coverages for:
              Additional Coverage for "money" and                                 a. Loss caused by or resulting from any of
              "securities" in the care and custody of an                               the following to the extent these causes
              armored motor vehicle company applies                                    of loss are otherwise excluded under the
              only to the amount of loss that you cannot                               Exclusions in Section C. of the Deluxe
              recover:                                                                 Property Coverage Form:
              (1) Under your contract with the armored                                 (1)   Certain Computer-Related Losses;
                  motor vehicle company; and                                           (2)   Governmental Action;
              (2) From any insurance or indemnity car-                                 (3)   Nuclear Hazard; and
                  ried by, or for the benefit of custom-
                  ers of, the armored motor vehicle                                    (4)   War and Military Action.
                  company.                                                        b. Loss caused by or resulting from any dis-
   4. Money Orders and Counterfeit Paper Cur-                                          honest or criminal act by you or any of
      rency                                                                            your partners, whether acting alone or in
                                                                                       collusion with others.
      a. We will pay for loss resulting directly from
              your acceptance in good faith of the fol-                           c. Loss caused by or resulting from any dis-
              lowing in exchange for merchandise,                                      honest or criminal act by any of your
              "money" or services:                                                     "employees", directors, trustees or au-
                                                                                       thorized representatives:


Page 2 of 8                         © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T4 15 11 12
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 72 of 149



           (1) Whether acting alone or in collusion                         3. We will not pay under the Theft, Disappear-
                 with others; or                                                 ance and Destruction Crime Additional Cov-
           (2) While performing services for you or                              erage for:
                 otherwise;                                                      a. Loss caused by or resulting from account-
           except as provided under the Employee                                      ing or mathematical errors or omissions.
           Theft Crime Additional Coverage.                                      b. Loss caused by or resulting from the giv-
       d. Indirect loss including any loss resulting                                  ing or surrendering of the property in any
           from:                                                                      exchange or purchase.
           (1) Your inability to realize income that                             c. Loss of or damage to property after the
                 you would have realized had there                                    property has been transferred or surren-
                 been no loss of, or loss from damage                                 dered to a person or place outside the
                 to, the property;                                                    described premises or the premises of a
                                                                                      banking or savings institution:
           (2) Payment of damages of any type for
                 which you are legally liable. But we                                 (1) On the basis of unauthorized instruc-
                 will pay for compensatory damages                                          tions; or
                 arising directly from a loss covered                                 (2) As a result of a threat to do bodily
                 under the Crime Additional Cover-                                          harm to any person or damage to any
                 ages; or                                                                   property.
           (3) Payment of costs, fees or other ex-                                    But this exclusion does not apply to loss
                 penses you incur in establishing ei-                                 of "money" or "securities" outside of the
                 ther the existence or amount of loss                                 described premises or the premises of a
                 under the Crime Additional Cover-                                    banking or savings institution in your care
                 ages.                                                                and custody or the care and custody of
       e. Legal expenses, except as provided un-                                      your partners or "employees" if:
           der the Forgery or Alteration Crime Addi-                                        (i) You had no knowledge of any
           tional Coverage.                                                                      threat at the time the conveyance
   2. We will not pay under the Employee Theft                                                   began; or
       Crime Additional Coverage for:                                                       (ii) You had knowledge of a threat at
       a. Loss caused by any "employee" of yours,                                                the time the conveyance began,
           or predecessor in interest of yours, for                                              but the loss was not related to the
           whom similar prior insurance has been                                                 threat.
           cancelled and not reinstated since the                                d. Loss caused by you or anyone acting on
           last such cancellation.                                                    your express or implied authority volun-
       b. Loss, or that part of any loss, the proof of                                tarily parting with possession of or title to
           which as to its existence or amount is de-                                 the property.
           pendent upon an inventory computation                                 e. Loss of "money" contained in any
           or a profit and loss computation. How-                                     "money" operated device unless the
           ever, where you establish wholly apart                                     amount of "money" deposited in it is re-
           from such computations that you have                                       corded by a continuous recording instru-
           sustained a loss, then you may offer your                                  ment in the device.
           inventory records and actual physical                       C. Section F. DEDUCTIBLE is amended by the ad-
           count of inventory in support of the                             dition of the following:
           amount of loss claimed.
                                                                            We will not pay for loss in any one occurrence
       c. Loss resulting directly or indirectly from                        under the Crime Additional Coverages until the
           trading, whether in your name or in a                            amount of loss exceeds the applicable Deductible
           genuine or fictitious account.                                   shown in the Declarations, the Schedule of this
       d. Loss resulting from the fraudulent or dis-                        endorsement or elsewhere in this Coverage Part.
           honest signing, issuing, cancelling or fail-                     We will then pay the amount of loss in excess of
           ing to cancel, a warehouse receipt or any                        the Deductible, up to the applicable Limit of In-
           papers connected with it.                                        surance.




DX T4 15 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                        Page 3 of 8
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 73 of 149



D. In addition to the conditions that apply to the De-                                       equal to that required if each Plan
    luxe Property Coverage Form:                                                             were separately insured.
    1. The following conditions apply to the Crime                                     (2) With respect to losses sustained or
       Additional Coverages provided in Section A.                                           discovered by any such Plan, para-
        of this endorsement:                                                                 graph 1.a. of the Employee Theft
        a. Cancellation as to any Employee                                                   Crime Additional Coverage in Section
                                                                                             A. of this endorsement is replaced by
              The insurance provided under the Crime                                         the following:
              Additional Coverages is cancelled as to
              any "employee":                                                                We will pay for loss of or damage to
                                                                                             "money", "securities" and other per-
              (1) Immediately upon discovery by:                                             sonal property not otherwise ex-
                  (a) You; or                                                                cluded, that you own, lease or hold
                  (b) Any of your partners, members,                                         for others, resulting directly from
                      managers, officers, directors or                                       fraudulent or dishonest acts commit-
                      trustees not in collusion with the                                     ted by an "employee", whether the
                      "employee";                                                            "employee" is identified or not and
                                                                                             whether the "employee" is acting
                  of theft or any other dishonest act                                        alone or in collusion with other per-
                  committed by the "employee" whether                                        sons.
                  before or after becoming employed
                  by you.
                                                                                       (3) If the first Named Insured is an entity
                                                                                             other than a Plan, any payment we
              (2) On the date specified in a notice                                          make to that Insured for loss sus-
                  mailed or delivered to the first Named                                     tained by any Plan will be held by that
                  Insured. That date will be at least 30                                     Insured for the use and benefit of the
                  days after the date of mailing or de-                                      Plans sustaining the loss.
                  livery. We will mail or deliver our no-
                  tice to the first Named Insured at the
                                                                                       (4) If two or more Plans are insured un-
                  last mailing known to us. If notice is                                     der this insurance, any payment we
                  mailed, proof of mailing will be suffi-                                    make for loss:
                  cient proof of notice.                                                     (a) Sustained by two or more Plans;
        b. Amended Duties in the Event of Loss                                                    or
           or Damage Condition                                                               (b) Of commingled "money" and "se-
              Under the Duties in the Event of Loss or                                            curities" or other property of two
              Damage Condition in Section G.3. of the                                             or more Plans;
              Deluxe Property Coverage Form, the duty                                        that arises out of one occurrence, is
              to notify the police if a law has been bro-                                    to be shared by each Plan sustaining
              ken does not apply to the Employee Theft                                       loss in the proportion that the Limit of
              or the Forgery or Alteration Crime Addi-                                       Insurance required for each Plan
              tional Coverages.                                                              bears to the total of those limits.
        c. Employee Benefit Plans                                                      (5) The Deductible applicable to the Em-
              The following provisions apply with re-                                        ployee Theft Crime Additional Cover-
              spect to any "employee benefit plan"                                           age does not apply to loss sustained
              shown in the Schedule of this endorse-                                         by any Plan.
              ment as included as Insureds under the                              d. Extended Period to Discover Loss
              Employee Theft Crime Additional Cover-                                   We will pay for loss that you sustain prior
              age (hereinafter referred to as Plan):                                   to the date this insurance terminates or is
              (1) If any Plan is insured jointly with any                              cancelled which is discovered by you no
                  other entity under this insurance, you                               later than one year from the date of that
                  or the Plan Administrator must select                                termination or cancellation. However, this
                  a Limit of Insurance for the Employee                                extended period to discover loss termi-
                  Theft Crime Additional Coverage that                                 nates immediately upon the effective date
                  is sufficient to provide a Limit of In-                              of any other insurance obtained by you
                  surance for each Plan that is at least                               replacing in whole or in part the insurance


Page 4 of 8                         © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T4 15 11 12
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 74 of 149



            afforded hereunder, whether or not such                              g. Amended Policy Period, Coverage Ter-
            other insurance provides coverage for                                   ritory Condition
            loss sustained prior to its effective date.                               The following is added to the Policy Pe-
       e. Amended Legal Action Against Us                                             riod, Coverage Territory Additional Condi-
          Condition                                                                   tion in Section H.9. of the Deluxe Prop-
            The Legal Action Against Us Additional                                    erty Coverage Form:
            Condition in Section H.4. of the Deluxe                                   Subject to the above Loss Sustained Dur-
            Property Coverage Form is amended as                                      ing Prior Insurance Condition, we will pay
            follows:                                                                  for loss under the Crime Additional Cov-
            The time period during which a legal ac-                                  erages that you sustain through acts
            tion involving loss under the Crime Addi-                                 committed or events occurring:
            tional Coverages may be brought against                                   (1) During the policy period and discov-
            us will not begin until the date on which                                       ered by you:
            the loss is discovered. In addition, no one                                     (a) During the policy period; or
            may bring a legal action against us involv-
            ing loss under the Crime Additional Cov-                                        (b) During the period of time pro-
            erages until 90 days after you have filed                                             vided in the Extended Period To
            proof of loss with us.                                                                Discover Loss Condition above;
       f.   Loss Sustained During Prior Insurance                                           and
            (1) If you, or any predecessor in interest,                               (2) Within the Coverage Territory. How-
                 sustained loss during the period of                                        ever:
                 any prior crime coverage insurance                                         (a) Under the Employee Theft Crime
                 that you or the predecessor in inter-                                            Additional Coverage, we will pay
                 est could have recovered under that                                              for loss caused by any "em-
                 insurance, except that the time within                                           ployee" while temporarily outside
                 which to discover loss had expired,                                              of the Coverage Territory for a
                 we will pay for it under the applicable                                          period of not more than 90 days.
                 Crime Additional Coverage provided                                         (b) Under the Forgery or Alteration
                 in Section A. of this endorsement,                                               Crime Additional Coverage, the
                 provided:                                                                        Coverage Territory is extended to
                 (a) The Crime Additional Coverage                                                include anywhere in the world.
                     became effective at the time of                             h. Loss Covered Under a Crime Addi-
                     cancellation or termination of the                             tional Coverage and Prior Crime Insur-
                     prior insurance; and                                           ance Issued by the Company or any
                 (b) The loss would have been cov-                                  Affiliate
                     ered under the Crime Additional                                  If any loss is covered:
                     Coverage had it been in effect
                     when the acts or events causing                                  (1) Partly by a Crime Additional Cover-
                     the loss were committed or oc-                                       age provided in Section A. of this en-
                     curred.                                                                dorsement; and
            (2) The insurance under this condition is                                 (2) Partly by any prior cancelled or ter-
                 part of, not in addition to, the Limits of                                 minated crime insurance that we or
                 Insurance applying to the Crime Addi-                                      any affiliate had issued to you or any
                 tional Coverages and is limited to the                                     predecessor in interest;
                 lesser of the amount recoverable un-                                 the most we will pay is the larger of the
                 der:                                                                 amount recoverable under the Crime Ad-
                 (a) The applicable Crime Additional                                  ditional Coverage or the prior insurance.
                     Coverage as of its effective date;                          i.   Non-Cumulation of Limit of Insurance
                     or                                                               Regardless of the number of years the
                 (b) The prior crime coverage insur-                                  Crime Additional Coverages remain in
                     ance had it remained in effect.                                  force or the number of premiums paid, no



DX T4 15 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                        Page 5 of 8
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 75 of 149



              Limit of Insurance cumulates from year to                                (2) "Securities" at their value at the close
              year or period to period.                                                      of business on the day the loss was
       j.     Amended Other Insurance Condition                                              discovered. We may, at our option:

              With respect only to the Crime Additional                                      (a) Pay the value of such "securities"
              Coverages, the Other Insurance Addi-                                                or replace them in kind, in which
              tional Condition in Section H.8. of the De-                                         event you must assign to us all of
              luxe Property Coverage Form is replaced                                             your rights, title and interest in
              by the following:                                                                   and to those "securities"; or

              The Crime Additional Coverages do not                                          (b) Pay the cost of any Lost Securi-
              apply to loss recoverable or recovered                                              ties Bond required in connection
              under other insurance or indemnity. How-                                            with issuing duplicates of the "se-
              ever, if the limit of the other insurance or                                        curities". However, we will be li-
              indemnity is insufficient to cover the entire                                       able only for the payment of so
              amount of the loss, this insurance pro-                                             much of the cost of the bond as
              vided under the applicable Crime Addi-                                              would be charged for a bond hav-
              tional Coverage will apply to that part of                                          ing a penalty not exceeding the
              the loss, other than that falling within any                                        lesser of the:
              deductible amount, not recoverable or re-                                           (i) Value of the "securities" at
              covered under the other insurance or in-                                                 the close of business on the
              demnity. However, this insurance will not                                                day the loss was discovered;
              apply to the amount of loss that is more                                                 or
              than the Limit of Insurance that applies to                                   (ii) Limit of Insurance.
              that Crime Additional Coverage.
                                                                                  m. Sole Benefit
       k. Amended Transfer of Rights of Recov-
          ery Against Others To Us Condition                                           The insurance provided under the Crime
                                                                                       Additional Coverages is for your sole
              The Transfer of Rights of Recovery                                       benefit only. It provides no rights or bene-
              Against Others to Us Additional Condition                                fits to any other person or organization.
              in Section H.10. of the Deluxe Property                                  Any claim for loss that is covered under
              Coverage Form applies to the Crime Ad-                                   this insurance must be presented by you.
              ditional Coverages except you may not,
              at any time, waive your rights to recover                      2. The following additional conditions apply to
              damages from another party for any loss                             the Forgery or Alteration Crime Additional
              you sustained and for which we have paid                            Coverage:
              or settled under the Crime Additional                               a. Electronic and Mechanical Signatures
              Coverages.                                                               We will treat signatures that are produced
       l.     Amended Valuation Condition                                              or reproduced electronically, mechani-
              The following is added to the Valuation                                  cally or by other means the same as
              Loss Condition in Section G.6. of the De-                                handwritten signatures.
              luxe Property Coverage Form:                                        b. Proof of Loss
              In the event of loss, we will determine the                              You must include with your proof of loss
              value of:                                                                any instrument involved in that loss, or, if
              (1) "Money" at its face value. We may, at                                that is not possible, an affidavit setting
                  our option, pay for loss of "money" is-                              forth the amount and cause of loss.
                  sued by any country other than the                    E. The following additional definitions apply to the
                  United States of America:                                  Crime Additional Coverages provided under this
                  (a) At face value in the "money" is-                       endorsement:
                      sued by that country; or                               1. "Employee" means:
                  (b) In the United States of America                           a. "Employee" means:
                      dollar equivalent determined by                              (1) Any natural person:
                      the rate of exchange on the day
                      the loss was discovered.



Page 6 of 8                         © 2011 The Travelers Indemnity Company. All rights reserved.                    DX T4 15 11 12
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 76 of 149



                 (a) While in your service and for 30                                       ber, manager, representative or trus-
                     days after termination of service;                                     tee retained as a consultant while
                     and                                                                    performing services for you; or
                 (b) Who you compensate directly by                                   (6) Any natural person who is a guest
                     salary, wages or commissions;                                          student or intern pursuing studies or
                     and                                                                    duties, excluding, however, any such
                 (c) Who you have the right to direct                                       person while having care and custody
                     and control while performing ser-                                      of property outside the premises.
                     vices for you;                                              b. But "employee" does not mean any:
          (2) Any natural person who is furnished                                   (1) Agent, broker, factor, commission
                 temporarily to you:                                                        merchant, consignee, independent
                 (a) To substitute for a permanent                                          contractor or representative of the
                     "employee" as defined in para-                                         same general character; or
                     graph (1) above, who is on leave;                                (2) Manager, director or trustee except
                     or                                                                     while performing acts coming within
                 (b) To meet seasonal or short-term                                         the scope of the usual duties of an
                     work load conditions;                                                  "employee".

                 while that person is subject to your di-                   2. "Employee benefit plan" means any welfare
                 rection and control and performing                              or pension benefit plan shown in the
                 services for you excluding, however,                            SCHEDULE of this endorsement that is sub-
                 any such person while having care                               ject to the Employee Retirement Income Se-
                 and custody of property outside the                             curity Act of 1974 (ERISA).
                 described premises.                                        3. "Forgery " means the signing of the name of
          (3) Any natural person who is leased to                                another person or organization with intent to
                 you under a written agreement, be-                              deceive. It does not mean a signature which
                 tween you and a labor leasing firm, to                          consists in whole or in part of one's own
                 perform duties related to the conduct                           name signed with or without authority, in any
                 of your business, but does not mean                             capacity, for any purpose.
                 a temporary employee as defined in                         4. "Money" means:
                 paragraph (2) above;                                          a. Currency, coins and bank notes in current
          (4) Any natural person who is:                                              use; and
              (a) A trustee, officer, employee, ad-                              b. Travelers' checks, register checks and
                     ministrator or manager, except an                                money orders held for sale to the public.
                     administrator or manager who is                        5. "Securities" means negotiable and non-
                     an independent contractor, of any                           negotiable instruments or contracts repre-
                     "employee benefit plan" insured                             senting either "Money" or other property and
                     under this insurance; or                                    includes tokens, tickets, revenue and other
                 (b) Your director or trustee while that                         stamps (whether represented by actual
                     person is handling funds or other                           stamps or unused value in a meter) in current
                     property of any "employee benefit                           use, and evidences of debt issued in connec-
                     plan" insured under this insur-                             tion with credit or charge cards which are not
                     ance.                                                       of your own issue. But Securities does not in-
          (5) Any natural person who is a former                                 clude "Money" or lottery tickets held for sale.
                 "employee", director, partner, mem-




DX T4 15 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 7 of 8
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 77 of 149




                                                           SCHEDULE
Crime Additional Coverage                        Limit of Insurance                                Deductible*

Employee Theft:                                  $ 10,000 unless a higher limit is                 $
                                                 shown: $
Forgery or Alteration:                           $ 25,000 unless a higher limit is                 $
                                                 shown: $
Theft, Disappearance and Destruc-
tion:
•   Inside Premises:                             $ 20,000 unless a higher limit is                 $
                                                 shown: $
•   Outside Premises:                            $ 10,000 unless a higher limit is                 $
                                                 shown: $
Money Orders and Counterfeit Pa-
per Currency:                                    $ 25,000 unless a higher limit is                 $
                                                 shown: $


•   If no deductible is shown, the Deductible that otherwise applies to loss under the Deluxe Property Coverage
    Form shall apply.
Employee Benefit Plans, if any, included as Insureds under the Employee Theft Crime Additional
Coverage:




DX T4 15 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                  Page 8 of 8
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 78 of 149
                                                                                                        DELUXE PROPERTY
POLICY NUMBER: P-630-4C211340-TIL-19                                                                    ISSUE DATE: 10-19-19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT.

      ORDINANCE OR LAW – COMMUNICABLE DISEASE
             CONTAMINATION COVERAGE
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE FORM
A. The following coverage is added to the Additional                             c. Costs incurred to repair (other than clean
   Coverages in Section A.3.:                                                         up) or replace property contaminated by a
   Ordinance or Law – Communicable Disease                                            "communicable disease"; or
   Contamination Coverage                                                        d. Any loss of income, extra expense or any
   1. If, during the policy period, Covered Property                                  other indirect loss caused by or resulting
       at the described premises is contaminated by                                   from the contamination of Covered Prop-
       a "communicable disease", we will pay for the                                  erty by a "communicable disease".
       actual and necessary additional costs you in-                        3. The most we will pay under this Additional
       cur to clean up and remove the "communica-                                Coverage for the total of all clean up and re-
       ble disease" from the contaminated Covered                                moval costs arising out of all occurrences of
       Property due to the enforcement of any ordi-                              "communicable disease" contamination dur-
       nance or law, in effect at the time of the con-                           ing each separate 12 month period of this pol-
       tamination, that requires you to clean up and                             icy (beginning with the effective date of this
       remove the "communicable disease" from the                                policy) is the Ordinance or Law – Communi-
       Covered Property.                                                         cable Disease Contamination Aggregate Limit
   2. Insurance under this Additional Coverage ap-                               of Insurance shown in the Schedule of this
       plies only to clean up and removal costs in-                              endorsement. This limit is included in, and
       curred in complying with the minimum stan-                                does not increase, the applicable Covered
       dards of the ordinance or law. Insurance un-                              Property Limit of Insurance.
       der this Additional Coverage does not apply                          4. This Additional Coverage does not apply if
       to:                                                                       the contamination of Covered Property by a
       a. Costs incurred due to any ordinance or                                 "communicable disease" is itself caused by or
           law that:                                                             results from a cause of loss that is excluded
                                                                                 under the policy. However, this provision
           (1) You were required to comply with be-                              does not apply to "communicable disease"
                 fore the loss, even if the property was                         contamination that is excluded under the fol-
                 undamaged; and                                                  lowing exclusions in the Deluxe Property
          (2) You failed to comply with;                                         Coverage Form:
       b. Costs incurred due to the enforcement of                               a. Exclusion C.1.j., Virus or Bacteria; and
           any ordinance or law, which requires any                              b. Exclusion C.2.j., Pollution;
           insured or others to test for, monitor, or
           assess the existence, concentration or ef-                            if such contamination is not otherwise ex-
           fects of any "communicable disease". But                              cluded under this Coverage Part.
           this does not apply to testing which is per-                     5. The Ordinance or Law exclusion in section
           formed in the course of the cleanup and                             C.1.h. of the Deluxe Property Coverage Form
           removal of the "communicable disease"                                 does not apply to the insurance specifically
           from the Covered Property, if the ordi-                               provided under this Additional Coverage.
           nance or law, as enforced, requires such                         6. The following Definition is added as respects
           testing;                                                              coverage provided by this endorsement:




DX T4 58 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 79 of 149



       "Communicable Disease" means a viral or                                capable of inducing physical illness or dis-
       bacterial micro-organism that induces or is                            ease.


                                                        SCHEDULE
                                                                                           Aggregate Limit of Insurance:
Ordinance or Law – Communicable Disease Contamination:                                     $ 500,000




Page 2 of 2                    © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T4 58 11 12
                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 80 of 149
                                                                                                      DELUXE PROPERTY
POLICY NUMBER: P-630-4C211340-TIL-19                                                                  ISSUE DATE: 10-19-19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

             UNINTENTIONAL ERRORS OR OMISSIONS –
                 FAILURE TO REPORT LOCATIONS
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE PART
The following Additional Coverage is added:                          2. The most we will pay under this Additional Cover-
Unintentional Errors or Omissions – Failure to                            age for all loss arising out of any one occurrence
Report Locations                                                          is the Limit of Insurance shown in the Schedule of
                                                                          this endorsement. This limit is included in, and
1. Your failure through unintentional error or unin-                      does not increase, the Limit(s) of Insurance that
   tentional omission to:                                                 would have applied under this Coverage Part had
   a. Include any location owned or occupied by                           no unintentional error or unintentional omission
       you as of the effective date of this Coverage                      occurred.
       Part; or                                                      3. W hen the Causes of Loss – Broad Form Flood
   b. Report any location newly acquired prior to                         endorsement, Causes of Loss – Earthquake en-
       the expiration of the period of automatic cov-                     dorsement or Causes of Loss – Earthquake
       erage and during the policy period of this                         Sprinkler Leakage endorsement is attached to
       Coverage Part;                                                     this Coverage Part, such causes of loss shall not
   will not preclude coverage from applying at such                       be considered Covered Causes of Loss under
   location, but only to the extent that this Coverage                    this Additional Coverage.
   Part would have provided coverage had the unin-                   4. You must notify us as soon as the unintentional
   tentional error or unintentional omission not been                     error or unintentional omission is discovered and
   made.                                                                  we may charge you additional premium based
                                                                          upon the reported information.


                                                   SCHEDULE
                             Limit of Insurance: $1,000,000




DX T4 59 02 11                    © 2011 The Travelers Indemnity Company. All rights reserved.                     Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 81 of 149
                                                                                                      DELUXE PROPERTY
POLICY NUMBER: P-630-4C211340-TIL-19                                                                  ISSUE DATE: 10-19-19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

              CONDEMNATION OF MEDICAL PROPERTY
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE FORM
The following Additional Coverage is added:                               must be returned to us to the extent of our pay-
Condemnation of Medical Property                                          ment for the loss.
1. W e will pay for your loss of visibly undamaged                   2. The most we will pay under this Additional Cover-
   "Medical Property" at the described premises                           age for the total of all loss arising out of all Cov-
   which you incur when, as the direct result of a                        ered Causes of Loss that occur in any one policy
   Covered Cause of Loss at such described prem-                          year is the Condemnation of Medical Property
   ises, a governmental agency with authority to                          Aggregate Limit of Insurance shown in the
   regulate the "Medical Property" located at such                        Schedule of this endorsement. This limit is in-
   described premises, after suitable testing:                            cluded in, and does not increase, the Limit of In-
                                                                          surance that would have applied to the "Medical
   a. Condemns and prohibits you from using the                           Property" had the "Medical Property" been physi-
       "Medical Property"; or                                             cally damaged by a Covered Cause of Loss.
   b. Mandates that such "Medical Property" be                       3. As used in this endorsement, "Medical Property"
       withdrawn from the market, based upon the                          means:
       determination that the use or consumption of
       such "Medical Property" will or could cause                        a. Drugs;
       bodily injury or property damage.                                  b. Biological materials, meaning blood, blood
   None of the condemned "Medical Property" shall                              products and vaccines;
   be sold or otherwise disposed of except in accor-                      c. Medical devices, meaning any durable physi-
   dance with the requirements of the governmental                             cal item used in medical treatment; and
   mandate. Any proceeds from the sale or other                           d. Medical Supplies meaning disposable sup-
   disposition of the condemned property that are:                             plies which may be used once or more than
   a. In excess of the reasonable expenses in-                                 once but are time limited in use and function;
       curred by you in such sale or disposition; and                     provided such property is Covered Property at the
   b. Received after loss payment;                                        described premises where the loss occurs.


                                                         SCHEDULE
Condemnation of Medical Property Aggregate Limit of Insurance:                $ 100,000




DX T4 60 02 11                   © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 1
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 82 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                     CAUSES OF LOSS – EARTHQUAKE
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE PART
A. APPLICATION OF THIS ENDORSEMENT                                         3. This endorsement does not apply to, or mod-
   1. This endorsement applies at the premises lo-                              ify, any limits or deductibles that apply to:
       cation(s) of the building number(s) for which                            a. The insurance otherwise provided under
       an Earthquake Limit of Insurance is shown in                                  this Coverage Part for loss or damage by
       the Declarations.                                                             fire or explosion that results from earth
       This endorsement also applies to:                                             movement other than volcanic eruption,
                                                                                     explosion or effusion, or for loss or dam-
       a. The Newly Constructed or Acquired                                          age by fire, building glass breakage or
           Property Coverage Extension in the De-                                    volcanic action that results from a vol-
           luxe Property Coverage Form;                                              canic eruption, explosion or effusion; or
       b. The Newly Acquired Locations Coverage                                 b. Any other insurance provided under this
           Extension in the Business Income (And                                     Coverage Part for loss or damage to
           Extra Expense), Business Income (With-                                    which the Earth Movement exclusion
           out Extra Expense) and Extra Expense                                      does not apply.
           Coverage Forms;
                                                                     B. COVERED CAUSES OF LOSS
       c. The Civil Authority Additional Coverage in
           the Business Income (And Extra Ex-                              The following are added to the Covered Causes
           pense), Business Income (Without Extra                          of Loss and the "specified causes of loss":
           Expense) and Extra Expense Coverage                             1. Earthquake, meaning a shaking or trembling
           Forms, but only with respect to such loss                            of the earth's crust, caused by underground
           of Business Income and/or Extra Ex-                                  volcanic or tectonic forces or by breaking or
           pense incurred at the premises of the                                shifting of rock beneath the surface of the
           building number(s) for which an Earth-                               ground from natural causes.
           quake Limit of Insurance is shown in the                        2. Volcanic Eruption, meaning the eruption, ex-
           Declarations; and                                                    plosion or effusion of a volcano.
       d. Utility Services – Direct Damage or Utility                      All earthquake shocks or volcanic eruptions that
           Services – Time Element coverage pro-                           occur within any 168-hour period will constitute a
           vided under this Coverage Part, if any,                         single Earthquake or Volcanic Eruption. The expi-
           but only with respect to such direct dam-                       ration of this policy will not reduce the 168-hour
           age loss or loss of Business Income                             period.
           and/or Extra Expense that is incurred at
           the premises of the building number(s) for                C. EXCLUSIONS, LIMITATIONS AND RELATED
           which an Earthquake Limit of Insurance is                    PROVISIONS
           shown in the Declarations.                                   1. The Earth Movement exclusion contained in
   2. Except as provided in A.1.a. through A.1.d.                          Section C.1.b. of the Deluxe Property Cover-
       above, this endorsement does not apply to                                age Form does not apply to the coverage
       loss or damage caused by or resulting from                               provided under this endorsement. The re-
       Earthquake or Volcanic Eruption that occurs                              maining Exclusions and the Limitations that
       away from the premises location(s) of the                                apply to this Coverage Part apply to the cov-
       building number(s) for which an Earthquake                               erage provided under this endorsement. For
       Limit of Insurance is shown in the Declara-                              example, loss caused directly or indirectly by
       tions.                                                                   a cause of loss excluded under provisions
                                                                                (1)(a) through (1)(e) of the Water exclusion


DX T3 01 11 12                   © 2011 The Travelers Indemnity Company. All rights reserved.                        Page 1 of 4
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 83 of 149



       contained in Section C.1.l. of the Deluxe                       E. LIMITS OF INSURANCE
       Property Coverage Form, such as flood or                           1. The most we will pay under this endorsement
       tidal wave, is excluded even if the flood or                               for the total of all loss or damage caused by
       tidal wave is attributable to an Earthquake or                             or resulting from all earthquakes and volcanic
       Volcanic Eruption.                                                         eruptions in a 12 month period of this policy
   2. The following additional exclusions apply to                                (beginning with the effective date of this pol-
       the coverage provided under this endorse-                                  icy) is the single highest Annual Aggregate
       ment:                                                                      Limit of Insurance shown in the Declarations
       a. We will not pay for loss or damage                                      for Earthquake.
              caused by or resulting from any earth-                              Subject to the single highest Annual Aggre-
              quake or volcanic eruption that begins be-                          gate Limit of Insurance shown in the Declara-
              fore the inception of this insurance.                               tions for Earthquake:
       b. We will not pay for the cost of restoring or                            a. Any individual Annual Aggregate Limit of
              stabilizing land or for loss resulting from                              Insurance shown in the Declarations for
              the time required to restore or stabilize                                Earthquake is the most we will pay under
              land.                                                                    this endorsement for the total of all loss or
   3. The following additional Limitation applies to                                   damage caused by or resulting from all
       the coverage provided by this endorsement:                                      earthquakes and volcanic eruptions in a
                                                                                       12 month period of this policy (beginning
       We will not pay for loss of or damage to exte-                                  with the effective date of this policy) to
       rior masonry veneer (except stucco) on wood                                     which such individual Annual Aggregate
       frame walls caused by or resulting from                                         Limit of Insurance shown in the Declara-
       Earthquake or Volcanic Eruption. The value                                      tions for Earthquake applies.
       of such veneer will not be included in the
       value of Covered Property or the amount of                                 b. If more than one Annual Aggregate Limit
       loss when applying the Deductible applicable                                    of Insurance applies to loss or damage
       to this endorsement.                                                            under this endorsement in any one occur-
                                                                                       rence, each limit will be applied sepa-
       This limitation does not apply:                                                 rately, but the most we will pay under this
       a. If less than 10% of the total outside wall                                   endorsement for all loss or damage in
              area is faced with masonry veneer (ex-                                   that occurrence is the single highest in-
              cluding stucco); or                                                      volved Annual Aggregate Limit of Insur-
       b. At any premises location(s) of the building                                  ance applicable to that occurrence.
              number(s) to which the Cause of Loss –                              c. The most we will pay under this en-
              Earthquake Masonry Veneer Coverage                                       dorsement for the total of:
              endorsement applies, as indicated in the                                 (1) All loss or damage under the Newly
              Schedule of that endorsement when it is                                       Constructed or Acquired Property
              attached to this policy.                                                      Coverage Extension in the Deluxe
D. UNDERGROUND WIRES, PIPES, FLUES AND                                                      Property Coverage Form; and
   DRAINS EXTENSION                                                                    (2) All loss under the Newly Acquired
   Under the Deluxe Property Coverage Form, when                                            Locations Coverage Extension in the
   Building coverage applies at premises locations                                          Business Income (And Extra Ex-
   to which this endorsement applies, the insurance                                         pense), Business Income (Without
   provided by this endorsement is extended to also                                         Extra Expense) and Extra Expense
   apply to direct physical loss or damage by Earth-                                        Coverage Forms;
   quake or Volcanic Eruption to underground wires,                                    caused by or resulting from all earth-
   pipes, flues and drains at such premises loca-                                      quakes and volcanic eruptions in a 12
   tions. The exclusion of underground wires, pipes,                                   month period of this policy (beginning
   flues and drains under Section A.2., Property and                                   with the effective date of this policy) is
   Costs Not Covered, of the Deluxe Property Cov-                                      $100,000.
   erage Form does not apply to this Extension.
                                                                                  The Annual Aggregate Limit(s) of Insurance
   This Extension does not increase the Earthquake                                applicable to loss or damage under this en-
   Limit of Insurance that applies at such premises                               dorsement is included in and does not in-
   locations.                                                                     crease the Limits of Insurance provided under


Page 2 of 4                           © 2011 The Travelers Indemnity Company. All rights reserved.                   DX T3 01 11 12
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 84 of 149



       this Coverage Part. For example, subject to                                   (2) The building and to personal property
       the applicable Earthquake Annual Aggregate                                          in that building, if both sustain loss or
       Limit(s) of Insurance, our payment for loss                                         damage;
       under any Utility Services – Direct Damage or                                 (3) Personal property at each building, if
       Utility Services –Time Element coverage that                                        personal property at two or more
       is attributable to an Earthquake or Volcanic                                        buildings sustains loss or damage;
       Eruption to which this endorsement applies
       will not exceed the Limit of Insurance that ap-                               (4) Personal property in the open; and
       plies to that Utility Services – Direct Damage                                (5) Any other property insured under this
       or Utility Services –Time Element coverage.                                         Coverage Part.
   2. The Annual Aggregate Limit(s) of Insurance                                b. In determining the amount, if any, that we
       applicable to loss or damage under this en-                                   will pay for loss or damage, we will de-
       dorsement applies regardless of the items or                                  duct an amount equal to 1%, 2%, 5% or
       types of property, number or types of cover-                                  10% (as shown in the Declarations) of:
       ages (including business income and extra                                     (1) The Limit of Insurance applicable to
       expense coverages) or number of premises                                            each item of insurance that has sus-
       locations involved. Amounts payable under                                           tained loss or damage when specific
       this endorsement for any item or type of                                            insurance applies to that item of in-
       property, or under any coverage, Additional                                         surance, meaning a separate Limit of
       Coverage or Coverage Extension, are subject                                         Insurance applies only to that item of
       to the Annual Aggregate Limit(s) of Insurance                                       insurance (for example, each building
       applicable to loss or damage under this en-                                         or personal property in a building); or
       dorsement, and will not:
                                                                                     (2) The value of each item of insurance
       a. Exceed the applicable property and cov-                                          that has sustained loss or damage
           erage Limits of Insurance provided under                                        when blanket insurance applies to
           this Coverage Part; nor                                                         that item of insurance, meaning a
       b. Increase the applicable Annual Aggregate                                         single Limit of Insurance applies to
           Limit(s) of Insurance under this endorse-                                       two or more items of insurance (for
           ment.                                                                           example, a building and personal
       This includes payments under any Debris                                             property in that building or two build-
       Removal or Ordinance or Law coverage for                                            ings). The value to be used is the
       loss that is attributable to earthquake or vol-                                     value shown in the most recent
       canic eruption at premises locations to which                                       Statement of Values on file with us. If
       this endorsement applies, and covered as a                                          there is no value on file with us for
       result of the insurance provided under this                                         the item of insurance property, we will
       endorsement.                                                                        use the value(s) of the property at the
                                                                                           time of loss.
F. DEDUCTIBLES
                                                                                     For newly constructed or acquired prop-
   The following Deductible provisions apply to the                                  erty to which the Newly Constructed or
   insurance provided by this endorsement. The De-                                   Acquired Property Coverage Extension in
   ductible(s) applicable to loss or damage under                                    the Deluxe Property Coverage Form ap-
   this endorsement apply separately to each occur-                                  plies, we will deduct an amount equal to a
   rence and apply in addition to any other Deducti-                                 percentage of the value of each item of
   bles in this Coverage Part that apply to loss or                                  insurance at the time of loss. The appli-
   damage in the same occurrence.                                                    cable percentage used will be the highest
   1. Percent Deductible                                                             percentage that applies at the premises
       If a percentage (%) is shown in the Declara-                                  location of any building number for which
       tions as applicable, the following applies:                                   a percentage Deductible is shown in the
                                                                                     Declarations.
       a. This Deductible is calculated separately
           for, and applies separately to each of the                           c. When the percentage Deductible shown
           following items of insurance:                                             in the Declarations is subject to:

           (1) Each building, if two or more build-                                  (1) A minimum dollar amount in any one
                 ings sustain loss or damage;                                              occurrence; or



DX T3 01 11 12                       © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 3 of 4
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 85 of 149



              (2) A minimum dollar amount in any one                        3. Hour Deductible
                  occurrence at each premises loca-                               When an hour Deductible is stated in the
                  tion;                                                           Declarations, the following is applicable to
              the percentage Deductible will be calcu-                            your Business Income Coverage to which this
              lated as described in 1.a. and 1.b. above,                          endorsement applies:
              but the minimum amount we will deduct in                            We will not pay for loss of Business Income in
              any one occurrence, or in any one occur-                            any one occurrence that you incur during the
              rence at each premises location (as indi-                           period of time that:
              cated in the Declarations), is the mini-
              mum dollar amount sho wn in the Declara-                            a. Begins at the time of direct physical loss
              tions.                                                                   or damage by Earthquake or Volcanic
                                                                                       Eruption that triggers the Business In-
       d. We will not pay for loss or damage in any                                    come coverage; and
              one occurrence under this endorsement
              until the amount of loss or damage ex-                              b. Continues for the consecutive number of
              ceeds the applicable Deductible. We will                                 hours shown in the Declarations as the
              then pay the amount of loss or damage in                                 applicable Business Income hour De-
              excess of the Deductible, up to the appli-                               ductible.
              cable Limits of Insurance.                                          The Deductible applicable to Business In-
   2. Dollar Deductible                                                           come coverage at locations to which the
       When:                                                                      Newly Acquired Locations Coverage Exten-
                                                                                  sion in the Business Income (and Extra Ex-
       a. A dollar amount in any one occurrence; or                               pense) Coverage Form or Business Income
       b. A dollar amount in any one occurrence at                                (Without Extra Expense) Coverage Form ap-
              each premises location;                                             plies, is the highest hour Deductible shown in
       is shown as the applicable Deductible in the                               the Declarations for any premises location to
       Declarations, we will not pay for loss or dam-                             which this endorsement applies.
       age in any one occurrence, or in any one oc-                         4. No Deductible applies to Extra Expense.
       currence at each premises location (as indi-
       cated in the Declarations), until the amount of                      5. When a Deductible is shown in the Declara-
       loss or damage exceeds the applicable De-                                  tions for Utility Service – Direct Damage cov-
       ductible shown in the Declarations. We will                                erage or Utility Services – Time Element cov-
       then pay the amount of loss or damage in ex-                               erage, that Deductible will apply to the insur-
       cess of the Deductible, up to the applicable                               ance provided under the Utility Service –
       Limits of Insurance.                                                       Direct Damage coverage or Utility Services –
                                                                                  Time Element coverage for loss that is attrib-
       When no percentage Deductible applies to
       the insurance provided under this endorse-                                 utable to an Earthquake or Volcanic Eruption
       ment, the Deductible applicable to newly ac-                               to which this endorsement applies. Other-
       quired or constructed property to which the                                wise, the above Deductible provisions apply
       Newly Constructed or Acquired Property                                     to loss under the Utility Service – Direct Dam-
       Coverage Extension in the Deluxe Property                                  age coverage or Utility Services – Time Ele-
       Coverage Form applies is the highest dollar                                ment coverage that is attributable to an
       Deductible shown in the Declarations for the                               Earthquake or Volcanic Eruption to which this
       premises location of any building number to                                endorsement applies.
       which this endorsement applies.




Page 4 of 4                         © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T3 01 11 12
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 86 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

              CAUSES OF LOSS – BROAD FORM FLOOD
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE PART
A. APPLICATION OF THIS ENDORSEMENT                                              or damage to any personal property in or on
   1. When a Broad Form Flood Limit of Insurance                                such building or structure.
       is shown in the Declarations for a building                              The following listing of Flood Zones and
       number, this endorsement applies at the                                  communities, as classified under the National
       premises location(s) of such building num-                               Flood Insurance Program, is in order of the
       ber(s) for which a Broad Form Flood Limit of                             most hazardous to least hazardous:
       Insurance is shown.
                                                                                a. Flood Zone V and Flood Zones prefixed
   2. When a Broad Form Flood Limit of Insurance                                     V;
       is shown in the Declarations for property at                             b. Flood Zone A and Flood Zones prefixed
       the described premises within a Flood Zone                                    A;
       or a non-participating or suspended commu-
       nity (as classified under the National Flood
                                                                                c. Flood Zone D;
       Insurance Program), this endorsement ap-                                 d. Non-Participating or Suspended commu-
       plies at the premises described in the Decla-                                 nities;
       rations for coverage under this Coverage Part                            e. Flood Zone B, Flood Zone X (shaded)
       with respect to covered loss resulting from                                   and Flood Zone X-500;
       "flood" to buildings, structures or personal                             f.   Flood Zone C and Flood Zone X (un-
       property in the open within such Flood                                        shaded).
       Zone(s) or community(ies) for which a Broad
       Form Flood Limit of Insurance is shown, or to
                                                                           3. This endorsement also applies to:
       personal property at the described premises                              a. The Newly Constructed or Acquired
       in or on the buildings or structures within such                              Property Coverage Extension in the De-
       Flood Zone(s) or community(ies).                                              luxe Property Coverage Form, regardless
       If, at the time of loss, a building, a structure or                           of the Flood Zone or community in which
                                                                                     the property is located;
       personal property in the open is located within
       more than one Flood Zone or community,                                   b. The Newly Acquired Locations Coverage
       coverage under this endorsement for loss or                                   Extension in the Business Income (And
       damage to, or loss that is a consequence of                                   Extra Expense), Business Income (With-
       loss or damage to that building, structure or                                 out Extra Expense) and Extra Expense
       personal property in the open will be subject                                 Coverage Forms, regardless of the Flood
       to the insurance, Annual Aggregate Limit of                                   Zone or community in which the newly
       Insurance and deductible, if any, that would                                  acquired locations are located;
       apply under this policy if that building, struc-                         c. The Civil Authority Additional Coverage in
       ture or personal property in the open was                                     the Business Income (And Extra Ex-
       wholly located within the most hazardous of                                   pense), Business Income (Without Extra
       the Flood Zones or communities, as stated                                     Expense) and Extra Expense Coverage
       below, in which it is located. The most haz-                                  Forms, regardless of the Flood Zone or
       ardous Flood Zone or community that is de-                                    community in which the "flood" loss that
       termined to apply to a building or structure will                             triggers the coverage occurs, but only
       also apply with respect to the coverage under                                 with respect to such loss of Business In-
       this endorsement for loss or damage to, or                                    come and/or Extra Expense that you in-
       loss or damage that is a consequence of loss

DX T3 02 11 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 5
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 87 of 149



              cur at the premises described in A.1. or                        date of this policy and the "flood" occurrence ex-
              A.2. above; and                                                 tends beyond the expiration date of this policy,
                                                                              the expiration date of this policy will not reduce
       d. Utility Services – Direct Damage or Utility
                                                                              the "flood" occurrence period.
              Services – Time Element coverage pro-
              vided under this Coverage Part, if any,                    C. FLOOD DEFINED
              regardless of the Flood Zone or commu-                          The following is added to the Section J., Defini-
              nity in which the "flood" loss to the utility                   tions, in the Deluxe Property Coverage Form:
              services property that triggers the cover-
              age occurs, but only with respect to such                       "Flood" means the following, all whether naturally
              direct damage loss or loss of Business                          occurring or due to man-made or other artificial
              Income and/or Extra Expense that is in-                         causes, and includes waterborne material carried
              curred at the premises described in A.1.                        or otherwise moved by any of the water referred
              or A.2. above.                                                  to in paragraphs 1., 3. and 4. below and material
                                                                              carried or otherwise moved by mudslide or mud-
   4. Except as provided in A.3.a. through A.3.d.                             flow:
       above, this endorsement does not apply to
       loss or damage caused by or resulting from                             1. Flood, surface water, waves (including tidal
       "flood" that occurs away from the premises                                  wave and tsunami), tides, tidal water, over-
       described in A.1. and A.2. above.                                           flow of any body of water, or spray from any
                                                                                   of these, all whether driven by wind (including
   5. This endorsement does not apply to, or mod-                                  storm surge) or not;
       ify, any limits or deductibles that apply to:
                                                                              2. Mudslide or mudflow;
       a. The insurance otherwise provided under
              this Coverage Part for loss or damage by:                       3. Water or sewage that backs up, overflows or
                                                                                   is otherwise discharged from a sewer, drain,
              (1) Fire, explosion or sprinkler leakage                             sump, sump pump or related equipment
                   that results from "flood"; or                                   (other than the backup or overflow of water or
              (2) Water or sewage from drains within a                             sewage from drains within a building to which
                   building if the backup or overflow is                           the exception in provision (c) of the Water ex-
                   not otherwise directly or indirectly                            clusion in Section C.1.l. of the Deluxe Prop-
                   caused by Water that is excluded in                             erty Coverage Form applies); and
                   provisions (a), (b), (d) or (e) of the                     4. Water under the ground surface pressing on,
                   Water exclusion in Section C.1.l. of                            or flowing or seeping through:
                   the Deluxe Property Coverage Form;
                                                                                   a. Foundations, walls, floors or paved sur-
              or                                                                        faces;
       b. Any other insurance provided under this                              b. Basements, whether paved or not; or
              Coverage Part for loss or damage to
              which the Water exclusion in Section                             c. Doors, windows or other openings.
              C.1.l. of the Deluxe Property Coverage                     D. EXCLUSIONS, LIMITATIONS AND RELATED
              Form does not apply.                                          PROVISIONS
B. COVERED CAUSES OF LOSS                                                   1. Under the Exclusions contained in Section
   "Flood" is added to the Covered Causes of Loss
                                                                               C.1. of the Deluxe Property Coverage Form:
   and the "specified causes of loss".                                         a. Exclusion b., Earth Movement, does not
   All "flood" loss that occurs:                                                        apply to the insurance otherwise provided
                                                                                        under this endorsement for loss or dam-
   1. During a continuous or protracted event, such                                     age caused by or resulting from:
       as a period of continued rising or overflow of
       any river(s), stream(s) or any body(ies) of wa-                                  (1) Mudslide or mudflow that is caused
       ter and the subsidence of same within the                                              by or precipitated by the accumula-
       banks of such river(s), stream(s) or body(ies)                                         tion or runoff of water on or below the
       of water; or                                                                           surface of the ground; or

   2. Due to any tidal wave or series of tidal waves                                    (2) "Flood" that is attributable to an Earth
       that occur within any 168 hour period;                                                 Movement, such as tsunami, but this
                                                                                              exception does not apply to loss or
   will constitute a single "flood" occurrence. If                                            damage caused by or resulting from
   "flood" loss commences prior to the expiration


Page 2 of 5                          © 2011 The Travelers Indemnity Company. All rights reserved.                   DX T3 02 11 12
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 88 of 149



                 any excluded Earth Movement that                                            Constructed or Acquired Property
                 results from such "Flood".                                                  Coverage Extension in the Deluxe
       b. Exclusion l., Water, does not apply to the                                         Property Coverage Form applies.
          coverage provided under this endorse-                                   b. If the property is eligible to be written un-
          ment.                                                                        der a National Flood Insurance Program
       The remaining Exclusions and the Limitations                                    (NFIP) policy, we will pay only for the
       that apply to this Coverage Part apply to the                                   amount of loss in excess of the maximum
       coverage provided under this endorsement.                                       limit that can be insured under that NFIP
                                                                                       policy. This provision applies whether or
   2. The following additional exclusions apply to                                     not the maximum NFIP limit was obtained
       the coverage provided under this endorse-
                                                                                       or maintained, and whether or not you
       ment:
                                                                                       can collect on the NFIP policy.
       a. We will not pay for loss or damage                                      c. The Deductible provisions applicable to
          caused by or resulting from any "flood"                                      the coverage provided under this en-
          occurrence that begins before the incep-                                     dorsement apply in addition to any appli-
          tion of this insurance.
                                                                                       cable Excess of Loss Limitation.
       b. We will not pay for the cost of restoring,                    E. UNDERGROUND WIRES, PIPES, FLUES AND
          recovering or de-watering land or for loss
                                                                           DRAINS EXTENSION
          resulting from the time required to re-
          store, recover or de-water land.                                   Under the Deluxe Property Coverage Form, when
                                                                             Building coverage applies at premises locations
   3. The following LIMITATION is added as re-                               to which this endorsement applies, the insurance
       spects coverage provided by this endorse-
                                                                             provided by this endorsement is extended to also
       ment:
                                                                             apply to direct physical loss or damage by "flood"
       EXCESS OF LOSS LIMITATION                                             to underground wires, pipes, flues and drains at
       a. Unless otherwise indicated in the Decla-                           such premises locations. The exclusion of under-
          rations or by endorsement, this Excess of                          ground wires, pipes, flues and drains under Sec-
          Loss Limitation applies to the coverage                            tion A.2., Property and Costs Not Covered, of the
          provided for direct physical loss of or                            Deluxe Property Coverage Form does not apply
          damage to:                                                         to this Extension.
          (1) Buildings, structures and personal                             This Extension does not increase the Broad Form
                 property in the open which are:                             Flood Limit of Insurance that applies at such
                                                                             premises locations.
                 (a) Covered Property at the premises
                     described in Section A.1. and                      F. LIMITS OF INSURANCE
                     A.2. of this endorsement, or                          1. The most we will pay under this endorsement
                       newly constructed or acquired                              for the total of all loss or damage caused by
                       property to which the Newly Con-                           or resulting from "flood" in a 12 month period
                       structed or Acquired Property                              of this policy (beginning with the effective
                       Coverage Extension in the De-                              date of this policy) is the single highest An-
                       luxe Property Coverage Form                                nual Aggregate Limit of Insurance shown in
                       applies; and                                               the Declarations for Broad Form Flood.

                 (b) Located, in whole or in part, in                             Subject to the single highest Annual Aggre-
                       Flood Zone A, Flood Zones pre-                             gate Limit of Insurance shown in the Declara-
                                                                                  tions for Broad Form Flood:
                       fixed A, Flood Zone V or Flood
                       Zones prefixed V, as classified                            a. Any individual Annual Aggregate Limit of
                       under the National Flood Insur-                                 Insurance shown in the Declarations for
                       ance Program at the time of loss;                               Broad Form Flood is the most we will pay
                                                                                       under this endorsement for the total of all
                 and                                                                   loss or damage caused by or resulting
          (2) Personal property which is Covered                                       from all "flood" occurrences in a 12 month
                 Property located in or on a building or                               period of this policy (beginning with the
                 structure described in (1) above, and                                 effective date of this policy) to which such
                 personal property to which the Newly                                  individual Annual Aggregate Limit of In-


DX T3 02 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 3 of 5
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 89 of 149



              surance shown in the Declarations for                               applicable to loss or damage under this en-
              Broad Form Flood applies.                                           dorsement, and will not:
       b. If more than one Annual Aggregate Limit                                 a. Exceed the applicable property and cov-
              of Insurance applies to loss or damage                                   erage Limits of Insurance provided under
              under this endorsement in any one occur-                                 this Coverage Part; nor
              rence, each limit will be applied sepa-                             b. Increase the applicable Annual Aggregate
              rately, but the most we will pay under this                              Limit(s) of Insurance under this endorse-
              endorsement for all loss or damage in                                    ment.
              that occurrence is the single highest in-
              volved Annual Aggregate Limit of Insur-                             This includes payments under any Debris
              ance applicable to that occurrence.                                 Removal or Ordinance or Law coverage for
                                                                                  loss that is attributable to "flood" at premises
       c. The most we will pay under this en-                                     locations to which this endorsement applies,
              dorsement for the total of:                                         and covered as a result of the insurance pro-
              (1) All loss or damage under the Newly                              vided under this endorsement.
                  Constructed or Acquired Property                      G. DEDUCTIBLES
                  Coverage Extension in the Deluxe
                  Property Coverage Form; and                                The following Deductible provisions apply to the
                                                                             insurance provided by this endorsement. The De-
              (2) All loss under the Newly Acquired                          ductible(s) applicable to loss or damage under
                  Locations Coverage Extension in the                        this endorsement apply separately to each occur-
                  Business Income (And Extra Ex-                             rence and apply in addition to any other Deducti-
                  pense), Business Income (Without                           bles in this Coverage Part that apply to loss or
                  Extra Expense) and Extra Expense                           damage in the same occurrence.
                  Coverage Forms;
                                                                             1. Dollar Deductible
              caused by or resulting from all "flood" oc-
              currences in a 12 month period of this                              When:
              policy (beginning with the effective date of                        a. A dollar amount in any one occurrence; or
              this policy) is $100,000.                                           b. A dollar amount in any one occurrence at
       The Annual Aggregate Limit(s) of Insurance                                      each premises location,
       applicable to loss or damage under this en-                                is shown as the applicable deductible in the
       dorsement is included in and does not in-                                  Declarations, we will not pay for loss or dam-
       crease the Limits of Insurance provided under                              age in any one occurrence, or in any one oc-
       this Coverage Part. For example, subject to                                currence at each premises location (as indi-
       the applicable Broad Form Flood Annual Ag-                                 cated in the Declarations), until the amount of
       gregate Limit(s) of Insurance, our payment for                             loss or damage exceeds the applicable De-
       loss under any Utility Services – Direct Dam-                              ductible shown in the Declarations. We will
       age or Utility Services –Time Element cover-                               then pay the amount of loss or damage in ex-
       age that is attributable to "flood" to which this                          cess of the Deductible, up to the applicable
       endorsement applies will not exceed the Limit                              Limits of Insurance.
       of Insurance that applies to that Utility Ser-
       vices – Direct Damage or Utility Services –                                The Deductible applicable to newly acquired
       Time Element coverage.                                                     or constructed property to which the Newly
                                                                                  Constructed or Acquired Property Coverage
   2. The Annual Aggregate Limit(s) of Insurance                                  Extension in the Deluxe Property Coverage
       applicable to loss or damage under this en-                                Form applies is the highest dollar deductible
       dorsement applies regardless of the items or                               shown in the Declarations for any premises
       types of property, number or types of cover-                               location to which this endorsement applies.
       ages (including business income and extra
       expense coverages) or number of premises                              2. Hour Deductible
       locations involved. Amounts payable under                                  When an hour Deductible is stated in the
       this endorsement for any item or type of                                   Declarations, the following is applicable to
       property, or under any coverage, Additional                                your Business Income Coverage to which this
       Coverage or Coverage Extension, are subject                                endorsement applies:
       to the Annual Aggregate Limit(s) of Insurance



Page 4 of 5                         © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T3 02 11 12
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 90 of 149



       We will not pay for loss of Business Income in                         the Declarations for any premises location to
       any one occurrence that you incur during the                           which this endorsement applies.
       period of time that:                                              3. No Deductible applies to Extra Expense.
       a. Begins at the time of direct physical loss                     4. When a Deductible is shown in the Declara-
           or damage by "flood" that triggers the                             tions for Utility Service – Direct Damage cov-
           Business Income coverage; and                                      erage or Utility Services – Time Element cov-
       b. Continues for the consecutive number of                             erage, that Deductible will apply to the insur-
           hours shown in the Declarations as the                             ance provided under the Utility Service – Di-
           applicable Business Income hour de-                                rect Damage coverage or Utility Services –
           ductible.                                                          Time Element coverage for loss that is attrib-
       The Deductible applicable to Business In-                              utable to "flood" to which this endorsement
       come coverage at locations to which the                                applies. Otherwise, the above Deductible
       Newly Acquired Locations Coverage Exten-                               provisions apply to loss under the Utility Ser-
       sion in the Business Income (and Extra Ex-                             vice – Direct Damage coverage or Utility Ser-
       pense) Coverage Form or Business Income                                vices – Time Element coverage that is attrib-
       (Without Extra Expense) Coverage Form ap-                              utable to "flood" to which this endorsement
       plies, is the highest hour Deductible shown in                         applies.




DX T3 02 11 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                  Page 5 of 5
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 91 of 149

POLICY NUMBER: P-630-4C211340-TIL-19                                                                    ISSUE DATE: 10-19-19

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

         CAUSES OF LOSS – EQUIPMENT BREAKDOWN
This endorsement modifies insurance provided under the Deluxe Property Coverage Part.
A. ADDITIONAL COVERED CAUSE OF LOSS –                                                 direct result of the same cause will also
   EQUIPMENT BREAKDOWN                                                                be considered one Equipment Break-
   Covered Causes of Loss and "specified causes of                                    down.
   loss" are extended to include Equipment Break-                           2. Covered Equipment
   down, meaning a Breakdown to Covered Equip-                                   a. Covered Equipment means equipment of
   ment as defined and lim ited in this endorsement.                                a type listed in provision 2.b. below that
   1. Breakdown                                                                       is:
       a. Breakdown means:                                                            (1) At any of the following locations:
           (1) Failure   of     pressure       or    vacuum                                 (a) At or within 1,000 feet of the de-
                 equipment;                                                                       scribed premises; or
           (2) Mechanical failure, including rupture                                        (b) At any of the following locations,
                 or bursting caused by centrifugal                                                but only to the extent that cover-
                 force; or                                                                        age for direct physical loss or
           (3) Electrical failure, including arcing;                                              damage to Covered Property at
                                                                                                  such locations or for Business In-
           that causes physical damage to Covered                                                 come and/or Extra Expense re-
           Equipment and necessitates its repair or                                               sulting from direct physical loss
           replacement.                                                                           or damage to property at such lo-
       b. Breakdown does not mean or include:                                                     cations is otherwise specifically
           (1) Malfunction including but not limited                                              insured and limited under this
                 to adjustment, alignment, calibration,                                           Coverage Part:
                 cleaning or modification;                                                        (i) Newly    acquired or con-
           (2) Leakage at any valve, fitting, shaft                                                   structed property locations, or
                 seal, gland packing, joint or connec-                                                within 1,000 feet of such lo-
                 tion;                                                                                cations;

           (3) Damage to any vacuum tube, gas                                                     (ii) Undescribed premises; or
                 tube, or brush;                                                                  (iii) "Dependent property" loca-
           (4) Damage to any structure or founda-                                                     tions;
                 tion supporting the Covered Equip-                                         and
                 ment or any of its parts;                                            (2) (a) Owned or leased by you or oper-
           (5) The functioning of any safety or pro-                                              ated under your control; or
                 tective device; or                                                         (b) Owned or leased by, or operated
           (6) The cracking of any part on an inter-                                              under the control of others who
                 nal combustion gas turbine exposed                                               own, lease or operate the unde-
                 to the products of combustion.                                                   scribed premises or "dependent
       c. If an initial Equipment Breakdown causes                                                property" locations where the in-
           other Equipment Breakdowns, all will be                                                surance provided under this Cov-
           considered one Equipment Breakdown.                                                    erage Part applies;
           All Equipment Breakdowns that manifest                                           and
           themselves at the same time and are the


DX T3 19 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 6
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 92 of 149



              (3) Not otherwise excluded under provi-                                    (10) Felt, wire, screen, mold, form, pat-
                  sion 2.c. below.                                                              tern, die, extrusion plate, swing
       b. Covered Equipment includes the follow-                                                hammer, grinding disc, cutting blade,
              ing types of equipment:                                                           non-electrical cable, chain, belt, rope,
                                                                                                clutch plate, brake pad, non-metal
              (1) Equipment designed and built to op-                                           part or any part or tool subject to pe-
                  erate under internal pressure or vac-                                         riodic replacement;
                  uum other than weight of contents;
                                                                                         (11) Astronomical telescope, cyclotron,
              (2) Electrical or mechanical equipment                                            nuclear reactor, particle accelerator,
                  that is used in the generation, trans-                                        satellites and/or spacecraft (including
                  mission or utilization of energy; and                                         satellite or spacecraft contents and/or
              (3) Fiber optic cable.                                                            their launch sites);
       c. Covered Equipment does not mean or in-                                         (12) Computer equipment or electronic
              clude any:                                                                        data processing equipment unless
              (1) Electronic data processing, recording                                         used to control or operate production-
                  or storage media such as films,                                               type machinery or other equipment
                  tapes, discs, drums or cells;                                                 that is Covered Equipment;

              (2) Part of pressure or vacuum equip-                                      (13) Equipment or any part of such
                  ment that is not under internal pres-                                         equipment manufactured by you for
                  sure of its contents or internal vac-                                         sale; or
                  uum;                                                                   (14) Equipment while in the due course of
              (3) Insulating or refractory material;                                            transit.

              (4) Non-metallic pressure or vacuum                          B. EQUIPMENT BREAKDOWN COVERAGE EX-
                  equipment, unless it is constructed
                                                                              TENSIONS
                  and used in accordance with the                             1. Spoilage
                  American Society of Mechanical En-                             a. Under the Deluxe Property Coverage
                  gineers (A.S.M.E.) code or a Code                                       Form, the insurance that applies to Your
                  that has been accepted by the Na-                                       Business Personal Property and Personal
                  tional Board of Boiler and Pressure                                     Property of Others is extended to apply to
                  Vessel Inspectors;                                                      direct physical loss or damage to such
              (5) Catalyst;                                                               Covered Property that is:
              (6) Pressure vessels and piping that are                                    (1) Maintained under controlled condi-
                  buried below ground and require the                                           tions for its preservation; and
                  excavation of materials to inspect,                                     (2) Susceptible to loss or damage if the
                  remove, repair or replace;                                                    controlled conditions change;
              (7) Structure, foundation,    cabinet or                                    due to spoilage resulting from lack or ex-
                  compartment supporting or contain-                                      cess of power, light, heat, steam or re-
                  ing the Covered Equipment or part of                                    frigeration that is caused solely by a
                  the Covered Equipment including                                         Breakdown to Covered Equipment.
                  penstock, draft tube or well casing;
                                                                                          Insurance under this Coverage Extension
              (8) Vehicle,     aircraft, self-propelled                                   includes the reasonable expense you in-
                  equipment or floating vessel, includ-                                   cur to reduce or avert the spoilage loss or
                  ing any equipment mounted on or                                         damage, but only to the extent the
                  used solely with any vehicle, aircraft,                                 amount of loss otherwise payable under
                  self-propelled equipment or floating                                    this Coverage Extension is reduced.
                  vessel;
                                                                                     b. The most we will pay for loss or damage
              (9) Dragline, power shovel, excavation or                                   under this Coverage Extension arising out
                  construction equipment including any
                                                                                          of any one Equipment Breakdown is the
                  equipment mounted on or used solely
                                                                                          Spoilage Limit of Insurance shown in the
                  with any dragline, power shovel, ex-
                                                                                          Schedule of this endorsement. This limit
                  cavation or construction equipment;
                                                                                          is part of and not in addition to the Limit of


Page 2 of 6                            © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T3 19 11 12
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 93 of 149



          Insurance that applies to the lost or dam-                        2. The following additional Exclusions apply to
          aged Covered Property.                                                 the insurance provided by this endorsement:
       c. We will not pay for any loss or damage                                 We will not pay for loss or damage caused di-
          under this Coverage Extension that re-                                 rectly or indirectly by any of the following.
          sults from your failure to use due dili-                               Such loss or damage is excluded regardless
          gence and dispatch and all reasonable                                  of any other cause or event that contributes
          means to protect the property from spoil-                              concurrently or in any sequence to the loss.
          age damage following a Breakdown to                                    a. Lack or excess of power, light, heat,
          Covered Equipment.                                                          steam or refrigeration. But this Exclusion
   2. Utility Services Property                                                       does not apply to:
                                                                                      (1) Business Income coverage or Extra
       a. Subject to provision 2.b. below, Covered
                                                                                            Expense coverage; or
          Equipment is extended to include equip-
          ment, wherever located within the Cover-                                    (2) The Spoilage Coverage Extension or
          age Territory, that is:                                                           Utility Services Property Coverage
                                                                                            Extension;
          (1) Owned, operated or controlled by a
                 local public or private utility or dis-                         b. Hydrostatic, pneumatic or gas pressure
                 tributor that directly generates,                                    testing of any boiler, fired vessel or elec-
                                                                                      trical steam generator; or
                 transmits, distributes or provides util-
                 ity services to the described prem-                             c. Insulation breakdown testing of any type
                 ises; and                                                            of electrical or electronic equipment.
          (2) Used to supply water, communication                      D. EQUIPMENT BREAKDOWN LIMITATIONS
                 or power services to the described                         All of the Limitations that apply to this Coverage
                 premises.                                                  Part apply to loss or damage under this endorse-
       b. This Coverage Extension applies:                                  ment, except as follows:

          (1) Only with respect to; and                                     1. Under the Limitations contained in Section D.
                                                                                 of the Deluxe Property Coverage Form, Limi-
          (2) Subject to the Limit(s) of Insurance                               tations 1.a. and 1.b. do not apply.
                 that apply to;
                                                                            2. The following additional Limitations apply to
          the insurance, if any, otherwise provided                              the insurance provided by this endorsement.
          under this Coverage Part for loss or dam-                              These Limitations are included in, and do not
          age caused by an interruption of power or                              increase the applicable Limit(s) of Insurance.
          other utility service supplied to the de-                              a. Ammonia Contamination Limitation
          scribed premises caused by or resulting
          from a Covered Cause of Loss to the util-                                   The most we will pay for loss or damage
                                                                                      to property caused by ammonia contami-
          ity services equipment described in 2.a.
                                                                                      nation that directly results from a Break-
          above.
                                                                                      down to Covered Equipment is the Am-
C. EQUIPMENT BREAKDOWN EXCLUSIONS                                                     monia Contamination Limit of Insurance
   All of the Exclusions that apply to this Coverage                                  shown in the Schedule of this endorse-
   Part apply to loss or damage under this endorse-                                   ment.
   ment, except as follows:                                                           This limitation does not apply to Business
   1. Under the Exclusions contained in Section C.                                    Income coverage or to Extra Expense
                                                                                      coverage.
       of the Deluxe Property Coverage Form, the
       following Exclusions do not apply:                                        b. Hazardous Substance Limitation
       a. Exclusion C.2.d. Electrical Damage or                                       If as a direct result of a Breakdown to
          Disturbance;                                                                Covered Equipment, property is dam-
                                                                                      aged, contaminated or polluted by a sub-
       b. Exclusion C.2.i.(6) mechanical break-                                       stance, other than ammonia, that is de-
          down under the Other Type of Losses                                         clared to be hazardous to health by a
          Exclusion; and                                                              governmental agency, the Hazardous
       c. Exclusion C.2.e. Explosion.                                                 Substance Limit of Insurance shown in



DX T3 19 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 3 of 6
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 94 of 149



              the Schedule of this endorsement is the                             a. Dollar Deductible
              most we will pay for:
                                                                                       If a dollar deductible is shown in the
              (1) Any additional expenses you incur to                                 Schedule, we will not pay for loss or
                  clean up, repair, replace or dispose of                              damage until the amount of loss or dam-
                  any such property that is Covered                                    age to which the deductible applies ex-
                  Property under this Coverage Part;                                   ceeds the applicable dollar deductible.
                  and                                                                  We will then pay the amount of loss or
              (2) Any increase in loss of Business In-                                 damage in excess of the dollar deducti-
                  come or Extra Expense due to the                                     ble, up to the applicable Limit of Insur-
                  additional time required to clean up,                                ance.
                  repair, replace or dispose of the
                                                                                  b. Time Period Deductible
                  property, provided Business Income
                  or Extra Expense loss resulting from                                 If a time period deductible is shown in the
                  damage to such property is otherwise                                 Schedule, we will not pay for any loss to
                  insured against under this Coverage                                  which the deductible applies that occurs
                  Part. Subject to the Hazardous Sub-                                  during the specified time period immedi-
                  stance Limit of Insurance, the term                                  ately following a Breakdown to Covered
                  "period of restoration", as used in the                              Equipment.
                  Business Income and/or Extra Ex-
                                                                                  c. Average Daily Value Deductible
                  pense insurance provided under this
                  Coverage Part is extended to include                                 If an average daily value deductible is
                  this additional period of time.                                      shown in the Schedule, this deductible
                                                                                       will be calculated as fol lows:
              As used in this Limitation, additional ex-
              penses and increase in loss mean ex-                                     (1) For all of the described premises
              penses and loss incurred beyond the ex-                                        where you incur Business Income or
              penses and loss for which we would have                                        Extra Expense loss due to a Break-
              been liable had no substance declared to                                       down to Covered Equipment, deter-
              be hazardous to health by a governmen-                                         mine the total amount of Business In-
              tal agency been involved.                                                      come that would have been earned
E. EQUIPMENT BREAKDOWN LIMITS OF IN-                                                         or incurred by you during the "period
   SURANCE                                                                                   of restoration" had no Breakdown to
   1. The insurance provided under this endorse-                                             Covered Equipment occurred.
       ment for loss or damage caused by or result-                                    (2) Divide the amount determined in
       ing from Equipment Breakdown is included in,                                        paragraph (1) by the number of days
       and does not increase the Covered Property,                                           the business would have been open
       Business Income, Extra Expense and other                                              during the "period of restoration". The
       coverage Limits of Insurance that otherwise                                           result is the average daily value.
       apply under this Coverage Part.
                                                                                       (3) Multiply the average daily value in
   2. Payments under the Equipment Breakdown                                               paragraph (2) by the Multiple of Av-
       Coverage Extensions will not increase the                                             erage Daily Value shown in the
       applicable Limit(s) of Insurance.                                                     Schedule. We will first subtract this
F. EQUIPMENT BREAKDOWN DEDUCTIBLE                                                            deductible amount from any loss we
   1. Unless otherwise indicated in the Schedule of                                          would otherwise pay. We will then
       this endorsement, the insurance provided un-                                          pay the amount of loss or damage in
       der this endorsement for loss or damage                                               excess of the deductible, up to the
       caused by or resulting from Equipment                                                 applicable Limit of Insurance.
       Breakdown is subject to the deductibles that                               d. Percentage of Loss Deductible
       otherwise apply under this Coverage Part.
                                                                                       If a deductible is expressed as a percent-
   2. When one or more separate deductibles are                                        age of loss in the Schedule, we will not be
       indicated in the Schedule of this endorse-
                                                                                       liable for the indicated percentage of the
       ment, each such deductible shall be applied
                                                                                       gross amount of loss or damage insured
       separately to the applicable coverage for
                                                                                       under the applicable coverage.
       which the deductible is indicated, as follows:


Page 4 of 6                         © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T3 19 11 12
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 95 of 149



G. EQUIPMENT       BREAKDOWN              ADDITIONAL                     1. Your last known address; or
   CONDITION                                                             2. The address where the Covered Equipment is
   The following Additional Condition applies to the                          located.
   insurance provided under this endorsement:                            Once suspended in this way, such insurance can
   Suspension                                                            only be reinstated by a written endorsement is-
                                                                         sued by us. If we suspend your insurance, you
   If any Covered Equipment is found to be in, or
                                                                         will get a pro rata refund of premium for that Cov-
   exposed to a dangerous condition, any of our rep-
                                                                         ered Equipment. But the suspension will be effec-
   resentatives may immediately suspend the insur-
   ance provided by this endorsement for loss or                         tive even if we have not yet made or offered a re-
   damage caused by or resulting from a Breakdown                        fund.
   to that Covered Equipment. This can be done by
   delivering or mailing a notice of suspension to:




DX T3 19 11 12                  © 2011 The Travelers Indemnity Company. All rights reserved.                   Page 5 of 6
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 96 of 149



                                      EQUIPMENT BREAKDOWN SCHEDULE
Limits of Insurance:
• Spoilage:                                   $25,000 unless a higher amount is shown:                   $     250,000
• Ammonia Contamination:                      $25,000 unless a higher amount is shown:                   $
• Hazardous Substance:                        $25,000 unless a higher amount is shown:                   $
Deductible Exceptions: Deluxe Property Coverage Part Deductibles apply to loss or damage under this en-
dorsement, except as follows:

DIRECT DAMAGE TO COVERED PROPERTY EXCEPT DIAGNOSTIC EQUIPMENT: $10,000
DIRECT DAMAGE TO DIAGNOSTIC EQUIPMENT:                        $25,000


DIAGNOSTIC EQUIPMENT MEANS ANY MACHINE OR APPARATUS USED SOLELY FOR
RESEARCH, DIAGNOSIS, MEDICAL, SURGICAL, THERAPEUTIC, DENTAL OR
PATHOLOGICAL PURPOSES.



BUSINESS INCOME AND EXTRA EXPENSE LOSS OR EXPENSE:                                   72 HOURS




Page 6 of 6                       © 2011 The Travelers Indemnity Company. All rights reserved.                           DX T3 19 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 97 of 149

POLICY NUMBER: P-630-4C211340-TIL-19                                                                   ISSUE DATE: 10-19-19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                     ADDITIONAL COVERED PROPERTY
This endorsement modifies insurance provided under the following:
        DELUXE PROPERTY COVERAGE FORM

The property described in the Schedule below is with-                  damage to that property in any one occurrence. If a
drawn from Paragraph A.2. Property And Costs Not                       Limit of Insurance is not shown in the Schedule below
Covered and added to Covered Property.                                 for any property described in the Schedule, the most
When a Limit of Insurance is shown in the Schedule                     we will pay for loss or damage to that property in any
below for any property described in the Schedule, that                 one occurrence is the applicable Covered Property
Limit of Insurance is the most we will pay for loss or                 Limit of Insurance shown in the Declarations.

                                                            SCHEDULE

Prem. Loc.       Bldg.                       Description of Property                                      Limit of Insurance
No.              No.
    1                1        TREES, SHRUBS, PLANTS & LAWN                                              $ 250,000




DX T3 62 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 98 of 149

POLICY NUMBER: P-630-4C211340-TIL-19                                                                    ISSUE DATE: 10-19-19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

        RADIOACTIVE CONTAMINATION – BROAD FORM
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE PART
A. SCHEDULE

        Prem/               Bldg.                                                     Limit of
        Loc. No.             No.                                                     Insurance
           1                   1                                                   $ 3,000,000
           1                   2                                                     INCL IN ABOVE
           1                   3                                                     INCL IN ABOVE
           1                   4                                                     INCL IN ABOVE
           1                   5                                                     INCL IN ABOVE
           1                   6                                                     INCL IN ABOVE
           1                   7                                                     INCL IN ABOVE
           3                   9                                                     INCL IN ABOVE
           5                  11                                                     INCL IN ABOVE




B. This endorsement applies only with respect to the                                  (2) Any new or used nuclear fuel in-
   premises locations and building numbers indi-                                            tended for or used in such a nuclear
   cated in the Schedule above.                                                             reactor.
C. The following is added to the Covered Causes of                               b. The contamination arises from radioactive
   Loss:                                                                              material not located at the described
   1. Radioactive Contamination, meaning direct                                       premises.
       physical loss or damage caused by sudden                        D. With respect only to the coverage specifically
       and accidental radioactive contamination in-                         provided by this endorsement, the following ex-
       cluding resultant radiation damage to the de-                        clusions contained in the Deluxe Property Cover-
       scribed property.                                                    age Form do not apply:
   2. We will not pay for loss or damage caused by                          1. Exclusion C.1.g., Nuclear Hazard; and
       or resulting from Radioactive Contamination                          2. Exclusion C.2.j., Pollution.
       if:
                                                                       E. The most we will pay for loss or damage in any
       a. The described premises contains:                                  one occurrence is the applicable Limit of Insur-
          (1) A nuclear reactor capable of sustain-                         ance shown in the Schedule above. This limit is
                 ing nuclear fission in a self-supporting                   included in, and does not increase, the Limits of
                 chain reaction; or                                         Insurance provided under this Coverage Part.


DX T3 70 11 12                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 99 of 149

POLICY NUMBER: P-630-4C211340-TIL-19                                                                      ISSUE DATE: 10-19-19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                                 LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
        DELUXE PROPERTY COVERAGE FORM

Nothing in this endorsement increases the applicable                                    ply with terms of this Coverage Part, the
Limit of Insurance. We will not pay any Loss Payee                                      Loss Payee will still have the right to re-
more than their financial interest in the Covered Prop-                                 ceive loss payment if the Loss Payee:
erty, and we will not pay more than the applicable                                      (1) Pays any premium due under this
Limit of Insurance on the Covered Property.                                                   Coverage Part at our request if you
Each of the following Clauses, A, B, C and D, is                                              have failed to do so:
added to the Loss Payment Loss Condition as indi-                                       (2) Submits a signed, sworn proof of loss
cated in the Schedule below.                                                                  within 60 days after receiving notice
A. LOSS PAYABLE CLAUSE                                                                        from us of your failure to do so; and
    For Covered Property in which both you and a                                        (3) Has notified us of any change in
    Loss Payee shown in the Schedule below have                                               ownership, occupancy or substantial
    an insurable interest, we will:                                                           change in risk known to the Loss
    1. Adjust losses with you; and                                                            Payee.
    2. Pay any claim for loss or damage jointly to                                      All of the terms of this Coverage Part will
        you and the Loss Payee, as interests may                                        then apply directly to the Loss Payee.
        appear.                                                                    d. If we pay the Loss Payee for any loss or
B. LENDER'S LOSS PAYABLE CLAUSE                                                         damage and deny payment to you be-
                                                                                        cause of your acts or because you have
   1. The Loss Payee shown in the Schedule be-                                          failed to comply with the terms of this
        low is a creditor, including a mortgageholder                                   Coverage Part:
        or trustee, whose interest in Covered Prop-
        erty is established by such written instru-                                     (1) The Loss Payee's rights will be trans-
        ments as:                                                                             ferred to us to the extent of the
                                                                                              amount we pay; and
        a.    Warehouse receipts:
                                                                                        (2) The Loss Payee's rights to recover
        b.    A contract for deed:                                                            the full amount of the Loss Payee's
        c.    Bills of lading:                                                                claim will not be impaired.
        d.    Financing statements; or                                                        At our option, we may pay to the Loss
        e.    Mortgages, deeds of trust, or security                                          Payee the whole principal on the debt
              agreements.                                                                     plus any accrued interest. In this
                                                                                              event, you will pay your remaining
    2. For Covered Property in which both you and                                             debt to us.
        a Loss Payee have an insurable interest:
                                                                                        At our option, we may pay to the Loss
        a. We will pay for covered loss or damage to                                    Payee the whole principal on the debt
              each Loss Payee in their order or prece-                                  plus any accrued interest. In this event,
              dence, as interest may appear.                                            you will pay your remaining debt to us.
        b. The Loss Payee has the right to receive                            3. If we cancel this policy, we will give written
              loss payment even if the Loss Payee has                              notice to the Loss Payee at least:
              started foreclosure or similar action on
              the Covered Property.
                                                                                   a. 10 days before the effective date of can-
                                                                                        cellation if we cancel for your non-
        c. If we deny your claim because of your                                        payment of premium; or
              acts or because you have failed to com-


DX T3 79 11 12                       © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 2
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 100 of 149



       b. 30 days before the effective date of can-                         3. The following is added to the Other Insurance
              cellation if we cancel for any other rea-                          Condition:
              son.
                                                                                 For Covered Property that is the subject of a
   4. If we elect not to renew this policy, we will                              contract of sale, the word "you" includes the
       give written notice to the Loss Payee at least                            Loss Payee.
       10 days before the expiration date of this pol-
       icy.
                                                                       D. BUILDING OWNER LOSS PAYABLE CLAUSE
C. CONTRACT OF SALE CLAUSE                                                  1. The Loss Payee shown in the Schedule be-
                                                                                 low is the owner of the described building, in
   1. The Loss Payee shown in the Schedule be-                                   which you are a tenant.
       low is a person or organization you have en-
       tered into a contract with for the sale of Cov-                      2. We will adjust losses to the described building
       ered Property.                                                            with the Loss Payee. Any loss payment made
                                                                                 to the Loss Payee will satisfy your claims
   2. For Covered Property in which both you and
                                                                                 against us for the owner's property.
       the Loss Payee have an insurable interest,
       we will:                                                             3. We will adjust losses to tenants' improve-
       a. Adjust losses with you; and                                            ments and betterments with you, unless the
                                                                                 lease provides otherwise.
       b. Pay any claim for loss or damage jointly
              to you and the Loss Payee, as interest
              may appear.

                                                     SCHEDULE
    Premises Location Number:             Building Number:                            Applicable Clause
                                                                                      (Indicate A, B, C or D):


   Description of Property:
   SEE DX T8 93 03 99




   Loss Payee Name:



   Loss Payee Address:




Page 2 of 2                        © 2011 The Travelers Indemnity Company. All rights reserved.                  DX T3 79 11 12
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 101 of 149
                                                                COMMERCIAL PROPERTY
POLICY NUMBER:     P-630-4C211340-TIL-19                        ISSUE DATE: 10-19-19



                 LOSS PAYABLE PROVISIONS SCHEDULE

Loss Payee (Name & Address)
THERMO FISHER FINANCIALS SERVICES,
INC. AND ITS ASSIGNS
81 WYMAN STREET

WALTHEM                           MA 02454




 Prem.           Bldg.                                                Provisions
  No.             No.               Description of Property           Applicable
    1              1     LEASED EQUIPMENT (2) ABBOTT RUBY           Loss Payable
                         INSTRUMENTS W-UPS ROLLOVER $114,606.




DX T8 93 03 99
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 102 of 149
                                                               COMMERCIAL PROPERTY
POLICY NUMBER:     P-630-4C211340-TIL-19                       ISSUE DATE: 10-19-19



                 LOSS PAYABLE PROVISIONS SCHEDULE

Loss Payee (Name & Address)
DE LAGE LANGDEN
VENDOR FINANCE SERVICES
1111 OLD EAGLE SCHOOL ROAD

WAYNE                               PA 19087-1453




 Prem.           Bldg.                                               Provisions
  No.             No.                Description of Property         Applicable
    1              1     BUILDING                                  Lenders
                                                                   Loss Payable



    1              2     BUILDING                                  Lenders
                                                                   Loss Payable



    1              3     BUILDING                                  Lenders
                                                                   Loss Payable



    1              4     BUILDING                                  Lenders
                                                                   Loss Payable



    1              5     BUILDING                                  Lenders
                                                                   Loss Payable



    1              6     BUILDING                                  Lenders
                                                                   Loss Payable



    1              7     BUILDING                                  Lenders
                                                                   Loss Payable




DX T8 93 03 99
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 103 of 149
                                                                 COMMERCIAL PROPERTY
POLICY NUMBER:     P-630-4C211340-TIL-19                         ISSUE DATE: 10-19-19



                 LOSS PAYABLE PROVISIONS SCHEDULE

Loss Payee (Name & Address)
THERMOFISHER SCIENTIFIC

168 THIRD AVENUE

WALTHAM                           MA 02451




 Prem.           Bldg.                                                 Provisions
  No.             No.               Description of Property            Applicable
    1              1     LEASED 2X ABBOTT RUBY ANALYZER AND 2X       Loss Payable
                         ABBOTT
                         RUBY UPS $82,520




DX T8 93 03 99
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 104 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                    UTILITY SERVICES – DIRECT DAMAGE
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE FORM
A. Coverage                                                                      tricity, steam or gas to the described prem-
   If indicated in the Declarations, we will pay for                             ises:
   loss of or damage to Covered Property at the de-                              a.   Utility generating plants;
   scribed premises caused by the interruption of                                b.   Switching stations;
   utility service to the described premises. The in-
   terruption of utility service must result from direct                         c.   Substations;
   physical loss or damage by a Covered Cause of                                 d.   Transformers; and
   Loss to any of the Utility Supply Services Proper-                            e.   Transmission lines.
   ties defined in Section B. below, if such property
   is indicated in the Declarations and is:                                      Coverage does not include loss caused by or
                                                                                 resulting from loss or damage to Overhead
   1. Located away from the described premises;                                  Transmission Lines unless Included or a
       or                                                                        separate Limit of Insurance is shown in the
   2. Located at the described premises and used                                 Declarations for Overhead Transmission
       to supply the utility service to the described                            Lines.
       premises from a source away from the de-                        C. Deductible
       scribed premises.
                                                                            We will not pay for loss or damage in any one oc-
B. Utility Supply Services Properties                                       currence until the amount of loss or damage ex-
   1. Water Supply Services Property, meaning                               ceeds the applicable Deductible stated in the
       the following types of property supplying wa-                        Declarations. We will then pay the amount of loss
       ter to the described premises:                                       or damage in excess of the Deductible up to the
      a. Pumping stations; and                                              applicable Limit of Insurance.
      b. Water mains.                                                  D. Limits of Insurance
   2. Communication Supply Services Property,                               The most we will pay for loss or damage in any
       meaning the following types of property sup-                         one occurrence is the applicable Utility Services –
       plying communication services, including tele-                       Direct Damage Limit of Insurance stated in the
       phone, radio, microwave or television ser-                           Declarations.
       vices, to the described premises, such as:                           If a separate Limit of Insurance is shown in the
       a. Communication transmission lines, in-                             Declarations for Overhead Transmission Lines,
             cluding optic fiber transmission lines;                        that limit is the most we will pay for loss or dam-
                                                                            age in any one occurrence resulting from loss or
       b. Coaxial cables; and                                               damage to Overhead Transmission Lines to
       c. Microwave radio relays except satellites.                         which this coverage applies. This applies even if
       Coverage does not include loss caused by or                          this coverage applies to both Communication
       resulting from loss or damage to Overhead                            Supply Services Property and Power Supply Ser-
       Transmission Lines unless Included or a                              vices Property.
       separate Limit of Insurance is shown in the                          The Limit(s) of Insurance applicable to this en-
       Declarations for Overhead Transmission                               dorsement are part of, and not in addition to, the
       Lines.                                                               applicable Covered Property Limit(s) of Insur-
   3. Power Supply Services Property, meaning                               ance.
       the following types of property supplying elec-



DX T3 85 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                   Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 105 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                       UTILITY SERVICES–TIME ELEMENT
This endorsement modifies insurance provided under the following:
       DELUXE BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
       DELUXE BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
       DELUXE EXTRA EXPENSE COVERAGE FORM
A. Coverage                                                                      Declarations        for   Overhead   Transmission
   If indicated in the Declarations, your coverage for                           Lines.
   Business Income and/or Extra Expense, as pro-                            3. Power Supply Services Property, meaning
   vided under the applicable Coverage Form, is ex-                              the following types of property supplying elec-
   tended to apply to the actual amount of such of                               tricity, steam or gas to the described prem-
   Business Income and/or Extra Expense that you                                 ises:
   incur caused by the interruption of utility service                           a.   Utility generating plants;
   to the described premises. The interruption of util-
   ity service must result from direct physical loss or                          b.   Switching stations;
   damage by a Covered Cause of Loss to any of                                   c.   Substations;
   the Utility Services Properties defined in Section                            d.   Transformers; and
   B. below, if such property is indicated in the Dec-
   larations and is:                                                             e.   Transmission lines.
   1. Located away from the described premises;                                  Coverage does not include loss caused by or
       or                                                                        resulting from loss or damage to Overhead
                                                                                 Transmission Lines unless Included or a
   2. Located at the described premises and used                                 separate Limit of Insurance is shown in the
       to supply the utility service to the described                            Declarations for Overhead Transmission
       premises from a source away from the de-                                  Lines.
       scribed premises.
                                                                       C. Deductible
B. Utility Service Properties
                                                                            The hour deductible that applies to Utility Ser-
   1. Water Supply Services Property, meaning                               vices – Time Element is indicated in the Declara-
       the following types of property supplying wa-                        tions. We will only pay for loss of Business In-
       ter to the described premises:                                       come you sustain after the number of consecutive
      a. Pumping stations; and                                              hours indicated in the Declarations following the
      b. Water mains.                                                       direct physical loss or damage to the Utility Ser-
                                                                            vices Property to which this endorsement applies.
   2. Communication Supply Services Property,                               This deductible does not apply to Extra Expense.
       meaning the following types of property sup-
       plying communication services, including                        D. Limits of Insurance
       telephone, radio, microwave or television ser-                       The most we will pay for loss or damage in any
       vices, to the described premises, such as:                           one occurrence is the applicable Utility Services –
       a. Communication transmission lines, in-                             Time Element Limit of Insurance stated in the
             cluding optic fiber transmission lines;                        Declarations. This limit is part of, and not in addi-
                                                                            tion to, the Limit(s) of Insurance that apply to
       b. Coaxial cables; and                                               Business Income and/or Extra Expense at the
       c. Microwave radio relays except satellites.                         described premises.
       Coverage does not include loss caused by or                          If a separate Limit of Insurance is shown in the
       resulting from loss or damage to Overhead                            Declarations for Overhead Transmission Lines,
       Transmission Lines unless Included or a                              that is the most we will pay for loss or damage in
       separate Limit of Insurance is shown in the                          any one occurrence resulting from loss or dam-


DX T3 86 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 106 of 149



   age to Overhead Transmission Lines to which this                       erty. This limit is part of, and not in addition to, the
   coverage applies. This applies, even if this cover-                    Utility Services – Time Element Limit of Insurance
   age applies to both Communication Supply Ser-                          stated in the Declarations.
   vices Property and Power Supply Services Prop-




Page 2 of 2                       © 2011 The Travelers Indemnity Company. All rights reserved.                 DX T3 86 11 12
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 107 of 149
                                                                                                                  DELUXE PROPERTY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             FEDERAL TERRORISM RISK
                           INSURANCE ACT DISCLOSURE
This endorsement modifies insurance provided under the following:
        DELUXE PROPERTY COVERAGE PART

The federal Terrorism Risk Insurance Act of 2002 as                    82% with respect to such Insured Losses occurring in
amended ("TRIA") establishes a program under which                     calendar year 2018.
the Federal Government may partially reimburse "In-                    81% with respect to such Insured Losses occurring in
sured Losses" (as defined in TRIA) caused by "Acts                     calendar year 2019.
Of Terrorism" (as defined in TRIA). "Act Of Terrorism"
is defined in Section 102(1) of TRIA to mean any act                   80% with respect to such Insured Losses occurring in
that is certified by the Secretary of the Treasury – in                calendar year 2020.
consultation with the Secretary of Homeland Security                   In no event, however, will the Federal Government be
and the Attorney General of the United States – to be                  required to pay any portion of the amount of such In-
an act of terrorism; to be a violent act or an act that is             sured Losses occurring in a calendar year that in the
dangerous to human life, property, or infrastructure; to               aggregate exceeds $100 billion, nor will any Insurer
have resulted in damage within the United States, or                   be required to pay any portion of such amount provid-
outside the United States in the case of certain air                   ed that such Insurer has met its Insurer Deductible.
carriers or vessels or the premises of a United States                 Therefore, if such Insured Losses occurring in a cal-
Mission; and to have been committed by an individual                   endar year exceed $100 billion in the aggregate, the
or individuals as part of an effort to coerce the civilian             amount of any payments by the Federal Government
population of the United States or to influence the                    and any coverage provided by this policy for losses
policy or affect the conduct of the United States Gov-                 caused by Acts Of Terrorism may be reduced.
ernment by coercion.                                                   The charge for such Insured Losses under this Cov-
The Federal Government's share of compensation for                     erage Part is included in the Coverage Part premium.
such Insured Losses is established by TRIA and is a                    The charge for such Insured Losses that has been
percentage of the amount of such Insured Losses in                     included for this Coverage Part is indicated below,
excess of each Insurer's "Insurer Deductible" (as de-                  and does not include any charge for the portion of
fined in TRIA), subject to the "Program Trigger" (as                   such Insured Losses covered by the Federal Gov-
defined in TRIA). Through 2020, that percentage is                     ernment under TRIA:
established by TRIA as follows:
                                                                       •    7% of your total Deluxe Property Coverage Part
85% with respect to such Insured Losses occurring in                        premium if your primary location is in a Designat-
calendar year 2015.                                                         ed City (as listed below).
84% with respect to such Insured Losses occurring in                   •    3% of your total Deluxe Property Coverage Part
calendar year 2016.
                                                                            premium if your primary location is not in a Des-
83% with respect to such Insured Losses occurring in                        ignated City (as listed below).
calendar year 2017.




DX T4 02 01 15                      © 2015 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 2
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 108 of 149
DELUXE PROPERTY



Designated Cities are:
 Albuquerque, NM               El Paso, TX                         Miami, FL                             San Diego, CA
 Atlanta, GA                   Fort W orth, TX                     Milwaukee, W I                        San Antonio, TX
 Austin, TX                    Fresno, CA                          Minneapolis, MN                       San Francisco, CA
 Baltimore, MD                 Honolulu, HI                        Nashville-Davidson, TN                San Jose, CA
 Boston, MA                    Houston, TX                         New Orleans, LA                       Seattle, WA
 Charlotte, NC                 Indianapolis, IN                    New York, NY                          St. Louis, MO
 Chicago, IL                   Jacksonville, FL                    Oakland, CA                           Tucson, AZ
 Cleveland, OH                 Kansas City, MO                     Oklahoma City, OK                     Tulsa, OK
 Colorado Springs, CO          Las Vegas, NV                       Omaha, NE                             Virginia Beach, VA
 Columbus, OH                  Long Beach, CA                      Philadelphia, PA                      W ashington, DC
 Dallas, TX                    Los Angeles, CA                     Phoenix, AZ                           Wi chita, KS
 Denver, CO                    Memphis, TN                         Portland, OR
 Detroit, MI                   Mesa, AZ                            Sacramento, CA




Page 2 of 2                       © 2015 The Travelers Indemnity Company. All rights reserved.                      DX T4 02 01 15
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 109 of 149
POLICY NUMBER: P-630-4C211340-TIL-19                                                                   ISSUE DATE: 10-19-19


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                    EMERGENCY EVACUATION EXPENSE
This endorsement modifies insurance provided under the following:
       DELUXE PROPERTY COVERAGE FORM
The following coverage is added to Section A.3., Ad-                            a. A strike, bomb threat, false fire alarm or
ditional Coverages:                                                                  planned evacuation drill; or
    Emergency Evacuation Expense                                                b. The evacuation of any "patients" or "resi-
    1. We will pay for the reasonable expenses that                                  dents" due to their individual medical
       you incur in the emergency evacuation of                                      emergencies or conditions.
       your "patients" or "residents" from, and return                     3. The most we will pay under this Additional
       of your "patients" and "residents" to, a build-                          Coverage for all expenses arising out of any
       ing at the described premises when the                                   one occurrence is the Emergency Evacuation
       evacuation is undertaken to protect your "pa-                            Expense Limit of Insurance indicated in the
       tients" or "residents" from imminent danger of                           Schedule of this endorsement.
       physical harm or loss of life as a result of ac-                    4. As used in this Additional Coverage:
       tual or impending direct physical loss or dam-
       age to property at or away from the described                          a. "Patients" means non - "resident" recipi-
       premises by a Covered Cause of Loss.                                          ents of the care services provided by your
                                                                                     care facility.
   2. All of the exclusions applicable to the Deluxe
       Property Coverage Form apply to this Addi-                               b. "Residents" means persons residing in
       tional Coverage. In addition, we will not pay                                 and receiving the care services provided
       for any expenses under this Additional Cov-                                   by your care facility.
       erage arising out of:


                                                           SCHEDULE

                 Emergency Evacuation Expense Limit of Insurance:
                   $ 25,000 unless a higher amount is shown: $ 500,000




DX T4 49 11 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 110 of 149
POLICY NUMBER: P-630-4C211340-TIL-19                                                                   ISSUE DATE: 10-19-19


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

                    PERSONAL PROPERTY OF PATIENTS
                           AND RESIDENTS
This endorsement modifies insurance provided under the following:
        DELUXE PROPERTY COVERAGE FORM
A. The following is added to Section A.2., Property                             any property that is excluded under Section
   and Costs Not Covered:                                                       A.2., Property and Costs Not Covered.
    Covered Property does not include personal                             3. The most we will pay in any one occurrence
    property of your "patients" and "residents":                                under this Additional Coverage for:
    1. At or within 1,000 feet of the described prem-                           a. Loss or damage to the personal property
        ises, except as provided in the Personal                                      of any one "patient" or "resident" is the
        Property of Patients and Residents Additional                                 per "patient" or "resident" Limit of Insur-
        Coverage; or                                                                  ance shown in the Schedule of this en-
    2. Away from the described premises, except as                                    dorsement for Personal Property of Pa-
        otherwise provided under the Deluxe Property                                  tients and Residents;
        Coverage Form for Personal Property of Oth-                             b. All loss or damage, regardless of the
        ers in your care, custody or control at unde-                                 number of "patients" or "residents" in-
        scribed premises or in transit.                                               volved, is the all loss in any one occur-
B. The following coverage is added to Section A.3.,                                   rence Limit of Insurance shown in the
   Additional Coverages:                                                              Schedule of this endorsement for Per-
                                                                                      sonal Property of Patients and Residents.
   Personal Property of Patients and Residents
                                                                      C. The following are added to Section J. DEFINI-
   1. We will pay for direct physical loss of or dam-                    TIONS:
        age to personal property of your "patients"
        and "residents" while such property is at or                     1. "Patients" means non-"resident" recipients of
        within 1,000 feet of the described premises.                            the care services provided by your care facil-
                                                                                ity.
    2. This Additional Coverage applies only to loss
        or damage that is caused by or results from a                      2. "Residents" means persons residing in and
        Covered Cause of Loss. This Additional Cov-                             receiving the care services provided by your
        erage does not apply to loss or damage to                               care facility.


                                                        SCHEDULE

Personal Property of Patients and Residents Limit of Insurance:
•    Per "patient" or "resident":             $         2,500 unless a higher amount is shown: $
•    All loss in any one occurrence:          $       25,000 unless a higher amount is shown: $




DX T4 50 11 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 111 of 149
POLICY NUMBER: P-630-4C211340-TIL-19                                                 ISSUE DATE: 10-19-19



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          DELUXE PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT

  ELECTRONIC VANDALISM LIMITATION ENDORSEMENT
This endorsement modifies insurance provided under the following:
        DELUXE PROPERTY COVERAGE PART

When included in this policy, this endorsement also modifies insurance provided under the COMMERCIAL
INLAND MARINE COVERAGE PART.
                                                   SCHEDULE

Electronic Vandalism Limit of Insurance,
aggregate in any 12-month period of this policy:     $ 10,000 unless a higher limit is shown: $ 100,000

This endorsement limits the insurance provided under           The DEDUCTIBLE provisions of this policy con-
this policy for direct physical loss or damage caused          tinue to apply. But in no event will the total of all
by or resulting from "electronic vandalism" and for            applicable deductible amounts applied in any one
loss that is a consequence of such direct physical             occurrence of "electronic vandalism" be less than
loss or damage.                                                $1,000.
A. LIMITATION – ELECTRONIC VANDALISM                       C. ELECTRONIC VANDALISM DEFINED
    The following LIMITATION is added:                         "Electronic Vandalism", as used in this en-
    The most we will pay for all loss or damage                dorsement means:
    caused directly or indirectly by or resulting from         1. Willful or malicious destruction of computer
    "electronic vandalism" in any one policy year,                  programs, content, instructions or other elec-
    commencing with the inception date of this en-                  tronic or digital data stored within computer
    dorsement, is the Electronic Vandalism Limit of                 systems.
    Insurance shown in the Schedule of this en-
                                                               2. Unauthorized computer code or programming
    dorsement. This limit:
                                                                    that:
    1. Applies regardless of the number of loca-
                                                                    a. Deletes, distorts, corrupts or manipulates
        tions, items or types of property or coverages
                                                                        computer programs, content, instructions
        or Coverage Forms involved; and
                                                                        or other electronic or digital data, or oth-
    2. Is part of, and does not increase the Limits of                  erwise results in damage to computers
        Insurance provided under this policy.                           or computer systems or networks to
    But if "electronic vandalism" results in a "speci-                  which it is introduced;
    fied cause of loss", other than vandalism, this                 b. Replicates itself, impairing the perform-
    limitation will not apply to the resulting loss or                  ance of computers or computer systems
    damage caused by that "specified cause of loss".                    or networks; or
B. ELECTRONIC        VANDALISM MINIMUM             DE-              c. Gains remote control access to data and
   DUCTIBLE                                                             programming within computers or com-
    The following deductible provision is added and                     puter systems or networks to which it is
    applies to all coverages, including Extra Ex-                       introduced, for uses other than those in-
    pense:                                                              tended for authorized users of the com-
                                                                        puters or computer systems or networks.




DX T3 98 04 02                                                                                         Page 1 of 1
Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 112 of 149




                              COMMERCIAL INLAND MARINE
   Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 113 of 149




COMMERCIAL INLAND MARINE
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 114 of 149



COMMERCIAL INLAND MARINE                                        POLICY NUMBER: P-630-4C211340-TIL-19
COVERAGE PART DECLARATIONS                                      ISSUE DATE:    10-19-19
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
DECLARATIONS PERIOD: From 10-10-19 to 10-10-20 12:01 A.M. Standard Time at your mailing address
shown in the Common Policy Declarations.

The Commercial Inland Marine Coverage Part consists of these Declarations, the Commercial Inland Marine
Conditions For m and the Coverage Forms shown below.



                         MEDICAL AND SCIENTIFIC EQUIPMENT COVERAGE FORM

I.   Coverage and Limits of Insurance
       Description of Covered Property                                                                            Limit of Insurance
     1. CT/PET SCAN                                                                                           $ 500,000




     2.                                                                                                       $




     3.                                                                                                       $




     4.                                                                                                       $




     5.                                                                                                       $




CM T0 01 07 86                   © 2011 The Travelers Indemnity Company. All rights reserved.                              Page 1 of 2
Order # CM A0 08 08 11    Includes copyrighted material of Insurance Services Office, Inc. with its permission.

PRODUCER: SEUBERT & ASSOCIATES INC                                    G3698        OFFICE: PITTSBURGH                        170
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 115 of 149



II. Optional Coverages
   The following Optional Coverages apply when indicated by an 'X':
         Equipment Breakdown

         Business Income and Extra Expense
          Description Of Covered Property                                                                         Limit of Insurance

   1.                                                                                                             $




    2.                                                                                                            $




    3.                                                                                                            $




    4.                                                                                                            $




    5.                                                                                                            $




III. Deductible and Waiting Period
   Deductible:                                                        $ 5,000
   Equipment Breakdown Deductible:                                    $
   Business Income Waiting Period:                                                                      Hours
IV. Coinsurance applies when indicated by an 'X' below:
   Coinsurance Percentage:
         100%       90%            80%           No Coinsurance Applies
V. Premium
   Annual Premium:                                                    $ 1,000
   Minimum Earned Premium:                                            $ NONE

NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART
ARE ATTACHED AS A SEPARATE LISTING.




Page 2 of 2                      © 2011 The Travelers Indemnity Company. All rights reserved.                            CM T0 01 07 86
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.       Order # CM A0 08 08 11
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 116 of 149



                                             TABLE OF CONTENTS

          COMMERCIAL INLAND MARINE COVERAGE PART
     The following indicates the contents of the principal forms which may be attached to
     your policy.
     It contains no reference to the Declarations or Endorsements which also may be attached.

                                                                            Beginning on Page

     COMMERCIAL INLAND MARINE CONDITIONS
     Loss Conditions

     A.    Abandonment                                                                 1
     B.    Appraisal                                                                   1
     C.    Duties In The Event Of Loss                                                 1
     D.    Insurance Under Two Or More Coverages                                       1
     E.    Loss Payment                                                                1
     F.    Other Insurance                                                             2
     G.    Pair, Sets Or Parts                                                         2
     H.    Recovered Property                                                          2
     I.    Reinstatement Of Limit After Loss                                           2
     J.    Transfer Of Rights Of Recovery Against Others To Us                         2
     General Conditions

     A.    Concealment, Misrepresentation Or Fraud                                     2
     B.    Control Of Property                                                         2
     C.    Legal Action Against Us                                                     2
     D.    No Benefit To Bailee                                                        3
     E.    Policy Period, Coverage Territory                                           3
     F.    Valuation                                                                   3
     INLAND MARINE COVERAGE FORM(S)
     A. Coverage

          1.   Covered Property
          2.   Property Not Covered                                                   Page
          3.   Covered Causes Of Loss
          4.   Additional Coverage – Collapse (If Applicable)                         No.
          5.   Coverage Extensions (If Any)
                                                                                     Varies
     B.    Exclusions
     C.    Limits of Insurance                                                          By
     D.    Deductible
     E.    Additional Conditions                                                      Form
     F.    Definitions




CM T0 11 08 05                                                                                Page 1 of 1
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 117 of 149
                                                                                 COMMERCIAL INLAND MARINE



              COMMERCIAL INLAND MARINE CONDITIONS
The following conditions apply in addition to the                    set the damaged property aside and in the
Common Policy Conditions and applicable Additional                   best possible order for examination.
Conditions in Commercial Inland Marine Coverage                  5. You will not, except at your own cost, volun-
Forms:                                                               tarily make a payment, assume any obliga-
LOSS CONDITIONS                                                      tion, or incur any expense without our con-
A. Abandonment                                                       sent.

   There can be no abandonment of any property to                6. As often as may be reasonably required,
   us.                                                               permit us to inspect the property proving the
                                                                     loss or damage and examine your books and
B. Appraisal                                                         records.
   If we and you disagree on the value of the prop-                  Also permit us to take samples of damaged
   erty or the amount of loss, either may make writ-                 and undamaged property for inspection, test-
   ten demand for an appraisal of the loss. In this                  ing and analysis, and permit us to make cop-
   event, each party will select a competent and                     ies from your books and records.
   impartial appraiser. The two appraisers will select
   an umpire. If they cannot agree, either may re-               7. We may examine any insured under oath,
   quest that selection be made by a judge of a                      while not in the presence of any other insured
   court having jurisdiction. The appraisers will state              and at such times as may be reasonably re-
   separately the value of the property and amount                   quired, about any matter relating to this in-
   of loss. If they fail to agree, they will submit their            surance or the claim, including an insured's
   differences to the umpire. A decision agreed to                   books and records. In the event of an exami-
   by any two will be binding. Each party will:                      nation, an insured's answers must be signed.

   1. Pay its chosen appraiser; and                              8. Send us a signed, sworn proof of loss con-
                                                                     taining the information we request to settle
   2. Bear the other expenses of the appraisal and                   the claim. You must do this within 60 days af-
       umpire equally.                                               ter our request. We will supply you with the
   If there is an appraisal, we will still retain our right          necessary forms.
   to deny the claim.                                            9. Immediately send us copies of any demands,
C. Duties In The Event Of Loss                                       notices, summonses or legal papers received
   You must see that the following are done in the                   in connection with the claim or suit.
   event of loss or damage to Covered Property:                  10. Cooperate with us in the investigation or set-
   1. Notify the police if a law may have been bro-                  tlement of the claim.
       ken.                                                   D. Insurance Under Two Or More Coverages
   2. Give us prompt notice of the loss or damage.               If two or more of this policy's coverages apply to
       Include a description of the property involved.           the same loss or damage, we will not pay more
   3. As soon as possible, give us a description of              than the actual amount of the loss or damage.
       how, when and where the loss or damage oc-             E. Loss Payment
       curred.                                                   1. We will give notice of our intentions within 30
   4. Take all reasonable steps to protect the Cov-                  days after we receive the sworn proof of loss.
       ered Property from further damage, and keep               2. We will not pay you more than your financial
       a record of your expenses necessary to pro-                   interest in the Covered Property.
       tect the Covered Property, for consideration
       in the settlement of the claim. This will not in-         3. We may adjust losses with the owners of lost
       crease the Limit of Insurance. However, we                    or damaged property if other than you. If we
       will not pay for any subsequent loss or dam-                  pay the owners, such payments will satisfy
       age resulting from a cause of loss that is not                your claim against us for the owners' prop-
       a Covered Cause of Loss. Also, if feasible,                   erty. We will not pay the owners more than



CM 00 01 09 04                                                                                           Page 1 of 3
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 118 of 149
COMMERCIAL INLAND MARINE


       their financial interest in the Covered Prop-         H. Recovered Property
       erty.                                                      If either you or we recover any property after loss
   4. We may elect to defend you against suits                    settlement, that party must give the other prompt
       arising from claims of owners of property. We              notice. At your option, the property will be re-
       will do this at our expense.                               turned to you. You must then return to us the
   5. We will pay for covered loss or damage                      amount we paid to you for the property. We will
       within 30 days after we receive the sworn                  pay recovery expenses and the expenses to re-
       proof of loss if you have complied with all the            pair the recovered property, subject to the Limit
       terms of this Coverage Part and:                           of Insurance.

       a. We have reached agreement with you on              I.   Reinstatement Of Limit After Loss
              the amount of the loss; or                          The Limit of Insurance will not be reduced by the
       b. An appraisal award has been made.                       payment of any claim, except for total loss or
                                                                  damage of a scheduled item, in which event we
   6. We will not be liable for any part of a loss                will refund the unearned premium on that item.
       that has been paid or made good by others.
                                                             J. Transfer Of Rights Of Recovery Against
F. Other Insurance                                              Others To Us
   1. You may have other insurance subject to the                 If any person or organization to or for whom we
       same plan, terms, conditions and provisions                make payment under this Coverage Part has
       as the insurance under this Coverage Part. If              rights to recover damages from another, those
       you do, we will pay our share of the covered               rights are transferred to us to the extent of our
       loss or damage. Our share is the proportion                payment. That person or organization must do
       that the applicable Limit of Insurance under               everything necessary to secure our rights and
       this Coverage Part bears to the Limits of In-              must do nothing after loss to impair them. But
       surance of all insurance covering on the                   you may waive your rights against another party
       same basis.                                                in writing:
   2. If there is other insurance covering the same               1. Prior to a loss to your Covered Property.
       loss or damage, other than that described in
       1. above, we will pay only for the amount of               2. After a loss to your Covered Property only if,
       covered loss or damage in excess of the                        at time of loss, that party is one of the follow-
       amount due from that other insurance,                          ing:
       whether you can collect on it or not. But we                   a. Someone insured by this insurance; or
       will not pay more than the applicable Limit of                 b. A business firm:
       Insurance.
                                                                          (1) Owned or controlled by you; or
G. Pair, Sets Or Parts
                                                                          (2) That owns or controls you.
   1. Pair Or Set
                                                                  This will not restrict your insurance.
       In case of loss or damage to any part of a
       pair or set we may:                                   GENERAL CONDITIONS
       a. Repair or replace any part to restore the          A. Concealment, Misrepresentation Or Fraud
              pair or set to its value before the loss or         This Coverage Part is void in any case of fraud,
              damage; or                                          intentional concealment or misrepresentation of a
       b. Pay the difference between the value of                 material fact, by you or any other insured, at any
              the pair or set before and after the loss or        time, concerning:
              damage.                                             1. This Coverage Part;
   2. Parts                                                       2. The Covered Property;
       In case of loss or damage to any part of Cov-              3. Your interest in the Covered Property; or
       ered Property consisting of several parts                  4. A claim under this Coverage Part.
       when complete, we will only pay for the value
       of the lost or damaged part.




Page 2 of 3                                                                                           CM 00 01 09 04
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 119 of 149
                                                                            COMMERCIAL INLAND MARINE


B. Control Of Property                                     E. Policy Period, Coverage Territory
   Any act or neglect of any person other than you            We cover loss or damage commencing:
   beyond your direction or control will not affect this      1. During the policy period shown in the Decla-
   insurance.                                                     rations; and
   The breach of any condition of this Coverage               2. Within the coverage territory.
   Part at any one or more locations will not affect
   coverage at any location where, at the time of          F. Valuation
   loss or damage, the breach of condition does not           The value of property will be the least of the fol-
   exist.                                                     lowing amounts:
C. Legal Action Against Us                                    1. The actual cash value of that property;
   No one may bring a legal action against us under           2. The cost of reasonably restoring that property
   this Coverage Part unless:                                     to its condition immediately before loss or
   1. There has been full compliance with all the                 damage; or
       terms of this Coverage Part; and                       3. The cost of replacing that property with sub-
   2. The action is brought within 2 years after you              stantially identical property.
       first have knowledge of the direct loss or             In the event of loss or damage, the value of prop-
       damage.                                                erty will be determined as of the time of loss or
D. No Benefit To Bailee                                       damage.

   No person or organization, other than you, having
   custody of Covered Property will benefit from this
   insurance.




CM 00 01 09 04                                                                                       Page 3 of 3
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 120 of 149
                                                                                               COMMERCIAL INLAND MARINE



                  MEDICAL AND SCIENTIFIC EQUIPMENT
                          COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F – DEFINI-
TIONS.
A. COVERAGE                                                                               processing equipment. Data includes
    We will pay for direct physical loss of or damage                                     computer programs.
    to Covered Property caused by or resulting from a                                (2) Media is the material on which data is
    Covered Cause of Loss.                                                                recorded.
    1. Covered Property                                                              Accounts, bills, evidences of debt, valu-
        Covered Property, as used in this Coverage                                   able papers, abstracts, records, deeds,
        Form, means the following property described                                 manuscripts or other documents are not
        in the Declarations:                                                         covered, unless converted to data, and
                                                                                     then only in that form.
        a. Your medical and scientific equipment in-
            cluding any related component or periph-                                 The most we will pay under this Addi-
            eral equipment;                                                          tional Coverage is $25,000 in any one
                                                                                     occurrence.
        b. Your "mobile units"; and
                                                                                b. Debris Removal
        c. Similar property of others in your care,
            custody or control.                                                    (1) We will pay your expense to remove
                                                                                          debris of Covered Property caused
    2. Property Not Covered                                                               by or resulting from a Covered Cause
       a. Motor vehicles, except "mobile units"                                           of Loss that occurs during the policy
            specifically described in the Declarations;                                   period. The expenses will be paid
        b. Aircraft or watercraft;                                                        only if they are reported to us in writ-
                                                                                          ing within 180 days of the date of di-
        c. Property leased or rented to others;                                           rect physical loss or damage.
        d. Contraband, or property in the course of                                  (2) Debris Removal does not apply to
            illegal transportation or trade.                                              costs to:
    3. Covered Causes of Loss                                                             (a) Extract "pollutants" from land or
        Covered Causes of Loss means RISKS OF                                                   water; or
        DIRECT PHYSICAL LOSS OR DAMAGE ex-                                                (b) Remove, restore or replace pol-
        cept those causes of loss listed in the Exclu-                                          luted land or water.
        sions.
                                                                                     (3) Except as provided below, payment
    4. Additional Coverages                                                               for Debris Removal is included within
       a. Data Processing Media, Data And Pro-                                            the applicable Limit of Insurance
          grams                                                                           shown in the Declarations. The most
                                                                                          we will pay under this Additional
            We will pay for direct physical loss of or
                                                                                          Coverage is 25% of:
            damage to your data processing media,
            data and programs, that are used exclu-                                       (a) The amount we pay for the direct
            sively with Covered Property. The loss or                                           physical loss of or damage to
            damage must be caused by or result from                                             Covered Property; plus
            a Covered Cause of Loss.                                                      (b) The Deductible in this Coverage
            (1) Data is information which has been                                              Form applicable to that loss or
                 converted to a form useable in data                                            damage.



CM T1 23 08 11                    © 2011 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 121 of 149
COMMERCIAL INLAND MARINE


           (4) When the debris removal expense                                  e. Expediting Expenses
                 exceeds the 25% limitation above or                               (1) In the event of direct physical loss of
                 when the sum of the debris removal                                       or damage to Covered Property
                 expense and the amount we pay for                                        caused by or resulting from a Cov-
                 the direct physical loss of or damage                                    ered Cause of Loss, we will pay for
                 to Covered Property exceeds the ap-                                      the reasonable and necessary addi-
                 plicable Limit of Insurance, we will                                     tional expenses you incur to make
                 pay up to an additional $25,000 for                                      temporary repairs, expedite perma-
                 debris removal expense in any one                                        nent repairs, or expedite permanent
                 occurrence.                                                              replacement of Covered Property.
       c. Electronic Vandalism                                                            Expediting expenses include over-
          (1) We will pay for loss of or damage to                                        time wages and the extra cost of ex-
                 Covered Property caused by or re-                                        press or other rapid means of trans-
                 sulting from "electronic vandalism".                                     portation. Expediting expenses do not
                                                                                          include expenses you incur for the
           (2) The most we will pay under this Addi-                                      temporary rental of property or tem-
                 tional Coverage in each separate 12                                      porary replacement of damaged
                 month period of this policy beginning                                    property.
                 with the effective date shown in the
                 Declarations is $25,000. This is the                                (2) The most we will pay under this Addi-
                 most we will pay for the total of all                                    tional Coverage is $25,000 in any
                 loss or damage covered in (1) above                                      one occurrence.
                 regardless of the:                                             f.   Fire Or Police Department Service
                 (a) Number of insureds, claims, loca-                               Charge
                     tions, buildings or "mobile units";                             We will pay your liability for fire, police or
                 (b) Number of occurrences during                                    other public emergency service depart-
                     each separate 12 month period of                                ment charges when such public emer-
                     this policy; or                                                 gency services are called to save or pro-
                                                                                     tect Covered Property from a Covered
                 (c) Types of coverages provided un-                                 Cause of Loss. Such emergency service
                     der this policy.                                                department charges must be:
           (3) Any payment under this Additional                                     (1) Assumed by contract or agreement
                 Coverage is included within and will                                     prior to loss or damage; or
                 not increase the applicable Limit of
                 Insurance.                                                          (2) Required by local ordinance.
       d. Equipment Control Systems                                                  The most we will pay under this Addi-
                                                                                     tional Coverage is $25,000 in any one
           If not covered by other insurance, we will                                occurrence.
           pay for loss or damage caused by or re-
           sulting from a Covered Cause of Loss to                                   No deductible applies to this Additional
           the:                                                                      Coverage.

           (1)   Air-conditioning system;                                       g. Fire Protective Systems
           (2)   Security System;                                                    If your fire protective equipment dis-
                                                                                     charges accidentally or to control a Cov-
           (3)   Auxiliary power generators; and                                     ered Cause of Loss, we will pay for your
           (4)   Uninterruptible power supply,                                       expense to:
           that are used exclusively to protect or                                   (1) Recharge or refill your fire protective
           service Covered Property and that are at                                       systems; and
           or within 100 feet of the building or "mo-                                (2) Replace or repair faulty valves or
           bile unit" housing Covered Property.                                           controls which caused the discharge.
           The most we will pay under this Addi-                                     The most we will pay under this Addi-
           tional Coverage is $25,000 in any one                                     tional Coverage is $75,000 in any one
           occurrence.                                                               occurrence.



Page 2 of 12                      © 2011 The Travelers Indemnity Company. All rights reserved.                  CM T1 23 08 11
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 122 of 149
                                                                                               COMMERCIAL INLAND MARINE


       h. Inventory, Appraisals, and Loss Ad-                                   j.   Reward Coverage
          justment Expenses                                                          We will reimburse you for any reward
            We will pay the reasonable expenses you                                  payments you make leading to:
            incur at our request to assist us in deter-                              (1) The successful return of undamaged
            mination of the amount of the covered                                         stolen Covered Property to a law en-
            loss, including the extra wages necessar-                                     forcement agency; or
            ily incurred by your employees for prepar-
            ing inventories and other loss information                               (2) The arrest and conviction of any per-
            for completion of your proof of loss.                                         son who has damaged or stolen
                                                                                          Covered Property.
            But we will not pay for:
                                                                                     We will pay 25% of the covered loss, prior
            (1) Expenses to prove that the loss is                                   to the application of any Deductible and
                 covered;                                                            recovery, up to a maximum of $2,500 in
            (2) Expenses incurred under the Ap-                                      any one occurrence for the reward pay-
                 praisal section of the Commercial                                   ments you make. These reward pay-
                 Inland Marine Conditions;                                           ments must be documented.
            (3) Expenses incurred for examinations                                   This Additional Coverage does not apply
                 under oath, even if required by us; or                              in the state of New York.
            (4) Expenses incurred for public adjust-                       5. Coverage Extensions
                 ers or any legal fees.                                       a. Accounts Receivable
            The most we will pay under this Addi-                                (1) We will pay for loss, as described in
            tional Coverage is $5,000 in any one oc-                                      Paragraph (2) below, due to direct
            currence.                                                                     physical loss of or damage to your
       i.   Pollutant Clean Up and Removal                                                records of accounts receivable (in-
            (1) We will pay your expense to extract                                       cluding those on electronic data
                 "pollutants" from land or water, if the                                  processing media) caused by or re-
                 discharge, dispersal, seepage, migra-                                    sulting from a Covered Cause of
                 tion, release or escape of the "pollut-                                  Loss. Credit card company media will
                 ants" is caused by or results from a                                     be considered accounts receivable
                 Covered Cause of Loss to Covered                                         until delivered to the credit card com-
                 Property that occurs during the policy                                   pany.
                 period. The expenses will be paid                                   (2) We will pay for:
                 only if they are reported to us in writ-                                (a) All amounts due from your cus-
                 ing within 180 days of the direct                                              tomers that you are unable to col-
                 physical loss or damage.                                                       lect;
            (2) This Additional Coverage does not                                         (b) Interest charges on any loan re-
                 apply to costs to test for, monitor or                                         quired to offset amounts you are
                 assess the existence, concentration                                            unable to collect pending our
                 or effects of "pollutants". But we will                                        payment of these amounts;
                 pay for testing which is performed in
                 the course of extracting the "pollut-                                    (c) Collection expenses in excess of
                 ants" from the land or water.                                                  your normal collection expenses
                                                                                                that are made necessary by the
            (3) The most we will pay under this Addi-                                           loss or damage; and
                 tional Coverage is $25,000 for the
                 sum of all covered expenses arising                                      (d) Other reasonable expenses that
                 out of all Covered Causes of Loss to                                           you incur to reestablish your re-
                 Covered Property occurring during                                              cords of accounts receivable.
                 each separate 12 month period of                                    (3) The following additional exclusions
                 this policy beginning with the effective                                 apply to this Coverage Extension:
                 date shown in the Declarations.                                          (a) We will not pay for loss caused
                                                                                                by or resulting from bookkeeping,
                                                                                                accounting or billing errors or
                                                                                                omissions.

CM T1 23 08 11                    © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 3 of 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 123 of 149
COMMERCIAL INLAND MARINE


               (b) We will not pay for loss that re-                                    (c) An amount to allow for probable
                   quires any audit of records or any                                         bad debts that you are normally
                   inventory computation to prove its                                         unable to collect; and
                   factual existence.                                                   (d) All unearned interest and service
               (c) We will not pay for loss caused                                            charges.
                   by or resulting from alteration,                                The most we will pay under this Coverage
                   falsification, concealment or de-                               Extension is $50,000 in any one occur-
                   struction of records of accounts                                rence.
                   receivable done to conceal the
                   wrongful giving, taking or with-                           b. Backup and Duplicate Data Processing
                   holding of money, securities or                               Media, Data and Programs
                   other property. But this exclusion                              We will pay for loss of or damage to your
                   applies only to the extent of the                               backup or duplicate data or media if it is
                   wrongful giving, taking or with-                                kept at a premises that are separate from
                   holding of money, securities or                                 where the original data or media is kept.
                   other property.                                                 The loss or damage must be caused by
           (4) Paragraphs 2 and 3 of Section B –                                   or result from a Covered Cause of Loss.
               Exclusions do not apply to this Cov-                                The most we will pay under this Coverage
               erage Extension.                                                    Extension is $25,000 in any one occur-
           (5) If you can accurately establish the                                 rence.
               amount of accounts receivable out-                             c. Employees' Property in Mobile Units
               standing as of the time of loss or                                  With respect to any "mobile unit" covered
               damage, that amount will be used in                                 under this Coverage Form we will pay for
               determination of loss.                                              direct physical loss of or damage to prop-
               If you cannot accurately establish the                              erty of your employees while such prop-
               amount of accounts receivable out-                                  erty is in any such "mobile unit". The loss
               standing as of the time of loss or                                  or damage must be caused by or result
               damage, the following method will be                                from a Covered Cause of Loss.
               used:                                                               The most we will pay under this Coverage
               (a) Determine the total of the aver-                                Extension is $500 for any one employee,
                   age monthly amounts of accounts                                 but not to exceed $10,000 for two or more
                   receivable for the 12 months im-                                employees in any one occurrence.
                   mediately preceding the month in                           d. Expendable Supplies for Mobile Units
                   which the loss or damage occurs;
                   and                                                             With respect to any "mobile unit" covered
                                                                                   under this Coverage Form we will pay for
               (b) Adjust that total for any normal                                direct physical loss of or damage to "ex-
                   fluctuations in the amount of ac-                               pendable supplies". The loss or damage
                   counts receivable for the month                                 must be caused by or result from a Cov-
                   in which the loss or damage oc-                                 ered Cause of Loss.
                   curred or for any demonstrated
                   variance from the average for                                   The most we will pay under this Coverage
                   that month.                                                     Extension is $10,000 in any occurrence.
           (6) The following will be deducted from                            e. Incompatibility of Data Processing
               the total amount of accounts receiv-                              Media, Data and Programs
               able:                                                               We will pay the cost of modifying your
               (a) The amount of the accounts for                                  undamaged Covered Property following a
                   which there is no loss or damage;                               Covered Cause of Loss to Covered Prop-
                                                                                   erty in order to achieve compatibility be-
               (b) The amount of the accounts that                                 tween the remaining undamaged Cov-
                   you are able to reestablish or col-                             ered Property and any replacement Cov-
                   lect;                                                           ered Property.




Page 4 of 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                  CM T1 23 08 11
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 124 of 149
                                                                                               COMMERCIAL INLAND MARINE


            The most we will pay under this Coverage                                      We will pay for the actual loss of
            Extension is $25,000 in any one occur-                                        "business income" you sustain due to
            rence.                                                                        the necessary "suspension" of your
       f.   Newly Acquired Property                                                       business operations during the "pe-
                                                                                          riod of restoration". The "suspension"
            If during the policy period you acquire a                                     must be caused by direct physical
            financial interest in property of the type al-                                loss of or damage to Covered Prop-
            ready covered by this Coverage Form, we                                       erty described in the Declarations
            will extend the insurance provided by this                                    under the Business Income and Extra
            Coverage Form to cover such newly ac-                                         Expense Optional Coverage. The
            quired property for up to 90 days from the                                    loss or damage must be caused by or
            date acquired.                                                                result from a Covered Cause of Loss.
            Coverage under this Coverage Extension                                        We will also pay the reasonable and
            will end when any of the following first oc-                                  necessary expenses you incur to re-
            curs:                                                                         duce the amount of the actual loss of
            (1) 90 days expire after you acquire the                                      "business income" sustained. We will
                 property;                                                                pay for such expenses only to the ex-
            (2) You report the property to us; or                                         tent that they reduce the amount of
                                                                                          the actual loss of "business income"
            (3) The policy expires or is cancelled.                                       that we would have otherwise paid.
            We will charge you additional premium for                                (2) Extra Expense
            the new property from the date of your
            acquisition.                                                                  We will pay for the actual and neces-
                                                                                          sary "extra expense" (other than the
            The most we will pay under this Coverage                                      expense to repair or replace property)
            Extension is $1,000,000 in any one oc-                                        you sustain due to direct physical
            currence.                                                                     loss or damage to Covered Property
       g. Spare Parts                                                                     described in the Declarations. The
                                                                                          loss or damage must be caused by or
            We will pay for direct physical loss of or
                                                                                          result from a Covered Cause of Loss.
            damage to spare parts for Covered Prop-
            erty that is caused by or results from a                                      We will pay such "extra expense" to:
            Covered Cause of Loss.                                                        (a) Avoid or minimize the "suspen-
            The most we will pay under this Coverage                                            sion" of business and to continue
            Extension is $25,000 in any one occur-                                              operations at the described prem-
            rence.                                                                              ises or at replacement premises
       h. Valuable Papers and Records                                                           or temporary locations, including
                                                                                                relocation expenses and costs to
            We will pay your costs to research, re-                                             equip and operate the replace-
            place, or restore lost or damaged valu-                                             ment location or temporary loca-
            able papers and records, including those                                            tion.
            that are on computer software, for which
            there are no duplicates, if such loss or
                                                                                          (b) Minimize the "suspension" of
            damage is caused by or results from a                                               business if you cannot continue
                                                                                                business operations.
            Covered Cause of Loss.
                                                                                          We will also pay "extra expense" to
            The most we will pay under this Coverage
                                                                                          repair or replace property, but only to
            Extension is $50,000 in any one occur-
                                                                                          the extent it reduces the amount of
            rence.
                                                                                          loss that otherwise would have been
   6. Optional Coverages                                                                  payable under this Optional Cover-
       The following apply only when an 'X' is indi-                                      age.
       cated in the Declarations for the applicable                                       The most we will pay in any one oc-
       Optional Coverage.                                                                 currence under this Optional Cover-
       a. Business Income and Extra Expense                                               age is the applicable Limit of Insur-
                                                                                          ance shown in the Declarations.
          (1) Business Income


CM T1 23 08 11                    © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 5 of 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 125 of 149
COMMERCIAL INLAND MARINE


           (3) The following additional exclusions                                                      business due to favor-
               apply to this Optional Coverage:                                                         able business conditions
               We will not pay the amount of the ac-                                                    caused by the impact of
               tual loss of "business income" caused                                                    the Covered Cause of
               by or resulting from any of the follow-                                                  Loss on customers or on
               ing:                                                                                     other businesses;

               (a) Delay in repairing or replacing the                                             3) The operating expenses,
                   damaged Covered Property or                                                          including    payroll    ex-
                   resuming business operations                                                         penses, necessary to re-
                   due to interference by strikers or                                                   sume business opera-
                   other persons at any location;                                                       tions with the same qual-
                                                                                                        ity of service that existed
               (b) Suspension, lapse or cancellation                                                    just before the direct
                   of any lease, license, contract or                                                   physical loss or damage;
                   order; or                                                                            and
               (c) Any other consequential loss.                                                   4) Other relevant sources of
           (4) The following Additional Coverage                                                        information, including:
               Conditions also apply to this Optional                                                   a) Financial records and
               Coverage:                                                                                      accounting      proce-
               (a) Resumption of Operations                                                                   dures;
                   We will reduce the amount of the                                                     b) Bills,    invoices and
                   loss of "business income" to the                                                           other vouchers; and
                   extent that business operations                                                      c) Deeds, liens or con-
                   can be resumed, in whole or in                                                             tracts.
                   part, by:
                                                                                              (ii) The amount of "extra ex-
                   (i) Using damaged or undam-                                                     pense" loss will be deter-
                       aged property; or                                                           mined based on:
                   (ii) Making use of temporary or                                                 1) All expenses that exceed
                       substitute facilities or ser-                                                    the normal operating ex-
                       vices where practical.                                                           penses that would have
                   If business operations are not re-                                                   been incurred by busi-
                   sumed as quickly as possible, we                                                     ness operations during
                   will pay based on the length of                                                      the "period of restoration"
                   time it would have taken to re-                                                      if no direct physical loss
                   sume business operations as                                                          or damage had occurred.
                   quickly as possible.                                                                 We will deduct from the
               (b) Loss Determination                                                                   total of such expenses:

                   (i) The amount of "business in-                                                      a) The salvage value
                       come" loss will be deter-                                                              that remains of any
                       mined based on:                                                                        property bought for
                                                                                                              temporary use during
                       1) The Net Income of the                                                               the "period of resto-
                           business before the di-                                                            ration", once busi-
                           rect physical loss or                                                              ness operations are
                           damage occurred;                                                                   resumed; and
                       2) The likely Net Income of                                                      b) Any "extra expense"
                           the business if no physi-                                                          that is paid for by
                           cal loss or damage had                                                             other insurance, ex-
                           occurred, but not includ-                                                          cept for insurance
                           ing any Net Income that                                                            that is written subject
                           would likely have been                                                             to the same plan,
                           earned as a result of an                                                           terms, conditions and
                           increase in the volume of


Page 6 of 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                        CM T1 23 08 11
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 126 of 149
                                                                                               COMMERCIAL INLAND MARINE


                                   provisions as this in-                            (3) Insurrection,   rebellion, revolution,
                                   surance; and                                           usurped power, or action taken by
                         2) Necessary expenses that                                       governmental authority in hindering
                             reduce the "business in-                                     or defending against any of these.
                             come" loss that otherwise                          d. Earth Movement
                             would have been in-                                   (1) Earthquake, including any earth sink-
                             curred.                                                      ing, rising or shifting related to such
       b. Equipment Breakdown                                                             event;
           We will pay for direct physical loss of or                                (2) Landslide, including any earth sink-
           damage to Covered Property caused by                                           ing, rising or shifting related to such
           or resulting from a breakdown of:                                              event;
           (1) Covered      medical        and     scientific                        (3) Mine subsidence, meaning subsi-
                 equipment; and                                                           dence of a man-made mine, whether
           (2) Medical and scientific equipment that                                      or not mining activity has ceased;
                 is part of a covered "mobile unit".                                 (4) Earth sinking (other than "sinkhole
B. EXCLUSIONS                                                                             collapse"), rising or shifting including
                                                                                          soil conditions which cause settling,
   1. We will not pay for loss or damage caused di-                                       cracking or other disarrangement of
       rectly or indirectly by any of the following.                                      foundations or other parts of realty.
       Such loss or damage is excluded regardless                                         Soil conditions include contraction,
       of any other cause or event that contributes                                       expansion, freezing, thawing, ero-
       concurrently or in any sequence to the loss or                                     sion, improperly compacted soil and
       damage. These exclusions apply whether or                                          the action of water under the ground
       not the loss event results in widespread dam-                                      surface;
       age or affects a substantial area.
                                                                                     all whether naturally occurring or due to
       a. Governmental Action                                                        man made or other artificial causes.
           Seizure or destruction of property by or-                                 But if Earth Movement, as described in d.
           der of governmental authority;                                            (1) through (4) above, results in fire or
           But we will pay for loss or damage                                        explosion, we will pay for the loss or
           caused by or resulting from acts of de-                                   damage caused by that fire or explosion.
           struction ordered by governmental au-                                     (5) Volcanic eruption, explosion or effu-
           thority and taken at the time of a fire to                                     sion. But if volcanic eruption, explo-
           prevent its spread if the fire would be                                        sion or effusion results in fire, building
           covered under this Coverage Form.                                              glass breakage or volcanic action, we
       b. Nuclear Hazard                                                                  will pay for the loss or damage
           Nuclear reaction or radiation, or radioac-                                     caused by that fire, building glass
           tive contamination, however caused.                                            breakage or volcanic action.

           But if nuclear reaction or radiation, or ra-                                   Volcanic action means direct loss or
           dioactive contamination results in fire, we                                    damage resulting from the eruption of
           will pay for the direct loss or damage                                         a volcano when the loss or damage is
           caused by that fire if the fire would be                                       caused by:
           covered under this Coverage Form.                                              (a) Airborne volcanic blast or air-
       c. War and Military Action                                                               borne shock waves;

          (1) War, including undeclared or civil                                          (b) Ash, dust or particulate matter; or
                 war;                                                                     (c) Lava flow.
           (2) Warlike action by a military force, in-                                    All volcanic eruptions that occur
                 cluding action in hindering or defend-                                   within any 168 hour period will consti-
                 ing against an actual or expected at-                                    tute a single occurrence.
                 tack, by any government, sovereign                                       Volcanic action does not include the
                 or other authority using military per-                                   cost to remove ash, dust or particu-
                 sonnel or other agents; or                                               late matter that does not cause direct


CM T1 23 08 11                    © 2011 The Travelers Indemnity Company. All rights reserved.                       Page 7 of 12
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 127 of 149
COMMERCIAL INLAND MARINE


                physical loss or damage to the de-                               a. Dishonest or criminal acts committed by:
                scribed property.                                                   (1) You, any of your partners, employ-
       e. Water                                                                            ees, directors, trustees or authorized
          (1) Flood, surface water, waves, tides,                                          representatives;
                tidal waves, tsunami overflow of any                                  (2) A manager or member if you are a
                body of water, or their spray; all                                         limited liability company;
                whether driven by wind or not;                                        (3) Anyone else with an interest in the
            (2) Mudslide or mudflow;                                                       property, or their employees or au-
            (3) Water or sewage that backs up or                                           thorized representatives; or
                overflows from a sewer, drain or                                      (4) Anyone else to whom the property is
                sump; or                                                                   entrusted for any purpose.
            (4) Water under the ground surface                                        This exclusion applies whether or not
                pressing on, or flowing or seeping                                    such persons are acting alone or in collu-
                through:                                                              sion with other persons or such acts oc-
                (a) Foundations,  walls,          floors     or                       cur during the hours of employment.
                    paved surfaces;                                                   This exclusion does not apply to Covered
                (b) Basements whether paved or not;                                   Property that is entrusted to others who
                    or                                                                are carriers for hire or to acts of destruc-
                                                                                      tion by your employees. But theft by em-
                (c) Doors, windows or other open-                                     ployees is not covered.
                    ings.
                                                                                 b. Delay, loss of use or loss of market ex-
            all whether naturally occurring or due to                                 cept as may be provided under the Busi-
            man made or other artificial causes.                                      ness Income and Extra Expense Optional
            But if loss or damage by fire, explosion,                                 Coverage.
            theft or sprinkler leakage results, we will                          c. Discharge, dispersal, seepage, migration,
            pay for that resulting loss or damage.                                    release or escape of "pollutants" unless
       f.   Electronic Vandalism                                                      the discharge, dispersal, seepage, migra-
            "Electronic Vandalism", except to the ex-                                 tion, release or escape is itself caused by
            tent that coverage is provided in the                                     any of the "specified causes of loss". But
            "Electronic Vandalism" Additional Cover-                                  if the discharge, dispersal, seepage, mi-
            age.                                                                      gration, release or escape of "pollutants"
                                                                                      results in a "specified cause of loss", we
            But if "electronic vandalism" results in a                                will pay for the loss or damage caused by
            "specified cause of loss", other than van-                                that "specified cause of loss".
            dalism, we will pay for loss or damage
            caused by that "specified cause of loss".
                                                                                 d. Wear and tear, any quality in the property
                                                                                      that causes it to damage or destroy itself,
       g. Utility Services                                                            hidden or latent defect, gradual deteriora-
            The failure or fluctuation of power or other                              tion, depreciation, insects, vermin or ro-
            utility service supplied to the building or                               dents.
            "mobile unit" containing Covered Prop-                               e. Mechanical breakdown or failure, includ-
            erty, however caused, if the cause of the                                 ing rupture or bursting caused by cen-
            failure or fluctuation occurs away from the                               trifugal force.
            building or "mobile unit" containing Cov-
            ered Property.                                                            This exclusion does not apply to the
                                                                                      Equipment Breakdown Optional Cover-
            But if the failure or fluctuation of power or                             age.
            other utility service results in a Covered
            Cause of Loss, we will pay for the loss or
                                                                                 f.   Artificially generated electrical, magnetic
            damage resulting from that Covered                                        or electromagnetic energy that damages,
            Cause of Loss.                                                            disturbs or otherwise interferes with any:

   2. We will not pay for a loss or damage caused                                     (1) Electrical or electronic wire, device,
       by or resulting from any of the following:                                          appliance, system or network; or



Page 8 of 12                       © 2011 The Travelers Indemnity Company. All rights reserved.                   CM T1 23 08 11
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 128 of 149
                                                                                                 COMMERCIAL INLAND MARINE


           (2) Device, appliance, system or network                                    (1) Any cost of correcting or making
                 utilizing cellular or satellite technol-                                   good the fault, inadequacy or defect
                 ogy.                                                                       itself, including any cost incurred to
           Electrical, magnetic or electromagnetic                                          tear down, tear out, repair or replace
           energy includes:                                                                 any part of any property to correct the
                                                                                            fault, inadequacy or defect; or
           (1) Electrical current, including arcing;
                                                                                       (2) Any resulting loss or damage by a
           (2) Electrical charge produced or con-                                           Covered Cause of Loss to the prop-
                 ducted by a magnetic or electromag-                                        erty that has the fault, inadequacy or
                 netic field;                                                               defect until the fault, inadequacy or
           (3) Pulse of electromagnetic energy;                                             defect is corrected.
           (4) Electromagnetic waves or micro-                          C. LIMITS OF INSURANCE
                 waves.                                                      The most we will pay for loss or damage in any
           But if fire results, we will pay for the loss                     one occurrence is the applicable Limit of Insur-
           or damage caused by that fire.                                    ance shown in the Declarations. But in the event
           This exclusion does not apply to the                              coverage for loss or damage is provided under
           Equipment Breakdown Optional Cover-                               the Additional Coverages or Coverage Exten-
           age.                                                              sions, the Limits of Insurance stated within the
                                                                             specific Additional Coverage or Coverage Exten-
   3. We will not pay for loss or damage caused by                           sion will apply as additional amounts of insur-
      or resulting from any of the following, 3.a.                           ance, unless otherwise stated within the Addi-
      through 3.c. But if an excluded cause of loss                          tional Coverage or Coverage Extension.
      that is listed in 3.a. and 3.b. below results in a
       Covered Cause of Loss, we will pay for the                       D. DEDUCTIBLE
       resulting loss or damage caused by that Cov-                          We will not pay for loss or damage in any one oc-
       ered Cause of Loss.                                                   currence until the amount of the adjusted loss or
       a. Weather conditions, but this exclusion                             damage exceeds the applicable deductible sho wn
           only applies if weather conditions contrib-                       in the Declarations. We will then pay the amount
           ute in any way with a cause or event ex-                          of the adjusted loss or damage in excess of the
           cluded in B.1., above, to produce the loss                        Deductible, up to the applicable Limit of Insur-
           or damage.                                                        ance.

       b. Acts or decisions, including the failure to                        Unless otherwise stated within the applicable Ad-
           act or decide, of any person, group, or-                          ditional Coverage or Coverage Extension, the
           ganization or governmental body.                                  Deductible shown in the Declarations applies to
                                                                             the Additional Coverages or Coverage Exten-
       c. Faulty, inadequate or defective:                                   sions. But in the event this Coverage Form, and
          (1) Planning, zoning, development, sur-                            any other coverage form under this policy or an-
                 veying, siting;                                             other policy written by us or any of our affiliated
           (2) Design, specifications, workmanship,                          insurance companies and issued to you, applies
                                                                             to the same loss or damage, we will deduct only
                 repair, construction, renovation, re-
                 modeling, grading, compaction;                              the largest applicable deductible.

           (3) Materials used in repair, construction,                  E. ADDITIONAL COVERAGE CONDITIONS
                 renovation or remodeling; or                                The following conditions apply in addition to the
           (4) Maintenance;                                                  COMMERCIAL INLAND MARINE CONDITIONS
                                                                             and the COMMON POLICY CONDITIONS.
           of part or all of any property on or off the
                                                                             1. Coverage Territory
           described premises.
                                                                                  We cover property wherever located within:
           If an excluded cause of loss that is listed
           in Paragraphs (1) through (4) above re-                                a. The United States of America (including
           sults in a Covered Cause of Loss, we will                                   its territories and possessions);
           pay for the resulting loss or damage                                   b. Puerto Rico; and
           caused by that Covered Cause of Loss.
           But we will not pay for:
                                                                                  c. Canada.



CM T1 23 08 11                      © 2011 The Travelers Indemnity Company. All rights reserved.                     Page 9 of 12
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 129 of 149
COMMERCIAL INLAND MARINE


   2. Minimum Earned Premium                                                   d. Property of Others
       You must pay at least the Minimum Earned                                     The value of property of others will be the
       Premium shown in the Declarations.                                           lesser of the following amounts:
       This Minimum Earned Premium will only ap-                                    (1) The amount for which you are liable;
       ply if you cancel this coverage after it has                                      or
       taken effect.                                                                (2) The "replacement cost" of that prop-
   3. Valuation                                                                          erty.
       The Valuation General Condition in the                             4. Coinsurance
       COMMERCIAL INLAND MARINE CONDI-                                         If a Coinsurance percentage is shown in the
       TION is replaced by the following:                                      Declarations, the following condition applies:
       In the event of loss or damage, the value of                            We will not pay the full amount of any loss or
       Covered Property as of the time of loss will be                         damage if the value of Covered Property at
       determined as follows:                                                  the time of loss or damage multiplied by the
       a. Covered Equipment Except Property Of                                 Coinsurance percentage shown in the Decla-
           Others                                                              rations is greater than the Limit of Insurance
           We will adjust loss or damage to equip-                             for the property.
           ment other than vacuum tubes and gas                                Instead, we will determine the most we will
           tubes, on the basis of "replacement cost".                          pay using the following steps:
           The most we will pay is:                                            Step 1: Multiply the value of Covered Prop-
           (1) The amount necessary to repair the                              erty at the time of loss or damage by the Co-
                equipment; or                                                  insurance percentage;
           (2) The amount necessary to replace the                             Step 2: Divide the Limit of Insurance of the
                equipment with new equipment of                                property by the figure determined in Step 1;
                equal performance, capacity or func-                           Step 3: Multiply the total amount of covered
                tion; or                                                       loss or damage, before the application of any
           (3) The applicable Limit of Insurance;                              deductible, by the figure determined in Step
           whichever is least.                                                 2; and
           The value of Covered Equipment Except                               Step 4: Subtract the deductible from the fig-
           Property of Others includes the pro-rated                           ure determined in Step 3.
           cost for the unused portion of non-                                 We will pay the amount determined in Step 4
           refundable extended warranties, mainte-                             or the Limit of Insurance, whichever is less.
           nance contracts or service contracts that                           For the remainder, you will either have to rely
           you have purchased which are no longer                              on other insurance or absorb the loss your-
           valid on lost or damaged covered equip-                             self.
           ment that you repair or replace.                                    The Coinsurance Additional Coverage Condi-
           We will adjust loss or damage to vacuum                             tion does not apply to Property of Others.
           tubes and gas tubes on the basis of ac-                   F. DEFINITIONS
           tual cash value, with proper depreciation
           for past usage.                                              1. "Business income" means the:
       b. Data                                                             a. Net Income (Net Profit or Loss before in-
                                                                                    come taxes) that would have been
           The basis of valuation for data (including                               earned or incurred had no loss or dam-
           programs), will be the actual cost of re-                                age occurred; and
           placing the data. If it is not replaced or
           reproduced, we will pay the cost of the                             b. Continuing normal operating expenses
           blank media.                                                             incurred, including payroll.
       c. Media                                                           2. "Extra expense" means necessary expenses
                                                                               you incur during the "period of restoration"
           The value of the media will be the cost to                          that you would not have incurred if there had
           replace the media with material of the                              been no direct physical loss or damage to
           same kind or quality.                                               property caused by or resulting from a Cov-
                                                                               ered Cause of Loss.

Page 10 of 12                    © 2011 The Travelers Indemnity Company. All rights reserved.                  CM T1 23 08 11
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 130 of 149
                                                                                                COMMERCIAL INLAND MARINE


   3. "Electronic vandalism" means:                                                   to the enforcement of any ordinance or
      a. Willful or malicious destruction of com-                                     law that:
           puter programs, content, instructions or                                   a. Regulates the construction, use, re-
           other electronic or digital data stored                                         pair, replacement, or requires the
           within computer systems.                                                        tearing down of any property;
       b. Unauthorized computer code or pro-                                          b. Regulates the prevention, control, re-
           gramming that:                                                                  pair, cleanup or restoration of envi-
           (1) Deletes, distorts, corrupts or manipu-                                      ronmental damage; or
                 lates computer programs, content, in-                                c. Requires you or others to test for,
                 structions or other electronic or digital                                 monitor, clean up, remove, contain,
                 data, or that otherwise results in                                        treat, detoxify or neutralize, or in any
                 damage to computers or computer                                           way respond to or assess the effects
                 systems or networks to which it is in-                                    of "pollutants".
                 troduced;                                                            The expiration date of this Policy will not
           (2) Replicates itself, impairing the per-                                  cut short the "period of restoration".
                 formance of computers or computer                          7. "Pollutants" means any solid, liquid, gaseous
                 systems or networks; or                                         or thermal irritant or contaminant including
           (3) Gains remote control access to data                               smoke, vapor, soot, fumes, acids, alkalis,
                 and programming within computers                                chemicals or waste. Waste includes materials
                 or computer systems or networks to                              to be recycled, reconditioned or reclaimed.
                 which it is introduced, for uses other                     8. "Replacement cost" means the cost to repair
                 than those intended for authorized                              or replace lost or damaged property without
                 users of the computers or computer                              deduction for depreciation. But if you choose
                 systems or networks.                                            not to repair or replace the item, we will pay
   4. "Expendable supplies" means consumable                                     only the actual cash value of the item, with
       and periodic maintenance items, held exclu-                               proper deduction for depreciation.
       sively for the servicing of any "mobile unit",                       9. "Sinkhole collapse" means the sudden sink-
       including cryogens, oil, grease, fuel, filters                            ing or collapse of land into underground
       and spark plugs.                                                          empty spaces created by the action of water
   5. "Mobile unit" means any type of transporting                               on limestone or dolomite. "Sinkhole collapse"
       conveyance specifically outfitted or designed                             does not mean the cost of filling sinkholes or
       to house medical and scientific equipment.                                the sinking or collapse of land into man-made
       Mobile unit includes any medical or scientific                            underground cavities.
       equipment in or on such conveyance.                                 10. "Specified Causes of Loss" means fire; light-
   6. "Period of restoration" means the period of                                ning; explosion; windstorm or hail; smoke;
       time after direct physical loss of or damage to                           aircraft or vehicles; riot or civil commotion;
       Covered Property from a Covered Cause of                                  vandalism; leakage from fire extinguishing
       Loss that:                                                                equipment; "sinkhole collapse"; volcanic ac-
       a. Begins immediately or after the applicable                             tion; falling objects; weight of snow, ice or
           Waiting Period shown in the Declarations                              sleet; "water damage".
           whichever is later; and                                               a. Falling objects does not include loss or
       b. Ends on the earlier of:                                                     damage to:

          (1) The date when the Covered Property                                      (1) Personal property in the open; or
                 should be repaired or replaced with                                  (2) The interior of a building or structure,
                 reasonable speed and similar quality;                                     or property inside a building or struc-
                 or                                                                        ture, unless the roof or an outside
           (2) The date when business operations                                           wall of the building or structure is first
                 are resumed.                                                              damaged by a falling object.

           The "period of restoration" does not in-                              b. "Water damage" means accidental dis-
           clude any increased period required due                                    charge or leakage of water or steam as
                                                                                      the direct result of the breaking apart or



CM T1 23 08 11                     © 2011 The Travelers Indemnity Company. All rights reserved.                      Page 11 of 12
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 131 of 149
COMMERCIAL INLAND MARINE


           cracking of any part of a system or appli-                   11. "Suspension" means the slowdown or cessa-
           ance containing water or steam.                                    tion of business activities.




Page 12 of 12                   © 2011 The Travelers Indemnity Company. All rights reserved.                  CM T1 23 08 11
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 132 of 149
                                                                                                COMMERCIAL INLAND MARINE


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              FEDERAL TERRORISM RISK
                            INSURANCE ACT DISCLOSURE
This endorsement modifies insurance provided under the following:
        COMMERCIAL INLAND MARINE COVERAGE PART

The federal Terrorism Risk Insurance Act of 2002 as                   83% with respect to such Insured Losses occurring in
amended ("TRIA") establishes a program under which                    calendar year 2017.
the Federal Government may partially reimburse "In-                   82% with respect to such Insured Losses occurring in
sured Losses" (as defined in TRIA) caused by "Acts                    calendar year 2018.
Of Terrorism" (as defined in TRIA). "Act Of Terrorism"
is defined in Section 102(1) of TRIA to mean any act                  81% with respect to such Insured Losses occurring in
that is certified by the Secretary of the Treasury – in               calendar year 2019.
consultation with the Secretary of Homeland Security                  80% with respect to such Insured Losses occurring in
and the Attorney General of the United States – to be                 calendar year 2020.
an act of terrorism; to be a violent act or an act that is            In no event, however, will the Federal Government be
dangerous to human life, property, or infrastructure; to              required to pay any portion of the amount of such In-
have resulted in damage within the United States, or                  sured Losses occurring in a calendar year that in the
outside the United States in the case of certain air                  aggregate exceeds $100 billion, nor will any Insurer
carriers or vessels or the premises of a United States                be required to pay any portion of such amount provid-
Mission; and to have been committed b y an individual                 ed that such Insurer has met its Insurer Deductible.
or individuals as part of an effort to coerce the civilian            Therefore, if such Insured Losses occurring in a cal-
population of the United States or to influence the                   endar year exceed $100 billion in the aggregate, the
policy or affect the conduct of the United States Gov-                amount of any payments by the Federal Government
ernment by coercion.                                                  and any coverage provided by this policy for losses
The Federal Government's share of compensation for                    caused by Acts Of Terrorism may be reduced.
such Insured Losses is established by TRIA and is a                   The charge for such Insured Losses under this Cov-
percentage of the amount of such Insured Losses in                    erage Part is included in the Coverage Part premium.
excess of each Insurer's "Insurer Deductible" (as de-                 The charge for such Insured Losses that has been
fined in TRIA), subject to the "Program Trigger" (as                  included for this Coverage Part is indicated below,
defined in TRIA). Through 2020, that percentage is                    and does not include any charge for the portion of
established by TRIA as follows:                                       such Insured Losses covered by the Federal Gov-
85% with respect to such Insured Losses occurring in                  ernment under TRIA:
calendar year 2015.
                                                                      •     1% of your total Commercial Inland Marine Cov-
84% with respect to such Insured Losses occurring in                        erage Part premium.
calendar year 2016.




CM T3 98 01 15                     © 2015 The Travelers Indemnity Company. All rights reserved.                  Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 133 of 149




                                                     INTERLINE
                                                 ENDORSEMENTS
  Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 134 of 149




INTERLINE
ENDORSEMENTS
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 135 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    AMENDMENT OF COMMON POLICY CONDITIONS –
   PROHIBITED COVERAGE – UNLICENSED INSURANCE
        AND TRADE OR ECONOMIC SANCTIONS
This endorsement modifies insurance provided under the following:
       ALL COVERAGES INCLUDED IN THIS POLICY

The following is added to the Common Policy Condi-                  b. The furnishing of certificates or other evi-
tions:                                                                   dence of insurance in any country or jurisdic-
Prohibited Coverage – Un licensed Insurance                              tion in which we are not licensed to provide
                                                                         insurance.
1. With respect to loss sustained by any insured, or
   loss to any property, located in a country or juris-         Prohibited Coverage – Trade Or Economic Sanc-
   diction in which we are not licensed to provide              tions
   this insurance, this insurance does not apply to             We will provide coverage for any loss, or otherwise
   the extent that insuring such loss would violate             will provide any benefit, only to the extent that provid-
   the laws or regulations of such country or jurisdic-         ing such coverage or benefit does not expose us or
   tion.
                                                                any of our affiliated or parent companies to:
2. We do not assume responsibility for:                         1. Any trade or economic sanction under any law or
   a. The payment of any fine, fee, penalty or other                regulation of the United States of America; or
       charge that may be imposed on any person
                                                                2. Any other applicable trade or economic sanction,
       or organization in any country or jurisdiction
       because we are not licensed to provide insur-                prohibition or restriction.
       ance in such country or jurisdiction; or




IL T4 12 03 15                 © 2014 The Travelers Indemnity Company. All rights reserved.                 Page 1 of 1
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 136 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
       BOILER AND MACHINERY COVERAGE PART
       COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL PROPERTY COVERAGE PART
       CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
       CYBERFIRST LIABILITY COVERAGE
       DELUXE PROPERTY COVERAGE PART
       EMPLOYEE BENEFITS LIABILITY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       EMPLOYMENT PRACTICES LIABILITY+ WITH IDENT ITY FRAUD EXPENSE REIMBURSEMENT
           COVERAGE PART
       ENVIRONMENTAL HAZARD POLICY
       EQUIPMENT BREAKDOW N COVERAGE PART
       EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
       LAW ENFORCEMENT LIABILITY COVERAGE PART
       LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       MEDFIRST PRODUCTS/CO MPLETED OPERATIONS , ERRORS AND OMISSIONS, AND
           INFORMATION SECURITY LIABILITY COVERAGE FORM
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY – NEW YORK DEPARTMENT OF
           TRANSPORTATION
       TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
       Any other Coverage Part or Coverage Form included in this policy that is subject to the federal Terrorism
           Risk Insurance Act of 2002 as amended


The following is added to this policy. This provision                  "Certified act of terrorism" means an act that is certi-
can limit coverage for any loss arising out of a "certi-               fied by the Secretary of the Treasury, in accordance
fied act of terrorism" if such loss is otherwise covered               with the provisions of "TRIA", to be an act of terrorism
by this policy. This provision does not apply if and to                pursuant to "TRIA". The criteria contained in "TRIA"
the extent that coverage for the loss is excluded or                   for a "certified act of terrorism" include the following:
limited by an exclusion or other coverage limitation for               1. The act resulted in insured losses in excess of $5
losses arising out of "certified acts of terrorism" in an-                  million in the aggregate, attributable to all types of
other endorsement to this policy.                                           insurance subject to "TRIA"; and
If aggregate insured losses attributable to "certified                 2. The act is a violent act or an act that is dangerous
acts of terrorism" exceed $100 billion in a calendar                        to human life, property or infrastructure and is
year and we have met our insurer deductible under                           committed by an individual or individuals as part
"TRIA", we will not be liable for the payment of any                        of an effort to coerce the civilian population of the
portion of the amount of such losses that exceeds                           United States or to influence the policy or affect
$100 billion, and in such case, insured losses up to                        the conduct of the United States Government by
                                                                            coercion.
that amount are subject to pro rata allocation in ac-
cordance with procedures established by the Secre-                     "TRIA" means the federal Terrorism Risk Insurance
tary of the Treasury.                                                  Act of 2002 as amended.


IL T4 14 01 15                     © 2015 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 137 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:
       COMMERCIAL PROPERTY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       FARM COVERAGE PART

A. The exclusion set forth in Paragraph B. applies to                     croorganism that induces or is capable of induc-
   all coverage under all forms and endorsements                          ing physical distress, illness or disease.
   that comprise this Coverage Part or Policy, in-
                                                                    C. With respect to any loss or damage subject to the
   cluding but not limited to forms or endorsements
                                                                       exclusion in Paragraph B., such exclusion super-
   that cover property damage to buildings or per-
                                                                          sedes any exclusion relating to "pollutants".
   sonal property and forms or endorsements that
   cover business income, extra expense, rental                     D. The terms of the exclusion in Paragraph B., or the
   value or action of civil authority.                                    inapplicability of this exclusion to a particular loss,
                                                                          do not serve to create coverage for any loss that
B. We will not pay for loss or damage caused by or                        would otherwise be excluded under this Coverage
   resulting from any virus, bacterium or other mi-                       Part or Policy.




IL T3 82 05 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 1
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 138 of 149


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      PENNSYLVANIA CHANGES – ACTUAL CASH VALUE
This endorsement modifies insurance provided under the following:
        COMMERCIAL INLAND MARINE COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        DELUXE PROPERTY COVERAGE PART
        EQUIPMENT BREAKDOW N COVERAGE PART

The following is added to any provision which uses                   tion and obsolescence. Actual cash value applies to
the term actual cash value:                                          valuation of Covered Property regardless of whether
                                                                     that property has sustained partial or total loss or
Actual cash value is calculated as the amount it would
                                                                     damage.
cost to repair or replace Covered Property, at the time
of loss or damage, with material of like kind and qual-              The actual cash value of the lost or damaged property
ity, subject to a deduction for deterioration, deprecia-             may be significantly less than its replacement cost.




IL F0 31 09 07           Includes the copyrighted materials of Insurance Services Inc., with its permission   Page 1 of 1
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 139 of 149




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
            DUE TO DATES OR TIMES
This endorsement modifies insurance provided under the following:
       BOILER AND MACHINERY COVERAGE PART
       COMMERCIAL CRIME COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL PROPERTY COVERAGE PART
A. We will not pay for loss ("loss") or damage                                  replacement or supervision provided or done
   caused directly or indirectly by any of the follow-                          by you or for you to determine, rectify or test
   ing. Such loss ("loss") or damage is excluded re-                            for, any potential or actual problems de-
   gardless of any other cause or event that contrib-                           scribed in Paragraph A.1. of this endorse-
   utes concurrently or in any sequence to the loss                             ment.
   ("loss") or damage.
                                                                      B. If an excluded Cause of Loss as described in
   1. The failure, malfunction or inadequacy of:                         Paragraph A. of this endorsement results:
      a. Any of the following, whether belonging to                        1. In a Covered Cause of Loss under the Boiler
           any insured or to others:                                            and Machinery Coverage Part, the Commer-
           (1) Computer hardware, including micro-                              cial Crime Coverage Part or the Commercial
                 processors;                                                    Inland Marine Coverage Part; or
           (2) Computer application software;                              2. Under the Commercial Property Coverage
           (3) Computer operating systems and re-                               Part:
                 lated software;                                                a. In a "Specified Cause of Loss", in eleva-
           (4) Computer networks;                                                    tor collision resulting from mechanical
           (5) Microprocessors (computer chips) not                                  breakdown, or from theft (if insured) un-
                 part of any computer system; or                                     der the Causes of Loss – Special Form;
                                                                                     or
           (6) Any other computerized or electronic
                 equipment or components; or                                    b. In a Covered Cause of Loss under the
                                                                                     Causes of Loss – Basic Form or the
       b. Any other products, and any services,
                                                                                     Causes of Loss – Broad Form;
           data or functions that directly or indirectly
           use or rely upon, in any manner, any of                         we will pay only for the loss ("loss") or damage
           the items listed in Paragraph A.1.a. of this                    caused by such "Specified Cause of Loss", eleva-
           endorsement;                                                    tor collision, theft, or a Covered Cause of Loss.
   due to the inability to correctly recognize, proc-                 C. We will not pay for repair, replacement or modifi-
   ess, distinguish, interpret or accept one or more                     cation of any items in Paragraphs A.1.a. and
   dates or times. An example is the inability of                        A.1.b. of this endorsement to correct any defi-
   computer software to recognize the year 2000.                           ciencies or change any features.
   2. Any advice, consultation, design, evaluation,
       inspection, installation, maintenance, repair,




IL T3 55 05 13                    © 2013 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 140 of 149


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           PENNSYLVANIA CHANGES – CANCELLATION
                    AND NONRENEWAL
This endorsement modifies insurance provided under the following:
       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       DELUXE PROPERTY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       EQUIPMENT BREAKDOW N COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The CANCELLATION Common Policy Conditions                                        has become known during the policy pe-
   – Deluxe is replaced by the following:                                           riod. Notice of cancellation will be mailed
                                                                                    or delivered at least 60 days before the
   CANCELLATION
                                                                                    effective date of cancellation.
   1. The first Named Insured shown in the Decla-
                                                                               d. Loss of reinsurance or a substantial de-
       rations may cancel this policy by writing or
                                                                                    crease in reinsurance has occurred,
       giving notice of cancellation.
                                                                                    which loss or decrease, at the time of
   2. CANCELLATION OF POLICIES IN EFFECT                                            cancellation, shall be certified to the In-
      FOR LESS THAN 60 DAYS                                                         surance Commissioner as directly affect-
       W e may cancel this policy by mailing or deliv-                              ing in-force policies. Notice of cancella-
       ering to the first Named Insured written notice                              tion will be mailed or delivered at least 60
       of cancellation at least 60 days before the ef-                              days before the effective date of cancella-
       fective date of cancell ation.                                               tion.
   3. CANCELLATION OF POLICIES IN EFFECT                                       e. Material failure to comply with policy
      FOR 60 DAYS OR MORE                                                           terms, conditions or contractual duties.
                                                                                    Notice of cancellation will be mail ed or
       If this policy has been in effect for 60 days or
                                                                                    delivered at least 60 days before the ef-
       more or if this policy is a renewal of a policy
                                                                                    fective date of cancellation.
       we issued, we may cancel this policy only for
       one or more of the following reasons:                                   f.   Other reasons that the Insurance Com-
                                                                                    missioner may approve. Notice of cancel-
       a. You have made a material misrepresen-
                                                                                    lation will be mailed or delivered at least
           tation which affects the insurability of the
                                                                                    60 days before the effective date of can-
           risk. Notice of cancellation will be mailed
                                                                                    cellation.
           or delivered at least 15 days before the
           effective date of cancellation.                                This policy may also be cancelled from inception
       b. You have failed to pay a premium when                           upon discovery that the policy was obtained
           due, whether the premium is payable di-                        through fraudulent statements, omissions or con-
           rectly to us or our agents or indirectly un-                   cealment of facts material to the acceptance of
           der a premium finance plan or extension                        the risk or to the hazard assumed by us.
           of credit. Notice of cancellation will be                      4. W e will mail or deliver our notice to the first
           mailed at least 15 days before the effec-                           Named Insured's last mailing address known
           tive date of cancellation.                                          to us. Notice of cancellation will state the
       c. A condition, factor or loss experience ma-                           specific reasons for cancellation.
           terial to insurability has changed substan-                    5. Notice of cancellation will state the effective
           tially or a substantial condition, factor or                        date of cancellation. The policy period will
           loss experience material to insurability                            end on that date.

IL T9 15 09 07       Includes the copyrighted material of Insurance Services Office Inc., with its permission.     Page 1 of 2
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 141 of 149


   6. If this policy is cancelled, we will send the first                       stating the specific reasons for nonrenewal, to
       Named Insured any premium refund due. If                                 the first Named Insured at least 60 days be-
       we cancel, the refund will be pro rata and will                          fore the expiration date of the policy.
       be returned within 10 business days after the                       2. INCREASE OF PREMIUM
       effective date of cancellation. If the first
       Named Insured cancels, the refund may be                                 If we increase your renewal premium, we will
       less than pro rata and will be returned within                           mail or deliver to the first Named Insured writ-
       30 days after the effective date of cancella-                            ten notice of our intent to increase the pre-
       tion. The cancellation will be effective even if                         mium at least 30 days before the effective
       we have not made or offered a refund.                                    date of the premium increase.
   7. If notice is mailed, it will be by registered or                     Any notice of nonrenewal or renewal premium
       first class mail. Proof of mailing will be suffi-                   increase will be mailed or delivered to the first
       cient proof of notice.                                              Named Insured's last known address. If notice is
                                                                           mailed, it will be by registered or first class mail.
B. The following are added and supersede any pro-
                                                                           Proof of mailing will be sufficient proof of notice.
   visions to the contrary:
   1. NONRENEWAL
       If we decide not to renew this policy, we will
       mail or deliver written notice of nonrenewal,




Page 2 of 2           Includes the copyrighted material of Insurance Services Office Inc., with its permission.   IL T9 15 09 07
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 142 of 149


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:
       COMMERCIAL INLAND MARINE COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       DELUXE PROPERTY COVERAGE PART
       EQUIPMENT BREAKDOW N COVERAGE PART

A. For insurance provided under the:                                      The following is added to the LOSS PAYMENT
   Commercial Inland Marine Coverage Part                                 Loss Condition and supersedes any provision to
   Crime And Fidelity Coverage Part                                       the contrary:
   Deluxe Property Coverage Part                                          NOTICE OF ACCEPTANCE OR DENIAL OF
   Equipment Breakdown Coverage Part                                      CLAIM
   The TRANSFER OF YOUR RIGHTS AND DU-                                    1. Except as provided in 3. below, we will give
   TIES UNDER THIS POLICY Common Policy                                        you notice, within 15 working days after we
   Condition – Deluxe is replaced by the following:                            receive a properly executed proof o f loss, that
                                                                               we:
   F. TRANSFER OF YOUR RIGHTS AND DU-
      TIES UNDER THIS POLICY                                                   a. Accept your claim;
       Your rights and duties under this policy may                            b. Deny your claim; or
       not be transferred without our written consent                          c. Need more time to determine whether
       except in the case of death of an individual                                  your claim should be accepted or denied.
       named insured.
                                                                               If we deny your claim , such notice will be in
       If you die, your rights and duties will be trans-                       writing, and will state any policy provision,
       ferred to your legal representative but only                            condition or exclusion used as a basis for the
       while acting within the scope of duties as your                         denial.
       legal representative. Until your legal repre-
                                                                               If we need more time to determine whether
       sentative is appointed, anyone having proper
                                                                               your claim should be accepted or denied, the
       temporary custody of your property will have
                                                                               written notice will state the reason why more
       your rights and duties but only with respect to
                                                                               time is required.
       that property.
                                                                          2. If we have not completed our investigation,
       If you die, this Coverage Part will remain in
                                                                               we will notify you again in writing, within 30
       effect as provided in 1. or 2. below, whichever
                                                                               days after the date of the initial notice as pro-
       is later:
                                                                               vided in 1.c. above, and thereafter every 45
       1. For 180 days after your death regardless                             days. The written notice will state why more
           of the policy period shown in the Declara-                          time is needed to investigate your claim and
           tions, unless the insured property is sold                          when you may expect us to reach a decision
           prior to that date; or                                              on your claim.
       2. Until the end of the policy period shown in                     3. The notice procedures in 1. and 2. above do
           the Declarations, unless the insured                                not apply if we have a reasonable basis, sup-
           property is sold prior to that date.                                ported by specific information, to suspect that
       Coverage during the period of time after your                           an insured has fraudulently caused or con-
       death is subject to all provisions of this policy                       tributed to the loss by arson or other illegal
       including payment of any premium due for the                            activity. Under such circumstances, we will
       policy period shown in the Declarations and                             notify you of the disposition of your claim
       any extension of that period.                                           within a period of time reasonable to allow full
                                                                               investigation of the claim, after we receive a
B. For insurance provided under the:
                                                                               properly executed proof of loss.
   Commercial Inland Marine Coverage Part
   Deluxe Property Coverage Part




IL T9 76 09 07       Includes the copyrighted materials of Insurance Services Office Inc., with its permission.    Page 1 of 1
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 143 of 149




                                 PENNSYLVANIA NOTICE

An Insurance Company, its agents, employees, or service contractors acting on its behalf, may provide services
to reduce the likelihood of injury, death or loss. These services may include any of the following or related services
incident to the application for, issuance, renewal or continuation of, a policy of insurance:

1. Surveys;
2. Consultation or advice; or
3. Inspections.
The "Insurance Consultation Services Exemption Act" of Pennsylvania provides that the Insurance Company, its
agents, employees or service contractors acting on its behalf, is not liable for damages from injury, death or loss
occurring as a result of any act or omission by any person in the furnishing of or the failure to furnish these
services.
The Act does not apply:
1. if the injury, death or loss occurred during the actual performance of the services and was caused by the
    negligence of the Insurance Company, its agents, employees or service contractors;
2. to consultation services required to be performed under a written service contract not related to a policy of
    insurance; or
3. if any acts or omissions of the Insurance Company, its agents, employees or service contractors are
    judicially determined to constitute a crime, actual malice, or gross negligence.




IL T9 77 07 94                   Copyright, Insurance Services Office, Inc., 1981                         Page 1 of 1
Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 144 of 149




                                 POLICYHOLDER NOTICES
   Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 145 of 149




POLICYHOLDER NOTICES
          Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 146 of 149




          IMPORTANT NOTICE – INDEPENDENT AGENT AND BROKER
                           COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


For information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll-free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.




PN T4 54 01 08                                                                                     Page 1 of 1
         Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 147 of 149




To Our Valued Customer,
Each year, homeowners and business owners across the nation sustain
significant weather-related property damage due to floods. These can
include losses caused by waves, tidal waters, the overflow of a body of
water, the rapid accumulation or runoff of surface water, and mudslide. In
nearly all cases, these flood losses cannot be prevented or even
anticipated. And, in many instances, the losses are devastating.

Most standard property insurance policies, including most of our policies,
do not provide coverage for flood losses. While flood coverage is often
available – primarily through the National Flood Insurance Program – it is
rarely purchased. Unfortunately, each year we find that some policyholders
are surprised and disappointed to learn that damages they have suffered
as a direct result of flood are not covered under the policies they have
purchased.

Please review your insurance coverage with your agent or Company
representative. As you consider the need for flood insurance, keep in mind
that floods can, and do, occur in locations all over the country. They are
not limited to coastal areas or locations with nearby rivers or streams.
Several inches of rain falling over a short period of time can cause flood
damage, even in normally dry areas that are not prone to flooding.

For further information about Flood Insurance, contact your agent or
company representative, or contact the National Flood Insurance Program
directly.




PN T0 53 12 13                                                            Page 1 of 1
             Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 148 of 149




                             NOTICE TO POLICYHOLDERS
                            JURISDICTIONAL INSPECTIONS
Dear Policyholder;
Many states and some cities issue certificates permitting the continued operation of certain equipment such as
boilers, water heaters, pressure vessels, etc. Periodic inspections are normally required to renew these certifi-
cates. In most jurisdictions, insurance company employees who have been licensed are authorized to perform
these inspections.

If:
•     You own or operate equipment that requires a certificate from a state or city to operate legally, and
•     We Insure that equipment under this Policy, and
•     You would like us to perform the next required inspection;

Then;

Call this toll-free number –   1-800-425-4119
When you call this number, our representative will ask you for the following information:
•     Name of your business (as shown on this Policy)
•     Policy Number
•     Location where the equipment is located. Including Zip Code.
•     Person to contact and phone number for scheduling of inspection
•     Type of equipment requiring inspection
•     Certificate inspection date and certificate number

Or;

Fill in the form on the reverse side of this notice and fax it to the toll-free number indicated on that form.
Please note the following:
•     Your jurisdiction may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.
•     All the provisions of the INSPECTIONS AND SURVEYS Condition apply to the inspections described in this
      notice.

                                                    REMINDER
If new equipment is installed or old equipment replaced that requires a jurisdictional inspection please let us
know by calling our toll-free number listed above.




PN T1 89 06 99                                                                                              Page 1 of 2
            Case 3:20-cv-00080-KRG Document 1-2 Filed 04/23/20 Page 149 of 149




             REQUEST FOR JURISDICTIONAL INSPECTION
Name of
Business:
                                                   (As Shown on Policy)


Policy
Number:



Location of Equipment:




City                                           State                                Zip Code



Person to Contact for Scheduling Inspection:

Telephone Number of Person to Contact:


            Equipment Type                     Certificate Number             Certificate Expiration Date




Fax Form to 1-877-764-9535
Completed by:                                                       Phone Number:




Page 2 of 2                                                                                  PN T1 89 06 99
